Exhibit 10.1
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO TCG BDC II, INC. IF
PUBLICLY DISCLOSED


LOAN AND SERVICING AGREEMENT




among






TCG BDC II, INC.,
as Holdings,






TCG BDC II SPV 2 LLC,
as the Borrower,






[] and
the other Lenders from time to time party hereto,






U.S. BANK NATIONAL ASSOCIATION,
as the Administrative Agent,






[],
as the Calculation Agent,






TCG BDC II, INC.,
as the Portfolio Asset Servicer,


and


U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Custodian








Dated as of May 13, 2020




--------------------------------------------------------------------------------

TABLE OF CONTENTS


         Page


ARTICLE I. INTERPRETATION 1
Section 1.01 Certain Defined Terms 1
Section 1.02 Other Terms 27
Section 1.03 Computation of Time Periods 27
Section 1.04 Interpretation 27
Section 1.05 Advances to Constitute Loans 28
ARTICLE II. THE FACILITY 28
Section 2.01 Advances 28
Section 2.02 Procedure for Advances 28
Section 2.03 Evidence of Debt 30
Section 2.04 Repayment; Termination of Commitments 31
Section 2.05 Interest and Fees 32
Section 2.06 Payments and Computations, Etc 34
Section 2.07 Collections and Allocations 35
Section 2.08 Remittance Procedures 36
Section 2.09 Grant of a Security Interest 41
Section 2.10 Sale of Portfolio Assets 42
Section 2.11 Release of Portfolio Assets 44
Section 2.12 Increased Costs 44
Section 2.13 Taxes 45
Section 2.14 Extension of Revolving Period and Stated Maturity Date 48
Section 2.15 Increase in Commitments 49
Section 2.16 Mitigation Obligations; Replacement of Lenders 50
Section 2.17 Defaulting Lenders 51
ARTICLE III. CONDITIONS PRECEDENT 53
Section 3.01 Conditions Precedent to Effectiveness 53
Section 3.02 Conditions Precedent to All Advances 54
Section 3.03 Advances Do Not Constitute a Waiver 55
Section 3.04 Conditions to Transfers of Portfolio Assets 55
ARTICLE IV. REPRESENTATIONS 56
Section 4.01 Representations of the Borrower 56
Section 4.02 Representations of the Borrower Relating to the Agreement and the
Collateral 62
        1

--------------------------------------------------------------------------------

Page
Section 4.03 Representations of the Calculation Agent and the Portfolio Asset
Servicer 63
Section 4.04 Representations of each Lender 64
Section 4.05 Representations of the Collateral Custodian 65
Section 4.06 Representations of Holdings 66
ARTICLE V. GENERAL COVENANTS 68
Section 5.01 Affirmative Covenants of the Borrower 68
Section 5.02 Negative Covenants of the Borrower 73
Section 5.03 Affirmative Covenants of the Applicable Servicer 75
Section 5.04 Negative Covenants of the Calculation Agent 75
Section 5.05 Affirmative Covenants of the Collateral Custodian 75
Section 5.06 Negative Covenants of the Collateral Custodian 76
Section 5.07 Affirmative Covenants of Holdings 76
Section 5.08 Negative Covenants of Holdings 76
ARTICLE VI. EVENTS OF DEFAULT 77
Section 6.01 Events of Default 77
Section 6.02 Pledged Equity 79
Section 6.03 Additional Remedies 80
ARTICLE VII. THE ADMINISTRATIVE AGENT 81
Section 7.01 Appointment and Authority 81
Section 7.02 Rights as a Lender 81
Section 7.03 Exculpatory Provisions 82
Section 7.04 Reliance by Administrative Agent 83
Section 7.05 Delegation of Duties 84
Section 7.06 Resignation of Administrative Agent 84
Section 7.07 Non-Reliance on Agents and Other Lenders 84
Section 7.08 Reimbursement by Lenders 85
Section 7.09 Administrative Agent May File Proofs of Claim 85
Section 7.10 Collateral Matters 86
ARTICLE VIII. ADMINISTRATION AND SERVICING OF COLLATERAL 86
Section 8.01 Appointment and Designation of the Applicable Servicer 86
Section 8.02 Duties of the Applicable Servicer 88
Section 8.03 Authorization of the Portfolio Asset Servicer 92
Section 8.04 Collection of Payments; Accounts 92
        2

--------------------------------------------------------------------------------

Page
Section 8.05 Realization Upon Portfolio Assets 94
Section 8.06 Calculation Agent Compensation 95
Section 8.07 Payment of Certain Expenses by Portfolio Asset Servicer 96
Section 8.08 Reports to the Administrative Agent Account Statements; Servicing
Information 96
Section 8.09 The Applicable Servicer Not to Resign 97
Section 8.10 Indemnification of the Calculation Agent 98
Section 8.11 Rights as a Lender 98
ARTICLE IX. COLLATERAL CUSTODIAN 98
Section 9.01 Designation of Collateral Custodian 98
Section 9.02 Duties of Collateral Custodian 99
Section 9.03 Merger or Consolidation 101
Section 9.04 Collateral Custodian Compensation 101
Section 9.05 Collateral Custodian Removal 102
Section 9.06 Limitation on Liability 102
Section 9.07 Collateral Custodian Resignation 104
Section 9.08 Release of Documents 104
Section 9.09 Return of Loan Asset Files 105
Section 9.10 Access to Certain Documentation and Information Regarding the
Collateral; Audits of Portfolio Asset Servicer 105
Section 9.11 Bailment 106
Section 9.12 Indemnification of the Collateral Custodian 106
ARTICLE X. INDEMNIFICATION 106
Section 10.01 Indemnities by the Borrower 106
Section 10.02 Legal Proceedings 107
ARTICLE XI. MISCELLANEOUS 108
Section 11.01 Amendments and Waivers 108
Section 11.02 Notices, Etc 108
Section 11.03 No Waiver Remedies 109
Section 11.04 Binding Effect; Assignability; Multiple Lenders 109
Section 11.05 Term of This Agreement 110
Section 11.06 GOVERNING LAW; JURY WAIVER 110
Section 11.07 Costs, Expenses and Taxes 110
Section 11.08 Recourse Against Certain Parties; Non-Petition 111
        3

--------------------------------------------------------------------------------

Page
Section 11.09 Execution in Counterparts; Severability; Integration 112
Section 11.10 Consent to Jurisdiction; Service of Process 112
Section 11.11 Confidentiality 113
Section 11.12 Non-Confidentiality of Tax Treatment 114
Section 11.13 Waiver of Set Off 114
Section 11.14 Headings, Schedules and Exhibits 115
Section 11.15 Ratable Payments 115
Section 11.16 Failure of Borrower to Perform Certain Obligations 115
Section 11.17 Power of Attorney 115
Section 11.18 Delivery of Termination Statements, Releases, etc 117
Section 11.19 Performance Conditions 117
Section 11.20 Post-Closing Performance Conditions 118


        4


--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE I Loan Asset Schedule
SCHEDULE II Conditions Precedent Documents
SCHEDULE III Notice Information
SCHEDULE IV Carlyle Competitors
EXHIBITS
EXHIBIT A Form of Borrowing Base Certificate
EXHIBIT B Form of Notice of Borrowing
EXHIBIT C Form of Loan Asset Checklist
EXHIBIT D Form of Revolving Loan Note
EXHIBIT E Form of Release of Required Loan Documents
EXHIBIT F Form of U.S. Tax Compliance Certificate
EXHIBIT G Form of Servicing Report
EXHIBIT H Form of Payment Date Report






        5


--------------------------------------------------------------------------------



LOAN AND SERVICING AGREEMENT, dated as of May 13, 2020, by and among:
(1) TCG BDC II, INC., a Maryland corporation (“Holdings”);
(2) TCG BDC II SPV 2 LLC, a Delaware limited liability company (the “Borrower”);
(3) [], and each of the other lenders from time to time party hereto, as Lenders
(as defined herein);
(4) U.S. BANK NATIONAL ASSOCIATION, as the Administrative Agent (as defined
herein);
(5) [], as the Calculation Agent (as defined herein);
(6) TCG BDC II, INC., as the Portfolio Asset Servicer (as defined herein); and
(7) U.S. BANK NATIONAL ASSOCIATION, as the Collateral Custodian (as defined
herein).
The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving loan facility that provides for Advances from time
to time in the amounts and in accordance with the terms set forth herein.
The proceeds of the Advances will be used to finance the origination and/or
acquisition of and investment by the Borrower in Eligible Portfolio Assets, to
fund Delayed Draws and to pay fees and expenses (other than interest payments),
and to make permitted payments to Holdings in accordance with the terms hereof.
Accordingly, the parties agree as follows:
ARTICLE I. INTERPRETATION
SECTION 1.01 Certain Defined Terms. As used in this Agreement and the exhibits,
schedules and other attachments hereto (each of which is hereby incorporated
herein and made a part hereof), the following terms have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“1940 Act” means the Investment Company Act of 1940 and the rules and
regulations promulgated thereunder.
“ABL Collateral” means accounts receivable, inventory and other collateral
customarily constituting the “borrowing base” or similar term for an asset-based
revolving credit facility and with respect to which the Liens of the asset-based
revolving credit facility customarily are senior to Liens securing first-lien
term loans of the same obligor and such first-lien term loans may be secured by
second-priority Liens on the collateral securing such asset-based revolving
credit facility.
“Account Bank” means U.S. Bank National Association, in its capacity as the
“Securities Intermediary” pursuant to an Account Control Agreement, and each
other Person acting in the capacity as the “Bank”, “Securities Intermediary” or
such other similar term or capacity pursuant to any agreement replacing or
substituting for any such Account Control Agreement.


--------------------------------------------------------------------------------



“Account Control Agreement” means an Account Control Agreement, dated as of the
Closing Date, among the Borrower, the Portfolio Asset Servicer, the Calculation
Agent, the Collateral Custodian, the Account Bank and the Administrative Agent,
establishing and governing the Collection Account and the Expense Reserve
Account and which permits, among other things, the Administrative Agent on
behalf of the Secured Parties to direct disposition of the funds in such
Collection Account and Expense Reserve Account following a Notice of Exclusive
Control, as such agreement may be amended, restated, modified, replaced or
otherwise supplemented from time to time.
“Action” has the meaning assigned to that term in Section 10.02.
“Additional Amount” has the meaning assigned to that term in Section 2.13(a).
“Administrative Agent” means U.S. Bank National Association, in its capacity as
administrative agent for the Lenders, together with its successors and permitted
assigns, including any successor appointed pursuant to Article VII.
“Advance” means the loans made by the Lenders to the Borrower pursuant to
Article II.
“Advance Date” means, with respect to any Advance, the day on which such Advance
is made.
“Advance Rate” means, with respect to each type of Eligible Portfolio Assets set
forth in the table below, the percentage set forth opposite such type in such
table:

Asset TypeAdvance RateSenior Loans65%Junior Loans25%Asset Based Loans40%

“Advances Outstanding” means, at any time, the aggregate outstanding principal
amount of all Advances at such time.
“Affiliate” when used with respect to a Person, means any other Person
Controlling, Controlled by or under common Control with such Person.
“Administrative Agent Fee Letter” means, any fee letter or letters between the
Administrative Agent and the Borrower entered on or before the Closing Date
(which may be a part of or included with the Collateral Custodian Fee Letter),
as amended, restated, supplemented or otherwise modified from time to time.
“Agreement” means this Loan and Servicing Agreement.
“Anti-Corruption Laws” means any and all Applicable Laws relating to
anti-corruption and anti-bribery, including, but not limited to, the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder and any regulation, order, or directive promulgated, issued, or
enforced pursuant to such Applicable Laws.
“Anti-Money Laundering Laws” means any and all applicable anti‐money laundering,
financial recordkeeping and reporting requirements of Applicable Law, including
those of the Bank Secrecy Act (as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”)), the U.S.
        -2-

--------------------------------------------------------------------------------



Department of State, Executive Order 13224 issued on September 24, 2001 and any
applicable anti‐money laundering statutes of other jurisdictions, as well as the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency.
“Anti-Terrorism Laws and Sanctions” means any and all Applicable Laws relating
to terrorism and economic or financial sanctions or trade embargoes administered
or enforced by the U.S. Government including the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council or any other relevant Governmental Authority and any
regulation, order or directive promulgated, issued or enforced pursuant to such
Applicable Laws.
        “Applicable Exchange Rate” means, with respect to any payment or amount
denominated in an Eligible Currency (other than U.S. Dollars) on any date of
determination, the foreign currency dollar spot rate that appeared on the
Bloomberg screen for the applicable Eligible Currency (A) if such date is a
Determination Date, at the end of such date or (B) otherwise, at the end of the
immediately preceding Business Day.


“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, orders, licenses of and interpretations by any
Governmental Authority applicable to such Person and applicable judgments,
decrees, injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.
“Applicable LTV Trigger” means, as of any date of determination, (a) during the
Revolving Period, 70% and (b) at any point after the expiration of the Revolving
Period, the percentage set forth in the table below corresponding to the Total
Obligors as of such date:

Total ObligorsApplicable LTV TriggerMore than 2065%15-2050%10-1440%Less than
100%

“Applicable Servicer” means the Calculation Agent or the Portfolio Asset
Servicer, as the context may require.
“Applicable Spread” means 2.95%.
“Asset Based Loan” means a term loan or revolving loan (or participation
thereof) (a) ranking (and required by its terms to remain) (i) first in right of
payment (unless, in the case of this clause (i), such loan is a First Lien Last
Out Loan, in which case such loan may rank second in right of payment to the
related Other Senior Loans) and (ii) secured by valid security interests or
Liens in, to or on specified collateral securing the Obligor’s obligations under
the loan, which Liens are not (and which cannot by their terms become)
subordinate in right of Lien priority to other Liens (other than to Liens
customarily allowed to be prior in priority to the Liens of a first lien
asset-based lender and except that, in the case of this clause (ii), if such
loan is a First Lien Last Out Loan, the provisions related to the application of
proceeds thereof may require that proceeds of collateral be applied to the
related Other Senior Loans prior to the application of such proceeds to such
First Lien Last Out Loan) of the Obligor in respect thereof or any guarantor
thereof, (b) availability under which (both at the time of the incurrence
thereof
        -3-

--------------------------------------------------------------------------------



and thereafter during the term of such loan) is restricted by a “borrowing base”
or similar concept and (c) not constituting a Holding Company Loan.
“Assignment and Assumption Agreement” means an agreement among the Borrower (if
required under Section 11.04), a Lender, the Administrative Agent and, unless
executed in connection with an assignment under Section 11.04, the Majority
Lenders in a form customarily provided by the Loan Syndications and Trading
Association and delivered in connection with a Person becoming a Lender
hereunder after the Closing Date.
“Attorney” has the meaning assigned to that term in Section 11.17.
“Available Collections” means all cash Collections and other cash proceeds with
respect to any Loan Asset deposited in the Collection Account and all other
amounts on deposit in the Collection Account from time to time.
“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.
“Bankruptcy Event” is deemed to have occurred with respect to a Person if
either:
(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Laws, and such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of 60 consecutive days; or
an order for relief in respect of such Person shall be entered in an involuntary
case under the federal Bankruptcy Laws or other similar laws now or hereafter in
effect; or
(b) such Person shall commence a voluntary case or other proceeding under any
Bankruptcy Laws now or hereafter in effect, or shall consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or all or substantially
all of its assets under the Bankruptcy Laws, or shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors or members shall vote to
implement any of the foregoing.
“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
“Base Rate” means, for any day, the greatest of (a) the “Prime Rate” appearing
in the “Money Rates” section of The Wall Street Journal or, in the event such
Base Rate is no longer published by The Wall Street Journal, another national
publication reasonably selected by the Calculation Agent with prior written
notice to the Borrower, (b) the Federal Funds Rate plus 0.50%, and (c) LIBOR for
such day.
“Base Rate Loan” means any Advance which bears interest at or by reference to
the Base Rate.
        -4-

--------------------------------------------------------------------------------



“BDC Tax Distribution” means any distribution made by the Borrower (i) to allow
Holdings to pay any unpaid Taxes then due and owing resulting from the income of
the Borrower claimed on the tax reporting of Holdings and (ii) to the extent
necessary to allow Holdings to make sufficient distributions to qualify as a
regulated investment company under the Code and to otherwise minimize or
eliminate federal or state income tax or excise taxes payable by Holdings in or
with respect to any taxable year of Holdings (or any calendar year, as
relevant).
“Borrowed Money Indebtedness” means Indebtedness of the kind described in clause
(a) of the definition of “Indebtedness”.
“Borrower” has the meaning assigned to that term in the preamble hereto.
“Borrower AML and International Trade Default” means, with respect to the
Borrower, any one of the following events: (a) any representation contained
Section 4.01(bb) is or becomes false at any time; or (b) the Borrower fails to
comply with the covenant contained in Section 11.19(d)(ii) at any time.
“Borrower Covered Entity” means each of (a) the Borrower and its subsidiaries,
any guarantors or pledgors of collateral under this Agreement or any transaction
document relating to the Portfolio Assets and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (i) ownership of, or power to vote, 25% or more of the issued and
outstanding Equity Interests having ordinary voting power for the election of
directors or managers, as applicable, of such Person or other Persons performing
similar functions for such Person or (ii) power to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.
“Borrower Percentage” means, as of any date of determination, the percentage set
forth in the table below corresponding to the Total Obligors as of such date:

Total ObligorsBorrower PercentageMore than 2090%15-2065%10-1430%Less than 100%

“Borrower Taxes” means any Taxes imposed on the Borrower with respect to its
operations but, for the avoidance of doubt, does not include any “imputed
underpayment” assessed under Section 6225 of the Code or any similar provision
of state, local, or foreign law, or any penalties or interest assessed in
connection with any such amount.
“Borrowing Base” means, as of any date of determination, as calculated by the
Portfolio Asset Servicer, the amount equal to the aggregate Outstanding
Underlying Adjusted Loan Balances of all Eligible Portfolio Assets plus the
Principal Collections, in each case, as of such date.
“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination, substantially
in the form of Exhibit A, prepared by the Borrower.
        -5-

--------------------------------------------------------------------------------



“British Pounds” means, and the conventional “£” signifies, the lawful money of
the United Kingdom.
“Business Day” means a day of the year other than (a) Saturday or a Sunday or
(b) any other day on which commercial banks in New York, New York or the offices
of the Account Bank or Collateral Custodian are authorized or required by
Applicable Law, regulation or executive order to close; provided that, if any
determination of a Business Day shall relate to an Advance bearing interest at
LIBOR, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in U.S. Dollar deposits in the London interbank market.
“Calculation Agent” means [], not in its individual capacity, in its capacity as
servicer of the Advances, the other Obligations, this Agreement and the other
Transaction Documents, together with its successors and permitted assigns,
including any successor appointed pursuant to Article VIII.
“Calculation Agent Fee Letter” means, if applicable, any fee letter or letters
between the Calculation Agent and the Borrower entered on, prior to or after the
Closing Date.
“Calculation Agent Fees” means the fees set forth in the Calculation Agent Fee
Letter that are payable to the Calculation Agent.
”Canadian Dollars” means, and the conventional “CAD” signifies, the lawful money
of Canada.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” is deemed to have occurred if (a) Holdings fails to own
directly 100% of the membership interests of the Borrower or (b) Carlyle Global
Credit Investment Management L.L.C. or an affiliate thereof fails to serve as
the investment adviser of Holdings.
“Closing Date” means the date of this Agreement.
“Closing Date Participation” means each Initial Portfolio Asset that consists of
a loan participation interest until elevated by assignment.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning assigned to that term in Section 2.09(a).
“Collateral Custodian” means U.S. Bank National Association, not in its
individual capacity, in its capacity as collateral custodian for the
Administrative Agent and the Lenders pursuant to the terms of
        -6-

--------------------------------------------------------------------------------



this Agreement, together with its successors and permitted assigns, including
any successor appointed pursuant to Article IX.
“Collateral Custodian Fee Letter” means, if applicable, any fee letter or
letters between the Collateral Custodian and the Borrower entered on or prior to
the Closing Date as amended, restated, supplemented or otherwise modified from
time to time.
“Collateral Custodian Fees” means the fees set forth in the Collateral Custodian
Fee Letter that are payable to the Collateral Custodian.
“Collateral Custodian Termination Expenses” has the meaning assigned to that
term in Section 9.05.
“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 9.05.
“Collection Accounts” means, collectively, the Principal Collection Accounts and
the Interest Collection Accounts established with the Account Bank in the name
of the Borrower into which Collections shall be deposited in accordance with the
terms of this Agreement and subject to the Account Control Agreement and under
the “control” (within the meaning of Section 9-104 or 9-106 of the UCC, as
applicable) of the Administrative Agent for the benefit of the Secured Parties;
provided that, subject to the rights of the Administrative Agent hereunder with
respect to funds, the funds deposited therein from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Collection Accounts and each
subaccount that may be established from time to time.
“Collections” means Current Income Collections and Principal Collections.
“Commitment” means, with respect to any Lender, (a) during the Revolving Period
(i) with respect to the Initial Lender, the Maximum Facility Amount as such
amount may be reallocated pursuant to Section 2.04(b), reduced pursuant to an
Assignment and Assumption Agreement or Section 2.04(e) or increased pursuant to
Section 2.15 and (ii) with respect to any other Lender, the amount set forth as
such Lender’s “Commitment” on the Assignment and Assumption Agreement relating
to such Lender or increased pursuant to Section 2.15 and (b) after the end of
the Revolving Period, such Lender’s Pro Rata Share of the aggregate Advances
Outstanding on the last day of the Revolving Period.
“Commitment Fee Letter” means, if applicable, any fee letter or letters between
the Lender and the Borrower entered on or before the Closing Date, as amended,
restated, supplemented or otherwise modified from time to time.
“Competitor” means each of the Persons listed on Schedule IV and their
respective Affiliates.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Counterparty Lender” means, with respect to any Loan Asset that is a loan
participation interest, the lender party to the related Loan Agreement and the
related Participation Agreement.
“Cure Contributions” has the meaning assigned to that term in Section 2.17(d).
        -7-

--------------------------------------------------------------------------------



“Current Income Collections” means all collections, cash Proceeds and all other
amounts received in respect of any Loan Asset or Portfolio Asset and all other
proceeds or other funds of any kind or nature received by the Borrower or the
Account Bank with respect to any Underlying Collateral, in each case excluding
Principal Collections.
“Cut-Off Date” means, with respect to a Loan Asset, the date (which may be the
Closing Date) such Loan Asset is Transferred to the Borrower.
“Default Rate” means, as of any date of determination, a rate per annum equal to
the interest rate that is or would be applicable to the Advances at such time
plus 2.0%.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two (2) Business
Days of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or Borrower, to confirm in writing to the
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Bankruptcy Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Borrower or the
Majority Lenders that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination to the
Administrative Agent and each Lender.
“Delayed Draw” means, with respect to any Delayed Draw Portfolio Asset, the
Borrower’s contractual obligation to provide funding with respect to such
Delayed Draw Portfolio Asset after the Cut-Off Date for such Delayed Draw
Portfolio Asset.
“Delayed Draw Portfolio Asset” means a Loan Asset that requires the Borrower to
provide additional funding thereunder after the Cut-Off Date for such Loan
Asset.
        -8-

--------------------------------------------------------------------------------



“Determination Date” means, for any Payment Date or Reporting Date, the date
that is the second Business Day of the month in which such Payment Date or
Reporting Date occurs, as applicable.
“Eligible Assignee” means (a) a Lender or any of its Affiliates, (b) any Person
managed by a Lender or any of its Affiliates or (c) any financial or other
institution reasonably acceptable to the Administrative Agent acting at the
direction of the Majority Lenders that at the time it becomes a Lender is a
Qualified Purchaser, in each case, other than a Competitor, the Borrower or an
Affiliate thereof.
“Eligible Currency” means British Pounds, Canadian Dollars, Euros and U.S.
Dollars.
 “Eligible Investment” means any investment denominated in an Eligible Currency
that, at the time it is delivered to the Collateral Custodian, is one or more of
the following obligations or securities:
(a)cash;
(b)direct Registered obligations of, and Registered obligations the timely
payment of principal of and interest on which is fully and expressly guaranteed
by, the United States of America, or any agency or instrumentality of the United
States of America the obligations of which are backed by the full faith and
credit of the United States of America;
(c)demand and time deposits in any depositary institution or trust company
incorporated under the laws of the United States of America or any State thereof
and subject to supervision and examination by federal and/or State banking
authorities so long as such demand or time deposits are covered by an extended
Federal Deposit Insurance Corporation (the “FDIC”) insurance program where 100%
of the deposits are insured by the FDIC, which is backed by the full faith and
credit of the United States; and
(d)shares or other securities of registered money market funds which funds have,
at all times, the highest credit ratings from one or more nationally recognized
investment rating agencies;
provided, however, that (i) Eligible Investments purchased with funds in the
Collection Account will be held until maturity except as otherwise specifically
provided in this Agreement but in any event an Eligible Investment shall mature
no later than the Business Day immediately preceding the next Payment Date, (ii)
Eligible Investments must be purchased at a price less than or equal to par,
(iii) neither all nor substantially all of the remaining amounts payable
thereunder consist of interest and not principal payments, (iv) such obligation
or security is not subject to any withholding tax at any time through its
maturity unless the applicable Obligor is required to make gross up payments to
cover the full amount of the withholding taxes, (v) such obligation or security
is not a mortgage-backed security and is not secured by real property and (vi)
its repayment is not subject to substantial non-credit related risk as
determined by the Portfolio Asset Servicer.
        Eligible Investments may include, without limitation, those investments
for which the Administrative Agent or an Affiliate of the Administrative Agent
is the obligor or depository institution, or provides services and receives
compensation.
“Eligible Portfolio Asset” means (1) each Initial Portfolio Asset and (2) a Loan
Asset (other than the Initial Portfolio Assets) that, at the time of Transfer to
the Borrower, unless otherwise approved by the Initial Lender:
        -9-

--------------------------------------------------------------------------------



(a) is a Senior Loan, Junior Loan or Asset Based Loan; provided that the par
amount of Eligible Portfolio Assets constituting Junior Loans may not exceed 10%
of the Total Portfolio Value and the par amount of Eligible Portfolio Assets
constituting Asset Based Loans may not exceed 15% of the Total Portfolio Value;
(b) the Obligor of which is domiciled in the United States, Canada, the United
Kingdom, a European Union country or any other country approved by the
Calculation Agent; provided that the par amount of Loan Assets to non-US
Obligors may not exceed 30% of the greater of (i) the Maximum Facility Amount
and (ii) Total Portfolio Value;
(c) other than with respect to Recurring Revenue Loans and Asset Based Loans,
(i) with respect to Loan Assets other than Junior Loans, the Obligor of which
has EBITDA of no less than $5,000,000 for the last twelve month (“LTM”) period
then ended for which financial statements have been delivered (or are required
to have been delivered) under the related Loan Agreement; provided that the par
amount of Loan Assets to Obligors with EBITDA of $5,000,000 to $15,000,000 shall
not exceed 10% of the greater of (A) the Maximum Facility Amount and (B) Total
Portfolio Value and (ii) with respect to Loan Assets constituting Junior Loans,
the Obligor of which has EBITDA of not less than $50,000,000 for the last LTM
period then ended for which financial statements have been delivered (or are
required to have been delivered) under the related Loan Agreement;
(d) other than with respect to Recurring Revenue Loans and Asset Based Loans,
the Obligor of which has a total net debt / LTM EBITDA ratio of less than 7.5x;
(e) that has a par amount equal to or less than 5.0% of the greater of (i) the
Maximum Facility Amount and (ii) Total Portfolio Value; provided that up to 3
Loan Assets may each individually comprise up to 7.5% of such higher figure;
(f) (i) no more than 20% of the par amount of the Eligible Portfolio Assets are
in any one industry or sector and (ii) no more than 15% of the par amount of the
Eligible Portfolio Assets are in companies owned by the same general partner or
sponsor;
(g) is denominated and payable only in an Eligible Currency; provided that the
par amount of Loan Assets denominated in currencies other than U.S. Dollars may
not exceed 20% of the greater of (i) the Maximum Facility Amount and (ii) the
Total Portfolio Value;
(h) the Underlying Agreement or Participation Agreement relating thereto is
governed by the laws of a State, Canada, the United Kingdom or any country in
the European Union and the related Underlying Collateral is materially located
in the United States, Canada, the United Kingdom or any other country in the
European Union;
(i) no Underlying Obligor Default has occurred and is continuing thereunder;
(j) there are no proceedings pending or, to the Borrower’s knowledge, threatened
(i) with respect to a Bankruptcy Event with respect to any applicable Obligor or
(ii) wherein any applicable Obligor, any other party or any governmental entity
has alleged that such Portfolio Asset or its related Loan Agreement or any of
its Required Loan Documents is illegal or unenforceable;
(k) if such Loan Asset is a loan participation, the aggregate outstanding
principal amount of all Loan Assets that are loan participations (other than
Closing Date Participations until 90 days after the Closing Date) with a
Counterparty Lender that is an Affiliate of the Fund or any other Person (other
than
        -10-

--------------------------------------------------------------------------------



the Fund) shall not exceed more than 10% of the greater of (A) the Maximum
Facility Amount and (B) the Total Portfolio Value;
(l) is assignable (or the Participation Agreement with respect thereto, if any,
is assignable) to the Administrative Agent, for the benefit of the Secured
Parties, as Collateral as provided hereunder;
(m) is not subject to any Liens other than Permitted Liens;
(n) is consistent with the investment strategy, applicable guidelines and limits
of the Fund;
(o) [reserved]; and
(p) in the case of any Recurring Revenue Loan, the par amount of such Recurring
Revenue Loan, when aggregated with the value of other Recurring Revenue Loans
included in the Total Portfolio Value does not exceed 10% of the greater of
(i) the Maximum Facility Amount and (ii) Total Portfolio Value.
With respect to each percentage limitation set forth in this definition, only
the portion of the value of each applicable Loan Asset that (together with other
such Loan Assets, if applicable) exceeds such percentage limitation shall not
constitute an Eligible Portfolio Asset. If the portion of the value of any Loan
Asset that is limited by more than one such percentage limitation, the portion
of the value of such Loan Asset that constitutes an Eligible Portfolio Asset
shall be determined by reference to the percentage limitation that results in
the lowest portion of the value of such Loan Asset constituting an Eligible
Portfolio Asset.
“Environmental Laws” means any and all foreign, federal, State and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
“Equity Interest” means shares of capital stock, partnership interests, shares,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Equityholder” means the Fund in its capacity as the direct or indirect owner of
the membership interests in the Borrower.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.
“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as a specified Person, (b) a trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with such Person, (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as such Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above or (d) a member of the same group of related business entities
under Section 414(o) of the Code as such Person, any corporation described in
clause (a) above, any
        -11-

--------------------------------------------------------------------------------



trade or business described in clause (b) above or any member of any affiliated
service group described in clause (c) above.
“Escrow Payment” means any amount received by the Portfolio Asset Servicer for
the account of an Obligor for application toward the payment of Taxes, insurance
premiums, assessments, ground rents, deferred maintenance, environmental
remediation, rehabilitation costs, capital expenditures and similar items in
respect of an applicable Portfolio Asset.
“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) the Majority Lenders or the Borrower shall have notified the Administrative
Agent in accordance with Section 11.02 of a determination by the Majority
Lenders or the Borrower that it would be contrary to law or to the directive of
any central bank or other Governmental Authority (whether or not having the
force of law) to obtain U.S. Dollars in the London interbank market to fund any
Advance, to make, maintain or fund Advances whose interest is determined by
reference to LIBOR, or to determine or charge interest rates based upon LIBOR,
or any Governmental Authority has imposed material restrictions on the authority
of any Lender to purchase or sell, or to take deposits of, U.S. Dollars in the
London interbank market; (b) the Majority Lenders shall have notified the
Administrative Agent in accordance with Section 11.02 of the inability, for any
reason, of the Majority Lenders to determine LIBOR or adequate and reasonable
means do not exist for determining LIBOR for any LIBOR Period with respect to a
proposed Advance, including because LIBOR is not available or published on a
current basis, whether or not such circumstances are likely to be temporary;
(c) the Majority Lenders shall have notified the Administrative Agent in
accordance with Section 11.02 of a determination by the Majority Lenders that
the rate at which deposits of U.S. Dollars are being offered to any Lender or
any of its respective assignees in the London interbank market does not
adequately or fairly reflect the cost to the Lenders of making, funding or
maintaining any Advance or (d) the Majority Lenders shall have notified the
Administrative Agent of the inability of a Lender to obtain U.S. Dollars in the
London interbank market to make, fund or maintain any Advance or U.S. Dollar
deposits are not being offered to lenders in the applicable offshore interbank
market for the applicable amount and LIBOR Period of any loan.
“Event of Default” has the meaning assigned to that term in Section 6.01.
“Excepted Persons” has the meaning assigned to that term in Section 11.11(a).
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Excluded Amounts” means, without duplication, (a) any amount received in the
Collection Account with respect to any Portfolio Asset included as part of the
Collateral, which amount is attributable to the payment of any Tax, fee or other
charge imposed by any Governmental Authority on such Portfolio Asset or on any
Underlying Collateral and (b) any amount received in the Collection Account
representing (i) any Escrow Payments, (ii) any amounts received on or with
respect to a Portfolio Asset that is not a loan participation interest under any
Insurance Policy that is required to be used to restore, improve or repair the
related real estate or other assets of such Portfolio Asset or required to be
paid to any Obligor under the Loan Agreement for such Portfolio Asset, (iii) any
amount received in the Collection Account with respect to any Portfolio Asset
that is otherwise replaced by a Substitute Eligible Portfolio Asset, or that is
otherwise Sold by the Borrower pursuant to Section 2.10, to the extent such
amount is attributable to a time after the effective date of such Sale or
Substitution and (iv) amounts deposited in the Collection Account which were not
required to be deposited therein.
        -12-

--------------------------------------------------------------------------------



“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
under any Transaction Document: (a) any income or franchise Taxes imposed on (or
measured by) net income (however denominated) and any branch profits Taxes, in
each case imposed by (i) the jurisdiction (or any political subdivision thereof)
under the laws of which such Recipient is organized or in which such Recipient’s
principal office is located or in which such Recipient’s applicable lending
office is located or (ii) a jurisdiction (or any political subdivision thereof)
as the result of any other present or former connection between such Recipient
and the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any loan or Commitment
made pursuant to this Agreement); (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a loan or Commitment made
pursuant to this Agreement pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the loan or Commitment or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.13, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.13(e), (f) or
(g); and (d) any Taxes imposed under FATCA.
“Expense Reserve Account” means an account established with the Account Bank
pursuant to the applicable Account Control Agreement in the name of the Borrower
into which the Reserved Expenses shall be deposited in accordance with Section
2.08(a)(i) or Section 2.08(a)(ii), as applicable, and under the “control”
(within the meaning of Section 9-104 or Section 9-106 of the UCC, as applicable)
of the Administrative Agent for the benefit of the Secured Parties.
“Facility Termination Date” means the date on which the aggregate outstanding
principal amount of the Advances have been repaid in full and all accrued and
unpaid interest thereon, all Fees and all other Obligations (other than
contingent indemnification obligations and other obligations that survive the
termination of this Agreement, in each case, not then due and owing) have been
paid in full, the Commitments of the Lenders hereunder have been terminated and
the Borrower has no further right to request any additional Advances.
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date hereof (or any amended or successor version described above) and any
intergovernmental agreements, treaty or convention among Governmental
Authorities (or related rules, legislation or official administrative guidance)
implementing such provisions of the Code or any non-U.S. laws implementing the
foregoing.
“Fee Letters” means the Administrative Agent Fee Letter, the Collateral
Custodian Fee Letter, the Calculation Agent Fee Letter, the Commitment Fee
Letter and each fee letter agreement entered into by and among the Borrower and
any of the Administrative Agent, the Calculation Agent, the Collateral Custodian
and any Lender in connection with the transactions contemplated by this
Agreement.
        -13-

--------------------------------------------------------------------------------



“Fees” means the fees payable to the Administrative Agent, the Calculation
Agent, the Collateral Custodian, any Lender or any other applicable agent or
party pursuant to the terms of the Fee Letters or the other Transaction
Documents.
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Effective Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate charged to the Calculation Agent, in its
capacity as a Lender, on such day on such transactions as reasonably determined
by the Administrative Agent in good faith, subject to the consent of the
Borrower.
“First Lien Last Out Loan” means a senior secured loan that, prior to a default
with respect to such loan, is entitled to receive payments pari passu with, and
is secured on a pari passu basis with, Other Senior Loans, but either (a)
following a default becomes fully subordinated to the Other Senior Loans and is
not entitled to any payments until such Other Senior Loans are paid in full or
(b) is entitled to payments with the proceeds of collateral as a result of
enforcement actions only after such Other Senior Loans have been paid in full.
“Fund” means TCG BDC II, Inc., a Maryland corporation.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof or any entity,
authority, agency, division or department exercising the executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to a government and any court or arbitrator having jurisdiction over
such Person (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.010, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.
“Holding Company Loan” means any loan (or participation thereof) that is an
obligation only of one or more holding companies not owning material operating
assets, the source of funds for the repayment of which is anticipated to be
dividends from operating Subsidiaries of the Obligor thereunder, and that is not
guaranteed by such operating Subsidiaries.
        -14-

--------------------------------------------------------------------------------



“Holdings” has the meaning assigned to that term in the preamble hereto.
“Holdings AML and International Trade Default” means any one of the following
events: (a) that any representation contained Section 4.06(m) is or becomes
false at any time; or (b) in the case of the Borrower, fails to comply with the
covenant contained in Section 11.19(d)(ii) in any material respect at any time.
“Holdings Covered Entity” means each of (a) Holdings and its subsidiaries, any
guarantors or pledgors of collateral under this Agreement or any Transaction
Document relating to the Portfolio Assets, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (i) ownership of, or power to vote, 25% or more of the issued and
outstanding Equity Interests having ordinary voting power for the election of
directors or managers, as applicable, of such Person or other Persons performing
similar functions for such Person or (ii) power to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.
“Incremental Commitment” has the meaning assigned to that term in Section
2.15(a).
“Incremental Lender” has the meaning assigned to that term in Section 2.15(b).
“Indebtedness” means with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than accounts payable incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof, (c) all indebtedness, obligations or liabilities of that Person
in respect of derivatives and (d) all obligations under guaranties in respect of
obligations (contingent or otherwise) to purchase or otherwise acquire, or to
otherwise assure a creditor against loss in respect of, indebtedness or
obligations of others of the kind referred to in clauses (a) through (c) above.
“Indemnified Amounts” has the meaning assigned to that term in Section 10.01(a).
“Indemnified Party” has the meaning assigned to that term in Section 10.01(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnifying Party” has the meaning assigned to that term in Section 10.02.
“Independent Director” means Donald J. Puglisi, an individual, and/or any other
Person holding the Independent Manager position as provided for in the
Borrower’s limited liability company agreement.
“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.
“Information” has the meaning assigned to that term in Section 11.11(e).
        -15-

--------------------------------------------------------------------------------



“Initial Advance” means the first Advance made to the Borrower pursuant to
Article II.
“Initial Advance Date” means the date of funding of the Initial Advance.
“Initial Lender” means (a) so long as it holds a Commitment or any portion of an
Advance, [] and (b) otherwise, the Majority Lenders.
“Initial Portfolio Asset” means the Loan Assets set forth on Schedule I on the
Closing Date.
“Insurance Policy” means, with respect to any Portfolio Asset, an insurance
policy covering liability and physical damage to, or loss of, the Underlying
Collateral for such Portfolio Asset.
“Insurance Proceeds” means any amounts received on or with respect to a
Portfolio Asset under any Insurance Policy or with respect to any condemnation
proceeding or award in lieu of condemnation.
“Interest Collection Accounts” means, collectively, the Interest Collection
Accounts, established with an Account Bank in the name of the Borrower into
which Current Income Collections shall be deposited in accordance with the terms
of this Agreement and subject to the Account Control Agreement and under the
“control” (within the meaning of Section 9-104 or 9-106 of the UCC, as
applicable) of the Administrative Agent for the benefit of the Secured Parties;
provided that, subject to the rights of the Administrative Agent hereunder with
respect to funds, the funds deposited therein from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Borrower Interest Collection Account
and each subaccount that may be established from time to time.
“Junior Loan” means a loan (including any term loan, delayed draw term loan or
revolving loan or participation thereof, but excluding any Holding Company Loan
or Asset Based Loan), note, convertible note or debenture that is not a Senior
Loan.
“Lender” means collectively, the Initial Lender and any other Person to whom any
Lender assigns any part of its rights and obligations under this Agreement and
the other Transaction Documents in accordance with the terms of Section 11.04
and any other party that becomes a lender pursuant to an Assignment and
Assumption Agreement.
“Lender Covered Entity” means (a) Lender and its subsidiaries and (b) each
Person that, directly or indirectly, is in control of a Person described in
clause (a) above. For purposes of this definition, control of a Person shall
mean the direct or indirect (i) ownership of, or power to vote, 25% or more of
the issued and outstanding Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for such Person or (ii) power to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.
“Lender Event of Default” means, with respect to any Lender, any one of the
following events: (a) any representation contained in Section 4.04 is or becomes
false or misleading at any time or (b) such Lender fails to comply with the
covenant contained in Section 11.19(d)(iii) at any time.
“LIBOR” means, for any Advance for any LIBOR Period, as determined by the
Calculation Agent, the greater of (a) the rate per annum appearing on Reuters
Screen LIBOR01 Page (or any successor or substitute page or such other
commercially available source providing such quotations as may be designated by
the Initial Lender from time to time) (the “LIBOR Screen Rate”) as the London
interbank
        -16-

--------------------------------------------------------------------------------



offered rate for deposits in U.S. Dollars for a three month period at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
beginning of such LIBOR Period and (b) zero.
“LIBOR Loan” means any Advance which bears interest at or by reference to the
LIBOR.
“LIBOR Period” means, with respect to any Advance, as determined by the
Calculation Agent, (a) initially, the period commencing on the Advance Date with
respect to such Advance to but excluding the immediately following Determination
Date with respect to a Payment Date and (b) thereafter, each successive period
from and including each Determination Date with respect to a Payment Date to but
excluding the following Determination Date; provided that, if a LIBOR Period
would extend beyond the Stated Maturity Date, then such LIBOR Period shall end
on the Stated Maturity Date.
“LIBOR Successor Rate” has the meaning assigned to that term in Section 2.05(e).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to this Agreement, including
changes to LIBOR Period, timing and frequency of determining rates and payments
of interest and other administrative matters as may be appropriate, in the
Calculation Agent’s determination (acting at the direction of the Majority
Lenders), to reflect the adoption of such LIBOR Successor Rate and to permit its
administration by the Majority Lenders in a manner substantially consistent with
market practice (or, if the Majority Lenders determine that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Calculation Agent determines (acting
at the direction of the Majority Lenders, with the consent of the Borrower (not
to be unreasonably withheld or delayed) solely to the extent there is a market
practice and such changes deviate materially from such market practice)). Such
changes shall provide that the LIBOR Successor Rate cannot be less than zero for
purposes of this Agreement.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), or the filing
of or financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction.
“Liquidity Agreement” has the meaning assigned to that term in Section 11.04(b).
“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Portfolio Asset or an Underlying Loan Obligation of a
Portfolio Asset, as applicable, has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Portfolio Asset or Underlying Loan Obligation or of which the holders of
such Portfolio Asset are the beneficiaries, including any co-lender or servicing
agreement entered into by an applicable Counterparty Lender or Underlying Agent.
“Loan Asset” means any debt interest or debt participation interest in the debt
obligations of any applicable Obligor owned by the Borrower as set forth on the
Loan Asset Schedule which debt interest or debt participation interest includes
(a) the Loan Asset File therefor and (b) all right, title and interest in and to
(i) such debt interest, the related Loan Agreement and any Underlying Collateral
or
        -17-

--------------------------------------------------------------------------------



(ii) such debt participation interest, the related Participation Agreement and,
subject to the terms thereof, the related Loan Agreement and any Underlying
Collateral.
“Loan Asset Checklist” means, with respect to each Loan Asset, an electronic or
hard copy, as applicable, of a checklist substantially in the form of Exhibit C
delivered by or on behalf of the Borrower to the Collateral Custodian.
“Loan Asset File” means, with respect to each Portfolio Asset, a file containing
each of the agreements, instruments, certificates and other documents and items
set forth on the Loan Asset Checklist with respect to such Portfolio Asset.
“Loan Asset Schedule” means (a) a schedule of the Portfolio Assets and setting
forth for each such Portfolio Asset (i) the Portfolio Asset number for such
Portfolio Asset, (ii) the Obligors for such Portfolio Asset, (iii) the current
principal balance of (A) such Portfolio Asset and (B) the Underlying Loan
Obligation for such Portfolio Asset, as applicable, (iv) the Loan Agreement and
Participation Agreement for such Portfolio Asset, as applicable, (v) whether
such Portfolio Asset is an Eligible Portfolio Asset, and (vi) the other
information specified for a Portfolio Asset as set forth on Schedule I, as
delivered by the Borrower to the Administrative Agent and the Collateral
Custodian and as updated from time to time as provided herein (the Loan Asset
Schedule being deemed modified and delivered by the delivery of a Borrowing Base
Certificate) or (b) a collateral report, in form and substance reasonably
satisfactory to the Administrative Agent (acting at the direction of Majority
Lenders) containing the information described in clauses (a)(i) through (a)(vi)
above.
“LTV” means, as of any date of determination, the ratio (expressed as a
percentage) of (a) the aggregate amount of Advances Outstanding as of such date
to (b) the most recent Total Portfolio Value as of such date.
“Majority Lenders” means the Lenders representing an aggregate of more than 50%
of the aggregate Commitments. The Commitments of any Defaulting Lender shall be
disregarded in determining Majority Lenders at any time.
“Market Trigger Event” means, as at any date of determination, (i) any Event of
Default has occurred and is continuing or (ii) LTV as of such date exceeds the
Applicable LTV Trigger.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, liabilities (actual or contingent), performance
or properties of the Borrower, (b) the validity or enforceability of this
Agreement or any other Transaction Document or the validity or enforceability of
the Portfolio Assets generally or any material portion of the Portfolio Assets,
(c) the rights and remedies of the Collateral Custodian, the Calculation Agent,
the Administrative Agent, any Lender or any other Secured Parties with respect
to matters arising under this Agreement or any other Transaction Document,
(d) the ability of the Borrower to perform its obligations under this Agreement
or any other Transaction Document or (e) the existence, perfection, priority or
enforceability of the Administrative Agent’s or the other Secured Parties’ Lien
on the Collateral; provided that, there shall be no Material Adverse Effect to
the Borrower to the extent such Material Adverse Effect arises from the action
(or inaction) of the Calculation Agent, the Collateral Custodian, the
Administrative Agent or a Lender.
“Material Modification” means any amendment or waiver of, or modification or
supplement to, or termination, cancellation or release of, a Loan Agreement for
a Portfolio Asset or for the Underlying
        -18-

--------------------------------------------------------------------------------



Loan Obligation for a Portfolio Asset, as applicable, executed or effected on or
after the applicable Cut-Off Date that:
(a) forgives, excuses, reduces, waives or modifies such Loan Agreement or the
related loan documents in a manner which would reduce the outstanding principal
amount of the amount due thereunder, reduce the interest rate by greater than
0.50%, calculated on an aggregate basis after the applicable Cut-Off Date, or
reduce the amount of any prepayment premium or fees payable thereunder;
(b) extends the scheduled date for payment of principal, interest, fees or other
amounts payable under such Loan Agreement or the related loan documents beyond
six months from the original scheduled date for each Loan Asset;
(c) extends the scheduled date of expiration or termination of any commitment to
make Delayed Draws with respect to such Loan Asset;
(d) increases the Borrower’s commitment to make Delayed Draws with respect to
such Loan Asset;
(e) releases any Obligor from its obligations under such Loan Agreement or the
related loan documents or permit an Obligor to assign or transfer its rights and
obligations under such Loan Agreement or the related loan documents (other than
as expressly contemplated by such loan documents);
(f) releases any material collateral for such Loan Asset other than as set forth
in such Loan Agreement or the related loan documents;
(g) alters any provision requiring the pro rata treatment of like obligations,
or setting forth the order or priority of payments, in a manner that affects
such Loan Asset or commitment in a manner that adversely impacts the holders
thereof; or
(h) (i) subordinates the outstanding obligations payable to in respect of such
Loan Asset under such Loan Agreement or the related loan documents in right of
payment to any other Indebtedness, or (ii) subordinates the Liens securing the
obligations under such Loan Agreement or the related loan documents to any Lien
securing other Indebtedness (other than, in the case of this clause (ii), as
expressly contemplated by such loan documents).
“Maturity Date” means the earlier to occur of (a) the Stated Maturity Date, and
(b) the date the Advances are accelerated upon the occurrence of an Event of
Default.
“Maximum Availability” means, at any time, the lesser of the (a) the Maximum
Facility Amount at such time and (b) the Borrowing Base at such time.
“Maximum Facility Amount” means, at any time, an amount equal to the aggregate
Commitments of the Lenders at such time, as may be decreased in accordance with
Section 2.04 or increased in accordance with Section 2.15. The Maximum Facility
Amount on the Closing Date is $250,000,000.
“Maximum Rate” has the meaning assigned to that term in Section 2.05(h).
        -19-

--------------------------------------------------------------------------------



“Minimum Usage Amount” means, an amount equal to (A) (x) for the period from the
Closing Date until the date that is twelve (12) months after the Closing Date,
forty percent (40%) of the Maximum Facility Amount as of such date, and (y)
thereafter, seventy percent (70%) of the Maximum Facility Amount as of such
date, in each case disregarding any increases of the Maximum Facility Amount in
accordance with Section 2.15, plus (B) if the Borrower increases the Maximum
Facility Amount in accordance with Section 2.15, (x) for the period from the
applicable Incremental Commitment Effective Date until the date that is twelve
(12) months after such Incremental Commitment Effective Date, forty percent
(40%) of the Maximum Facility Amount attributable to such increase, and (y)
thereafter, seventy percent (70%) of the Maximum Facility Amount attributable to
such increase.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate of the
Borrower contributed or had any obligation to contribute on behalf of its
employees at any time during the current year or the preceding five years.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Exempt Person” means any Person other than a Person who is (or, in the case
of a Person that is a disregarded entity, whose owner is) either (a) a “United
States person” within the meaning of Section 7701(a)(30) of the Code or (b) has
provided to the Calculation Agent for the relevant year such duly executed
form(s) or statement(s) which may, from time to time, be prescribed by law and
which pursuant to applicable provisions of (i) any income tax treaty between the
United States and the country of residence of such Person, (ii) the Code and any
successor statute or (iii) any applicable rules or regulations in effect under
clauses (i) or (ii) above, permit the Calculation Agent to make any payments
free of any obligation or liability for withholding.
“Notice of Borrowing” means a written notice of borrowing from the Borrower to
the Administrative Agent substantially in the form of Exhibit B.
“Notice of Exclusive Control” has the meaning specified in the Account Control
Agreement.
“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Administrative Agent, the Calculation Agent, the Collateral
Custodian or any other Secured Party arising under this Agreement or any other
Transaction Document and shall include all liability for principal of and
interest on the Advances, Fees, indemnifications and other amounts due or to
become due by the Borrower to the Lenders, the Administrative Agent, the
Calculation Agent, the Collateral Custodian and any other Secured Party under
this Agreement or any other Transaction Document, including any Fee Letter and
reasonable and documented costs and expenses payable by the Borrower to the
Lenders, the Administrative Agent, the Calculation Agent, the Collateral
Custodian or any other Secured Party, including reasonable attorneys’ fees,
costs and expenses, including interest, fees and other obligations that accrue
after the commencement of an insolvency proceeding (in each case whether or not
allowed as a claim in such insolvency proceeding).
“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.
        -20-

--------------------------------------------------------------------------------



        “Other Senior Loans” means, with respect to any Asset Based Loan, other
senior secured loans of the same Obligor.


“Other Taxes” has the meaning assigned to that term in Section 11.07(b).
“Outstanding Principal Balance” means, at any time for any Loan Asset, the
outstanding principal amount of such Loan Asset at such time, including any
Delayed Draw for such Portfolio Asset that has been funded at such time;
provided, that if any Loan Asset is denominated in an Eligible Currency other
than U.S. Dollars, the Outstanding Principal Balance of such Loan Asset shall be
the equivalent in U.S. Dollars as determined by the Borrower using the
Applicable Exchange Rate.
“Outstanding Underlying Adjusted Loan Balance” means, for any Eligible Portfolio
Asset for any date of determination, an amount equal to the applicable Advance
Rate for such Eligible Portfolio Asset multiplied by the Outstanding Principal
Balance of such Eligible Portfolio Asset at such time.
“Participant” has the meaning assigned to that term in Section 11.04(d).
“Participant Register” has the meaning assigned to that term in Section 2.03(c).
“Participation Agreement” means, for any Portfolio Asset that consists of a loan
participation interest, the participation agreement or other agreement pursuant
to which the Borrower participates in the Underlying Loan Obligation for such
Portfolio Asset in a form customarily provided by the Loan Syndications and
Trading Association, or in a form reasonably agreed to by the Borrower and the
Administrative Agent on or prior to the Closing Date or Cut-Off Date for such
Portfolio Asset, as the case may be.
“Payment Date” means (a) the 15th calendar day of the month immediately
subsequent to the last month of any quarter (commencing July 15, 2020) or, if
such day is not a Business Day, the next succeeding Business Day and (b) the
Maturity Date.
“Payment Date Report” means a report of the type described in
Section 8.08(b)(ii) and substantially in the form attached hereto as Exhibit H.
“Pension Plan” has the meaning assigned to that term in Section 4.01(s).
“Permitted Liens” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person; (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the applicable Person; (c) Liens granted pursuant to or by the
Transaction Documents; (d) with respect to the Underlying Collateral for any
Portfolio Asset, (i) Liens in favor of the lenders, lead agent, administrative
agent, collateral agent or similar agent for the benefit of all holders of
indebtedness relating to such Portfolio Asset (or the Underlying Loan Obligation
as applicable) and (ii) “permitted liens” as defined in the Loan Agreement for
such Portfolio Asset or such comparable definition or provision of “permitted
liens” is not defined therein; (e) Liens routinely imposed on all securities or
deposit accounts by the Account Bank, to the extent permitted under the Account
Control Agreement; and (f) Liens attaching to securities being purchased or sold
of clearing agencies and broker-
        -21-

--------------------------------------------------------------------------------



dealers, and similar Liens incurred in the ordinary course of business; provided
that such Liens (x) attach only to the securities being purchased or sold and
(y) secure only obligations incurred in connection with such purchase or sale
and not any obligation in connection with margin financing.
“Person” means an individual, limited partnership, partnership, corporation
(including a statutory or business trust), limited liability company, joint
stock company, trust, unincorporated association, sole proprietorship, joint
venture, government (or any agency or political subdivision thereof) or other
entity.
“Pledged Equity” has the meaning assigned to that term in Section 2.09(b).
“Portfolio Asset Assignment” means an assignment, participation agreement or
other agreement pursuant to which any Loan Asset not originated by the Borrower
is Transferred to the Borrower (a) in a form substantially based upon the form
document for loan assignments of the Loan Syndications and Trading Association,
(b) in a form substantially based upon the form document for assignments
required by the related Underlying Agreement or (c) in a form reasonably agreed
to by such Borrower and the Administrative Agent on or prior to the Closing Date
or Cut-Off Date for such Loan Asset, as the case may be.
“Portfolio Asset Servicer” means TCG BDC II, Inc., as servicer of the Portfolio
Assets.
“Portfolio Assets” means all Loan Assets owned by the Borrower and all right,
title and interest of the Borrower in and to:
(a) subject to the terms of any applicable Participation Agreement, any amounts
on deposit in any cash reserve, collection, custody or lockbox accounts securing
the Loan Assets;
(b) all rights with respect to the Loan Assets to which the Borrower is entitled
as lender under the applicable Loan Agreement or as a loan participant under the
applicable Participation Agreement;
(c) subject to the terms of any applicable Participation Agreement, any
Underlying Collateral securing the Loan Assets and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof, all net liquidation proceeds;
(d) the Loan Asset Files related to the Loan Assets, any Records, and the
documents, agreements, and instruments included in such Loan Asset Files or
Records;
(e) subject to the terms of any applicable Participation Agreement, all Liens,
guaranties, indemnities, warranties, letters of credit, accounts, bank accounts
and property subject thereto from time to time purporting to secure or support
payment of the Loan Assets (or the Underlying Loan Obligations, as applicable),
together with all UCC financing statements, mortgages or similar filings signed
or authorized by an Obligor relating thereto;
(f) each Portfolio Asset Assignment with respect to the Loan Assets (including
any rights of the Borrower against the Transferor thereunder) and the assignment
to the Administrative Agent, for the benefit of the Secured Parties, of all UCC
financing statements, if any, filed by the Borrower against the Transferor under
or in connection with such Portfolio Asset Assignment;
(g) all Records (including computer records) with respect to the foregoing; and
        -22-

--------------------------------------------------------------------------------



(h) all Collections, income, payments, proceeds and other benefits of each of
the foregoing.
“Principal Collection Accounts” means, collectively, the Principal Collection
Accounts, established with an Account Bank in the name of the Borrower into
which Principal Collections shall be deposited in accordance with the terms of
this Agreement and subject to the Account Control Agreement and under the
“control” (within the meaning of Section 9-104 or 9-106 of the UCC, as
applicable) of the Administrative Agent for the benefit of the Secured Parties;
provided that, subject to the rights of the Administrative Agent hereunder with
respect to funds, the funds deposited therein from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Principal Collection Account and each
subaccount that may be established from time to time.
“Principal Collections” means any cash Collections deposited in the Collection
Account in accordance with the terms hereof that are not Current Income
Collections, including all Recoveries, all Insurance Proceeds or other proceeds
of any liquidations or Sales of a Portfolio Asset and all Scheduled Payments of
principal, principal prepayments, guaranty payments or other payments that
reduce the Outstanding Principal Balance of a Portfolio Asset.
“Pro Rata Share” means, with respect to any Lender as of any date of
determination, the ratio of such Lender’s Commitment to the aggregate
Commitments of all Lenders as of such date.
“Proceeds” means, with respect to the Collateral, all property that is
receivable or received when such Collateral is collected, sold, liquidated,
foreclosed, exchanged, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes all rights to payment with respect to any
insurance relating to such Collateral.
“Proposed Payment Date Report” has the meaning assigned to that term in
Section 8.08(b)(ii).
“Qualified Purchaser” has the meaning assigned to that term in the 1940 Act.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Records” means all documents relating to the Portfolio Assets, including books,
records and other information executed in connection with the Transfer of and
maintenance of the Portfolio Assets in the Collateral or maintained with respect
to the Collateral and the related Obligors that the Borrower or the Portfolio
Asset Servicer has generated, or in which the Borrower has otherwise obtained an
interest, including documents under which the Borrower has acquired an interest
pursuant to a Portfolio Asset Assignment.
“Recoveries” means, as of the time any Underlying Collateral for any Portfolio
Asset is Sold, discarded or abandoned (after a determination in good faith by
the Portfolio Asset Servicer, the Counterparty Lender or Underlying Agent, as
applicable, that such Underlying Collateral has little or no remaining value) or
otherwise determined in good faith to be fully liquidated by the Portfolio Asset
Servicer or such Counterparty Lender or Underlying Agent, the Proceeds from the
Sale of such Underlying Collateral, the Insurance Proceeds of any related
Insurance Policy or any other recoveries (including interest proceeds recovered)
with respect to such Underlying Collateral and amounts representing late fees
and penalties, net of any amounts received that are required under the Loan
Agreement for the applicable Portfolio Asset to be refunded to the related
Obligor.
        -23-

--------------------------------------------------------------------------------



“Recurring Revenue Loans” means any Underlying Loan Obligation with respect to
which the Obligor’s leverage as of the Cut-Off Date, as determined by the
Portfolio Asset Servicer, is based on “recurring revenue”.
“Register” has the meaning assigned to that term in Section 2.03(b).
“Registered” means, with respect to any debt obligation, a debt obligation that
is in registered form for purposes of the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release Date” has the meaning assigned to that term in Section 2.10(c).
“Replacement Calculation Agent” has the meaning assigned to that term in Section
8.01(e).
“Reportable Compliance Event” means any Lender Covered Entity, Borrower Covered
Entity or Holdings Covered Entity becomes a Sanctioned Person, or is charged by
indictment, criminal complaint or similar charging instrument, arraigned, or
custodially detained in connection with any Anti-Terrorism Laws and Sanctions,
Anti-Corruption Laws, or Anti-Money Laundering Laws or any predicate crime to
any Anti-Terrorism Laws and Sanctions, Anti-Corruption Laws, or Anti-Money
Laundering Laws.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.
“Reporting Date” means the 15th calendar day of the month immediately subsequent
to the last month of any quarter (commencing July 15, 2020); or if such day is
not a Business Day, the next succeeding Business Day.
“Required Loan Documents” means, for each Portfolio Asset or Underlying Loan
Obligation, as applicable, the following documents or instruments, all as
specified on the related Loan Asset Checklist, to the extent applicable for such
Portfolio Asset or Underlying Loan Obligation: copies of the executed
(a) guaranty (b) loan agreement, (c) note purchase agreement (d) security
agreement and (e) promissory note, in each case as set forth on the Loan Asset
Checklist (all of which may be delivered electronically or posted on a website
maintained by the Borrower).
“Reserved Expenses” has the meaning assigned to such term in Section 2.08(a)(i).
“Responsible Officer” means any duly authorized officer of such Person with
direct responsibility for the administration of this Agreement and also, with
respect to a particular matter, any other duly authorized officer of such Person
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject; provided, that any Responsible Officer
of the Portfolio Asset Servicer shall be deemed to be a Responsible Officer of
the Borrower.
“Restricted Junior Payment” means (a) any dividend or other distribution
(including, without limitation, BDC Tax Distributions), direct or indirect, on
account of any class of equity interests of the Borrower now or hereafter
outstanding, except a dividend or other distribution paid solely in interests of
that class of equity interests or in any junior class of equity interests of the
Borrower, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct
        -24-

--------------------------------------------------------------------------------



or indirect, of any class of equity interests of the Borrower now or hereafter
outstanding or (c) any payment made to redeem, purchase, repurchase or retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire equity interests of the Borrower now or hereafter outstanding.
“Review Criteria” has the meaning assigned to that term in Section 9.02(b)(i).
“Revolving Loan Note” has the meaning assigned to such term in Section 2.03(a).
“Revolving Period” means the period commencing on the Closing Date and ending on
the earlier of (i) May 13, 2023, as such date may be extended pursuant to
Section 2.14 and (ii) the date the Commitments are terminated in accordance with
this Agreement, whether as a result of an Event of Default, Market Trigger Event
or otherwise.
“Sale” has the meaning assigned to that term in Section 2.10(a).
“Sanctioned Country” means a country or territory subject to a comprehensive
sanctions program maintained by any applicable Governmental Authority pursuant
to Anti-Terrorism Laws and Sanctions (at the time of this Agreement, Cuba, Iran,
North Korea, Syria and the Crimea region of Ukraine).
“Sanctioned Person” means any individual person, group, regime, or entity listed
or otherwise recognized as a specially designated, prohibited, sanctioned or
debarred person, group, regime, or entity, or fully subject to restrictions or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any applicable Governmental
Authority or otherwise subject to, or specially designated under, any sanctions
program maintained by any applicable Governmental Authority pursuant to
Anti-Terrorism Laws and Sanctions.
“Scheduled Payment” means each scheduled distribution or payment of principal or
interest required to be made by an Obligor on a Portfolio Asset or Underlying
Loan Obligation, as applicable, as adjusted pursuant to the terms of the related
Loan Agreement.
“Scheduled Unavailability Date” has the meaning assigned to that term in
Section 2.05(e)(ii).
“Secured Party” means each of the Administrative Agent, each Lender, the
Calculation Agent (together with its permitted successors and assigns), each
other Indemnified Party and the Collateral Custodian; provided that in any
context requiring a Secured Party to give direction to the Administrative Agent,
such reference to Secured Party shall not include the Administrative Agent or
the Collateral Custodian.
“Senior Loan” means (a) a loan (including any term loan, delayed draw term loan,
or revolving loan, or a participation thereof, but excluding any Holding Company
Loan, First Lien Last Out Loan or Asset Based Loan) that (i) is not (and that
cannot by its terms become) subordinate in right of payment to any other
Borrowed Money Indebtedness of the applicable Obligor (other than, in the case
of a term loan or delayed draw term loan, Indebtedness in respect of a Senior
Working Capital Facility), and (ii) is secured by a valid security interest or
lien in, to or on specified collateral securing the Obligor’s obligations under
the loan, which is not (and which cannot by its terms become) subordinate in
right of Lien priority to other Liens (other than to Liens customarily allowed
to be prior in priority to the Liens securing first lien loans and, in the case
of term loans or delayed draw term loans, to either (but not both of) (A) Liens
securing a Senior Working Capital Facility or (B) Liens on ABL Collateral
securing a
        -25-

--------------------------------------------------------------------------------



revolving asset-based credit facility, and (b) any other asset reasonably
determined by the Initial Lender and the Borrower to constitute a senior loan.
“Senior Working Capital Facility” means, with respect to a loan, a senior
secured working capital facility incurred by the Obligor of such loan that is
prior in right of payment to such loan; provided that the outstanding principal
balance and unfunded commitments of such working capital facility does not
exceed twenty percent (20%) of the sum of (x) the outstanding principal balance
and unfunded commitments of such working capital facility, plus (y) the
outstanding principal balance of such loan, plus (z) the outstanding principal
balance of any other debt for borrowed money incurred by such obligor that is
pari passu with such loan.
“Servicer Termination Event” means the occurrence of any one or more of the
following events:
(a) a Bankruptcy Event shall occur with respect to the Applicable Servicer;
(b) the Applicable Servicer shall assign its rights or obligations as
“Calculation Agent” or “Portfolio Asset Servicer”, as applicable, hereunder
(other than as expressly provided herein) to any Person (other than, with
respect to the Portfolio Asset Servicer, an Affiliate of the Portfolio Asset
Servicer) without the consent of the Administrative Agent (acting at the
direction of the Majority Lenders);
(c) any failure in any material respect by the Applicable Servicer to observe or
perform any covenant or other agreement of the Applicable Servicer set forth in
this Agreement or the other Transaction Documents, which continues to be
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure shall
have been given to the Applicable Servicer by the Administrative Agent (acting
at the direction of the Majority Lenders) or the Borrower and (ii) the date on
which a Responsible Officer of the Applicable Servicer acquires knowledge
thereof (or such extended period of time reasonably approved by the Borrower not
to exceed 60 days in the aggregate; provided that the Applicable Servicer is
diligently proceeding in good faith to cure such failure or breach);
(d) any representation, warranty or certification made by the Applicable
Servicer in any Transaction Document or in any certificate delivered pursuant to
any Transaction Document shall prove to have been incorrect when made, which has
resulted in a Material Adverse Effect; and
(e) with respect to the Calculation Agent, [] ceases to be a Lender hereunder
without the prior written consent of the Borrower.
“Servicer Termination Expenses” has the meaning assigned to that term in Section
8.01(b).
“Servicer Termination Notice” has the meaning assigned to that term in
Section 8.01(b).
“Servicing Report” has the meaning assigned to that term in Section 8.08(b)(i).
“Servicing Standard” means, with respect to any Portfolio Assets included in the
Collateral, (x) with respect to the Calculation Agent, to service and administer
such Portfolio Assets by or on behalf of the Borrower in accordance with
Applicable Law, the terms of this Agreement, the Loan Agreements and all
customary and usual servicing practices for loans or loan participations like
the Portfolio Assets and (y) with respect to the Portfolio Asset Servicer, to
perform its obligations in accordance with Applicable Law and under this
Agreement with reasonable care and in good faith using a degree of skill
        -26-

--------------------------------------------------------------------------------



and attention no less than that which the Portfolio Asset Servicer exercises
with respect to comparable assets that it manages for itself and for others with
similar objectives and policies.
“State” means one of the fifty states of the United States or the District of
Columbia.
“Stated Maturity Date” means May 13, 2028, as such date may be extended pursuant
to Section 2.14.
“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.
“Substitute Eligible Portfolio Asset” has the meaning assigned to that term in
Section 2.10(b).
“Substitution” has the meaning assigned to that term in Section 2.10(b).
“Substitution Date” has the meaning assigned to that term in Section 2.10(b).
“Tax Compliance Certificate” has the meaning assigned to that term in Section
2.13(e).
“Tax Distributions” means tax distributions (in the case of an estimated tax
period, prior to the related due date) to the owner or owners of equity of the
Borrower in an aggregate amount equal to the product of (a) 10 percent of the
Borrower’s “taxable income” for such period (or portion thereof), reduced by 10
percent of the cumulative net taxable loss of the Borrower for all periods
ending after the date of this Agreement (determined as if all such prior periods
were one taxable period) to the extent such loss is of a character that would
permit such loss to be deducted against the current period’s income and was not
previously taken into account and (b) the highest combined effective marginal
federal, state and/or local income tax rate applicable to an individual resident
in New York City for such period (taking into account (i) the deductibility of
state and local income taxes for U.S. federal income tax purposes and (ii) the
character (e.g., long-term or short-term capital gain or ordinary or exempt) of
the applicable income), as properly adjusted to reflect the final determination
of any previously estimated taxable income or loss.
“Taxes” means any present or future taxes, levies, imposts, duties, charges,
withholdings (including backup withholding), assessments or fees (including
interest, penalties, and additions thereto) that are imposed by any Governmental
Authority.
“Total Obligors” means, as of any date of determination, the aggregate number of
Obligors under the Loan Assets included in the Borrowing Base (treating all
Obligors that are Affiliates of one another as a single Obligor); provided that
an Obligor will not be considered an Affiliate of any other Obligor (A) solely
due to the fact that each such Obligor is under the control of the same
financial sponsor or (B) if they have distinct corporate family ratings and/or
distinct issuer credit ratings.
“Total Portfolio Value” means, as of any date of determination, the sum of the
Principal Collections as of such date plus the amount of cash constituting the
proceeds of Cure Contributions then standing to the credit of the Collection
Account, plus the aggregate value of all Eligible Portfolio Assets as of such
date determined by the Portfolio Asset Servicer in accordance with the valuation
policy of the
        -27-

--------------------------------------------------------------------------------



Portfolio Asset Servicer in effect on the Closing Date, together with any
changes to such valuation policy (provided that if such change is material, the
Borrower shall provide written notice of such change to the Calculation Agent
within three (3) Business Days of the date of such change), and reflected in the
most recent quarterly financial statements or audited annual financial
statements (or unaudited financial statements for the fiscal year ending
December 31, 2019) of Holdings in accordance with GAAP.
“Transaction Documents” means this Agreement, any Revolving Loan Note, the
Account Control Agreement, the Fee Letters, each Assignment and Assumption
Agreement, each Participation Agreement and each agreement, instrument,
certificate or other document related to any of the foregoing.
“Transfer” means with respect to the Borrower (a) the acquisition by, or the
transfer or assignment to, the Borrower of a Loan Asset and related Portfolio
Asset pursuant to an assignment agreement or participation agreement (including,
for the avoidance of doubt, the Closing Date Participations) or (b) the
origination of a Loan Asset and related Portfolio Asset by the Borrower pursuant
to an Underlying Agreement or Participation Agreement, as applicable.
“Transferor” means any assignor of a Portfolio Asset under a Portfolio Asset
Assignment.
“U.S. Dollars” means, and the conventional “$” signifies, the lawful money of
the United States of America.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Underlying Agent” means, with respect to a Portfolio Asset, the administrative
agent or other similar agent for the lenders party to the Loan Agreement for
such Portfolio Asset.
“Underlying Collateral” means, with respect to a Portfolio Asset, any property
or other assets pledged or mortgaged as collateral to secure repayment of such
Portfolio Asset or the Underlying Loan Obligation for such Portfolio Asset, as
applicable, including, mortgaged property and all proceeds from any sale or
other disposition of such property or other assets.
“Underlying Loan Obligation” means, with respect to a Portfolio Asset consisting
of a loan participation, the loan obligations of any applicable Obligor in which
such Portfolio Asset is participating.
“Underlying Obligor Default” means, with respect to any Portfolio Asset owned by
the Borrower following the Cut-Off Date relating thereto, the occurrence of one
or more of the following events (any of which, for the avoidance of doubt, may
occur more than once):
(a) an Obligor payment default under such Portfolio Asset (after giving effect
to any grace or cure period set forth in the applicable Loan Agreement);
(b) any other event of default or similar event or circumstance under the Loan
Agreement for such Portfolio Asset for which the Borrower (or agent or required
lenders pursuant to the applicable Loan Agreement, as applicable) has elected to
exercise any of its rights and remedies to enforce such Portfolio Asset
(including the acceleration of the loan relating thereto), unless otherwise
agreed to in writing by the Majority Lenders; or
(c) a Bankruptcy Event with respect to any related Obligor.
        -28-

--------------------------------------------------------------------------------



“Unfunded Exposure Account” means the accounts established with the Account
Bank, which shall not be subject to the Account Control Agreement nor under the
“control” (within the meaning of Section 9-104 or Section 9-106 of the UCC, as
applicable) of the Administrative Agent for the benefit of the Secured Parties.
“United States” means the United States of America.
“Unmatured Event of Default” means any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time, or
both, would be an Event of Default.
“Utilization Fees” means, for any period of determination during the Revolving
Period, the positive difference, if any, between (a) the amount of interest that
would have accrued under this Agreement for such period on the principal amount
of the Advances if the Advances Outstanding for such period was equal to the
Minimum Usage Amount and (b) the amount of interest that actually accrued under
this Agreement for such period on the principal amounts of the Advances.
“Withholding Agent” means the Borrower and the Administrative Agent, as
applicable.
SECTION 1.02 Other Terms. All accounting terms used but not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and used but not specifically defined
herein, are used herein as defined in such Article 9.
SECTION 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
SECTION 1.04 Interpretation. In each Transaction Document, unless a contrary
intention appears:
(a)the singular number includes the plural number and vice versa;
(b)reference to any Person includes such Person’s successors and assigns but
only if such successors and assigns are not prohibited by the Transaction
Documents;
(c)reference to any gender includes each other gender;
(d)reference to day or days without further qualification means calendar days;
(e)reference to any time means New York, New York time;
(f)the term “or” is not exclusive;
(g)reference to the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”;
(h)reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;
        -29-

--------------------------------------------------------------------------------



(i)reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;
(j)if payment or performance of any obligation of the Borrower hereunder is due
on a date which is not a Business Day, the required date for payment or
performance shall be the next Business Day; and
(k)unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).
SECTION 1.05 Advances to Constitute Loans. Notwithstanding any provision herein
to the contrary, the parties hereto intend that the Advances made hereunder
constitute a “loan” and not a “security” for purposes of Section 8-102(15) of
the UCC.
ARTICLE II. THE FACILITY
SECTION 2.01 Advances. On the terms and conditions hereinafter set forth, the
Borrower may at its option, from time to time on any Business Day during the
Revolving Period, request that the Lenders make Advances in U.S. Dollars in an
amount which after giving effect to such Advances, would not cause the aggregate
Advances Outstanding to exceed the Maximum Availability on such date (after
giving effect to any Transfer effectuated from the use of proceeds thereof).
Notwithstanding anything contained in this Section 2.01 or elsewhere in this
Agreement to the contrary, (a) if at any time the LTV exceeds 70%, then the
Revolving Period will be automatically suspended and the Lenders will not be
required (and the Borrower is not permitted to request Lenders) to make any
Advance to the Borrower until the LTV equals or is below 65%, (b) when a Market
Trigger Event exists, each Lender may, by written notice to the Borrower,
decline to make any Advance hereunder or suspend and/or terminate such Lender’s
Commitments; provided that such termination shall be subject to the cure period
set forth in Section 2.17(d), and (c) no Lender is obligated to make any Advance
in an amount that would, after giving effect to such Advance, exceed such
Lender’s Commitment less the aggregate outstanding amount of any Advances funded
by such Lender. Each Advance to be made hereunder shall be made by the Lenders
in accordance with their respective Pro Rata Shares.
SECTION 2.02 Procedure for Advances.
(a) The Borrower shall request an Advance by delivery of a Notice of Borrowing
to the Administrative Agent, with a copy to the Calculation Agent for, Advances
in U.S. Dollars, (i) with respect to LIBOR Loans, no later than 2:00 p.m. two
(2) Business Days prior to the proposed date of such Advance (or such shorter
period of time agreed to by the Initial Lender in connection with the Initial
Advance, or by the Lenders in their sole discretion in connection with any other
Advance) and (ii) with respect to Base Rate Loans, no later than 2:00 p.m. one
Business Day prior to the proposed date of such Advance (or such shorter period
of time agreed to by the Initial Lender in connection with the Initial Advance,
or by the Lenders in their sole discretion in connection with any other
Advance); provided that at no time shall Advances Outstanding made upon notice
set forth in this clause (ii) exceed 15% of the Maximum Facility Amount. Each
Notice of Borrowing must be accompanied by a duly completed
        -30-

--------------------------------------------------------------------------------



Borrowing Base Certificate (updated to the date such Advance is requested and
giving pro forma effect to the Advance requested and the use of the proceeds
thereof) and specify:
(i) the amount of such Advance, which must be at least equal to $500,000 and the
Advance will be funded in U.S. Dollars;
(ii) the proposed date of such Advance (which must be a Business Day);
(iii) with respect to any Advance other than the Initial Advance, the purpose
for which the proceeds of such Advance are to be used, as permitted by this
Agreement;
(iv) if the proceeds of such Advance are to be used to fund a Delayed Draw, the
amount of such Delayed Draw and the Delayed Draw Portfolio Asset to which it
applies;
(v) if the proceeds of such Advance are to be used in connection with the
Transfer of a Portfolio Asset (A) a description of such Portfolio Asset and
whether such Portfolio Asset is a Delayed Draw Portfolio Asset and whether it is
a Senior Loan, a Junior Loan or an Asset-Based Loan, (B) if such Portfolio Asset
is a Delayed Draw Portfolio Asset, the maximum amount of Delayed Draws to be
made thereunder after the Cut-Off Date therefor, (C) that such Portfolio Asset
is an Eligible Portfolio Asset and (D) the amount of the fees and expenses of
the Fund, Holdings and the Borrower, as applicable, with respect thereto, in
each case by delivering a Loan Asset Checklist substantially in the form of
Exhibit C;
(vi) detailed instructions as to where the proceeds of such Advance are to be
deposited or transferred;
(vii) whether such Advance will be a Base Rate Loan or a LIBOR Loan; and
(viii) all conditions precedent for such Advance described in Article III have
been satisfied.
(b) Promptly upon receipt of a Notice of Borrowing, the Administrative Agent
shall notify the Lenders of the requested Advance, and each Lender shall make
the Advance on the terms and conditions set forth herein. On the Advance Date of
such Advance, upon satisfaction of the applicable conditions set forth in
Article III, each Lender shall, in accordance with instructions received by the
Administrative Agent from the Borrower, make available to the Borrower, in same
day funds, an amount equal to such Lender’s Pro Rata Share of such Advance, by
payment into the account which the Borrower has designated in writing.
(c) The obligation of each Lender to remit its Pro Rata Share of any Advance is
several from that of each other Lender and the failure of any Lender to so make
such amount available to the Borrower shall not relieve any other Lender of its
obligations hereunder.
(d) Subject to Section 2.04 and the other terms, conditions, provisions and
limitations set forth herein, the Borrower may borrow, repay or prepay and
reborrow Advances without any penalty, fee or premium during the Revolving
Period.
(e) Each conversion of Advances from LIBOR to Base Rate or from Base Rate to
LIBOR shall be made upon the Borrower’s irrevocable written notice to the
Administrative Agent. Each such notice must be received by the Administrative
Agent not later than (i) 1:00 p.m. three (3) Business Days prior to
        -31-

--------------------------------------------------------------------------------



the requested date of any conversion to LIBOR Loans or (ii) 1:00 p.m. one
Business Day prior to the requested date of any conversion of LIBOR Loans to
Base Rate Loans, whereupon the Administrative Agent shall give prompt notice to
the Lenders of such request and shall be deemed to be approved by the Lenders.
Each notice by the Borrower pursuant to this Section 2.02(e) must be made by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, or conversion to, LIBOR Loans shall be in a principal amount
of $500,000 or a whole multiple of $500,000 in excess thereof, or if less, the
remainder of the Advance. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, or if less, the remainder of the Advance. Each notice of
conversion shall specify (i) whether the Borrower is requesting a conversion,
(ii) the requested date of the conversion (which shall be a Business Day) and
(iii) the principal amount of Advances to be converted. Following receipt of a
such notice, the Administrative Agent shall promptly notify each Lender of the
amount of its Advances.
(f) Except as otherwise provided herein, a LIBOR Loan may be converted only on
the last day of a LIBOR Period for such LIBOR Loan.
(g) The Calculation Agent shall promptly notify the Borrower, the Administrative
Agent and the Lenders of the interest rate applicable to any LIBOR Period for
LIBOR Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Calculation Agent shall notify the Borrower and the
Lenders of any change to the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.
SECTION 2.03 Evidence of Debt.
(a) If requested by a Lender, the Borrower shall deliver a duly executed
revolving loan note (the “Revolving Loan Note”) to such Lender in substantially
the form of Exhibit D.
(b) The Administrative Agent shall maintain, solely for this purpose as the
agent of the Borrower, at its address referred to in Section 11.02 a copy of
each Assignment and Assumption Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders, the
Commitments of, and principal amounts of (and stated interest on) the Advances
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent,
each Lender and the other parties hereto shall treat each person whose name is
recorded in the Register as a Lender under this Agreement for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
(c) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts of (and
stated interest on) each participant’s interest in the loans or other
obligations under the Transaction Documents (the “Participant Register”);
provided that (a) no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans or its other obligations under any Transaction Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan or other obligation is in Registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and Section
1.163-5(b) of the proposed United States Treasury Regulations and (b) the
Administrative Agent shall have no liability or
        -32-

--------------------------------------------------------------------------------



obligation to make determinations with respect to the rights of Participants
hereunder. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
SECTION 2.04 Repayment; Termination of Commitments.
(a) The Borrower shall repay to the Lenders on the Stated Maturity Date the
aggregate principal amount of all outstanding Advances, together with all
accrued and unpaid interest thereon. The Borrower shall also repay the
outstanding principal amount of the Advances as provided in Section 2.08. During
the Revolving Period, the Borrower may repay and reborrow Advances in accordance
with the terms hereof. After the Revolving Period, any Advance or any portion
thereof, once repaid, may not be reborrowed.
(b) All amounts and payments with respect to the Advances or other Obligations
hereunder shall be made in U.S. Dollars.
(c) Advances may be prepaid in whole or in part at the option of the Borrower,
without premium or penalty, at any time by delivering a notice of such
prepayment (which notice shall include a Borrowing Base Certificate updated to
the date of such prepayment and giving pro forma effect to such prepayment
requested) to the Administrative Agent at least one (1) Business Day, or in the
case of any prepayment in whole, at least three (3) Business Days, prior to such
prepayment.
(d) Upon any prepayment of Advances Outstanding pursuant to Section 2.04(a) or
2.04(c), the Borrower shall also pay in full any accrued and unpaid interest of
the Secured Parties related to such Advances. The Administrative Agent shall
apply amounts received from the Borrower pursuant to Section 2.04 to the pro
rata payment of all accrued and unpaid interest with respect to such Advances
until paid in full and thereafter to prepay the Advances Outstanding.
(e) The Borrower may at any time after the Revolving Period, at its option and
upon three (3) Business Days’ prior written notice of such termination or
permanent reduction to the Administrative Agent, either (i) terminate this
Agreement and the other Transaction Documents upon payment in full of all
Advances Outstanding, all accrued and unpaid interest and all costs and expenses
of the Secured Parties and payment of all other Obligations (other than
contingent indemnification obligations and other obligations that survive the
termination of this Agreement, in each case, not then due and owing) or (ii)
permanently reduce in part the Maximum Facility Amount upon payment in full of
all accrued and unpaid interest on such reduced amount (only to the extent that
the Borrower is prepaying an Advance in connection with any such permanent
reduction) and all costs and expenses of the Secured Parties. The Commitment of
each Lender shall be reduced by an amount equal to its Pro Rata Share (prior to
giving effect to any reduction of Commitments hereunder) of the aggregate amount
of any reduction under this Section 2.04(e)(ii).
SECTION 2.05 Interest and Fees.
(a) The Borrower shall pay interest on the outstanding principal amount of the
Advances at a rate per annum equal to (i) with respect to LIBOR Loans, LIBOR for
the applicable LIBOR Period plus the Applicable Spread and (ii) with respect to
Base Rate Loans, as of any date of determination the Base Rate plus the
Applicable Spread. Interest is payable on each Payment Date as and to the extent
provided in Section 2.08. If accrued and unpaid interest is not paid in full on
a Payment Date, the Borrower shall pay
        -33-

--------------------------------------------------------------------------------



additional interest on such accrued and unpaid interest at the same rate per
annum as the Borrower pays on the Advances, such additional interest being
payable on each Payment Date as and to the extent provided in Section 2.08. Each
Advance is automatically continued in whole to the next applicable LIBOR Period
upon the expiration of the then current LIBOR Period with respect thereto.
(b) The Borrower shall pay to the Administrative Agent an unused commitment fee
on the average daily unused amount of the Maximum Facility Amount, if any,
during the Revolving Period, which shall accrue at a rate per annum equal to
0.25% on the average daily unused amount of the Maximum Facility Amount during
the Revolving Period, subject to the remainder of this Section 2.05(b). Accrued
unused commitment fees are payable in arrears on each Payment Date, as
calculated on each relevant Determination Date, as and to the extent provided in
Section 2.08. For purposes of computing unused commitment fees, commencing on
the Closing Date, or if the Borrower increases the Maximum Facility Amount in
accordance with Section 2.15, commencing on the date of such increase solely as
it relates to the Incremental Commitments, if the average daily Advances
Outstanding for the relevant period of determination is less than the Minimum
Usage Amount, then the average daily Advances Outstanding for such period shall
be deemed to be the Minimum Usage Amount. If accrued and unpaid unused
commitment fees are not paid in full on a Payment Date, the Borrower shall pay
additional interest on such accrued and unpaid unused commitment fees at the
same rate per annum as the Borrower pays on the Advances, such additional
interest being payable on each Payment Date as and to the extent provided in
Section 2.08. Accrued unused commitment fees are payable in arrears on the
Stated Maturity Date. For purposes of computing commitment fees, the Commitment
of any Lender is deemed to be used to the extent of the aggregate principal
amount at such time of its outstanding Advances. All unused commitment fees are
fully earned and nonrefundable upon payment.
(c) The Borrower shall pay to the Administrative Agent, for the benefit of the
Secured Parties, Utilization Fees, if any, which shall accrue (1) (x) initially,
for the period commencing on the Closing Date and continuing to but excluding
the immediately following Determination Date with respect to a Payment Date, and
(y) thereafter, each successive period from and including each Determination
Date with respect to a Payment Date continuing to but excluding the earlier of
the following Determination Date or the end of the Revolving Period; and (2) if
the Borrower increases the Maximum Facility Amount in accordance with Section
2.15, (x) initially, for the period commencing on the date of such increase
continuing to but excluding the immediately following Determination Date with
respect to a Payment Date, and (y) thereafter, each successive period from and
including each Determination Date with respect to a Payment Date continuing to
but excluding the earlier of the following Determination Date or the end of the
Revolving Period. Utilization Fees shall be payable in arrears on each Payment
Date by the Borrower to the Administrative Agent, for the benefit of the Secured
Parties, as and to the extent provided in Section 2.08. If accrued and unpaid
Utilization Fees are not paid in full on a Payment Date, the Borrower shall pay
additional interest on such accrued and unpaid Utilization Fees, at the same
rate per annum as the Borrower pays on the Advances advanced to the Borrower,
such additional interest being payable on each Payment Date as and to the extent
provided in Section 2.08. All Utilization Fees are fully earned and
nonrefundable upon payment.
(d) The Borrower shall pay the fees set forth in the Fee Letters on the term and
conditions provided therein.
(e) If any Lender notifies a Responsible Officer of the Administrative Agent
that a Eurodollar Disruption Event has occurred and is continuing, the
Administrative Agent shall in turn so notify the Borrower, whereupon the
interest rate for the Advances will be, at the election of the Administrative
Agent (acting at the direction of the Majority Lenders) and the Borrower, an
interest rate per annum
        -34-

--------------------------------------------------------------------------------



equal to (i) a comparable or successor floating rate that is, at such time, a
rate based on the underlying index interest rates applicable to the Portfolio
Assets as such Advance as reasonably determined by the Administrative Agent
(acting at the direction of the Majority Lenders) with the written consent of
the Borrower plus (ii) the Applicable Spread (or such other spread amount as may
be agreed by the Administrative Agent (acting at the direction of the Majority
Lenders) and the Borrower) in all cases until such Lender has notified a
Responsible Officer of the Administrative Agent that such Eurodollar Disruption
Event has ceased, at which time the interest rate applicable to the Advances
will again be equal to a rate per annum equal to LIBOR for the applicable LIBOR
Period plus the Applicable Spread. A determination by the Majority Lenders of
the existence of any Eurodollar Disruption Event (any such determination to be
communicated to the Borrower by written notice from the Administrative Agent
promptly after a Responsible Officer of the Administrative Agent receives notice
of such event from the Majority Lenders), or of the effect of any Eurodollar
Disruption Event on its making or maintaining Advances, is conclusive absent
manifest error. Notwithstanding anything to the contrary in this Agreement or
any other Transaction Document, if the Calculation Agent determines, or the
Majority Lenders determine, in each case, which determination shall be
conclusive absent manifest error (with, in the case of a determination by the
Majority Lenders, a copy to the Borrower and the Calculation Agent), or the
Borrower notifies the Calculations that the Borrower has determined, that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
applicable interest period, because the LIBOR quote for the LIBOR Screen Rate is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over any of the Lenders or the Administrative Agent has made
a public statement identifying a specific date (“Scheduled Unavailability Date”)
after which LIBOR for the LIBOR Screen Rate will no longer be available or used
for determining the interest rate of loans; or
(iii) syndicated loans denominated in U.S. Dollars currently being executed in
the United States, or that include language similar to that contained in this
Section, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR;
then, reasonably promptly after such determination or receipt of notice by the
Calculation Agent, the Calculation Agent shall promptly notify the Lenders and
the Administrative Agent (acting at the direction of the Majority Lenders), the
Majority Lenders and Borrower may amend this Agreement to replace LIBOR with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities
denominated in U.S. Dollars for such alternative benchmarks (“LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
the amendment shall be effective at 5:00 p.m. on the tenth Business Day after
the Administrative Agent posts the amendment to all Lenders and Borrower unless,
prior to such time, the Majority Lenders notify the Administrative Agent that
they do not accept the amendment.
(f) If any amount payable by the Borrower under this Agreement or any other
Transaction Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at the
Default Rate. Upon the request of the Majority Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
Advances outstanding hereunder at the Default Rate.
        -35-

--------------------------------------------------------------------------------



(g) All computations of interest and all computations of interest and fees
hereunder with respect to Base Rate Loans shall be made on the basis of a year
of 365 or 366 days, as the case may be, for the actual number of days (including
the first but excluding the last day) elapsed. All other computations of
interest and all computations of interest and fees hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed.
(h) Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Advance, together with all fees, charges and other
amounts that are treated as interest on such Advance under Applicable Law
(collectively, “charges”), exceed the maximum lawful rate (the “Maximum Rate”)
that may be contracted for, charged, taken, received or reserved by the Lender
holding such Advance in accordance with Applicable Law, the rate of interest
payable in respect of such Advance hereunder, together with all charges payable
in respect thereof, shall be limited to the Maximum Rate. To the extent lawful,
the interest and charges that would have been paid in respect of such Advance
but were not paid as a result of the operation of this Section 2.05(h) shall be
cumulated and the interest and charges payable to such Lender in respect of
other Advance or periods shall be increased (but not above the amount
collectible at the Maximum Rate therefor) until such cumulated amount shall have
been received by such Lender. Any amount collected by such Lender that exceeds
the maximum amount collectible at the Maximum Rate shall be applied to the
reduction of the principal balance of such Advance or refunded to the Borrower
so that at no time shall the interest and charges paid or payable in respect of
such Advance exceed the maximum amount collectible at the Maximum Rate.
SECTION 2.06 Payments and Computations, Etc.
(a) Not later than 20 Business Days prior to the last day of each calendar
quarter with respect to each Payment Date pursuant to clause (a) of the
definition thereof, and otherwise not later than five (5) Business Days prior to
each other Payment Date, the Administrative Agent shall notify the Calculation
Agent and the Portfolio Asset Servicer of the interest payable on the Advances
hereunder on such Payment Date. All amounts to be paid or applied from amounts
received on the Portfolio Assets in the Collection Account, on the Borrower’s
behalf, hereunder and in accordance with this Agreement shall be paid or applied
in accordance with the terms hereof so that funds are received by the
Administrative Agent no later than 12:00 p.m. on the day when due for further
distribution to the Lenders by no later than 4:00 p.m. on such day in lawful
money of the United States in immediately available funds to the account
specified in writing by the Administrative Agent to the Calculation Agent and
the Portfolio Asset Servicer. Any Obligation hereunder shall not be reduced by
any distribution of any portion of Available Collections if at any time such
distribution is rescinded or required to be returned by any Lender to the
Borrower or any other Person for any reason.
(b) Other than as otherwise set forth herein, whenever any payment hereunder
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time is
reflected in the computation of interest and fees.
(c) To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, the Calculation Agent or any Lender, or the
Administrative Agent, the Calculation Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Bankruptcy Law or otherwise, then (i) to the extent of such recovery, the
obligation or part
        -36-

--------------------------------------------------------------------------------



thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (ii) each Lender severally agrees to pay to the Administrative
Agent or the Calculation Agent, as applicable, upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent or the Calculation Agent, as applicable.
SECTION 2.07 Collections and Allocations.
(a)The Portfolio Asset Servicer shall direct (i) any agent or administrative
agent for any Portfolio Asset that is not a loan participation interest (except
for such Portfolio Assets that are actively cash managed or have a separate
lockbox for payments pursuant to the terms of the related Portfolio Asset
documents) to remit all Collections with respect to such Portfolio Asset and, if
applicable, to direct the Obligors with respect to such Portfolio Asset to remit
all Collections with respect to such Portfolio Asset to the Collection Account
and (ii) any Counterparty Lender to direct the Obligor (or, to the extent
applicable, such Counterparty Lender or the Underlying Agent) for any Portfolio
Asset that is a loan participation interest to remit all Collections with
respect to such Portfolio Asset directly to the Collection Account, to remit all
Collections with respect to such Portfolio Asset and Underlying Loan Obligation
directly to the Collection Account.
(b)Upon receipt of Collections in each applicable Collection Account, the
Portfolio Asset Servicer shall promptly identify any Collections received as
being on account of Principal Collections, Current Income Collections, other
Available Collections or Excluded Amounts. The Portfolio Asset Servicer shall
further include a statement as to the amount of Principal Collections, Current
Income Collections and Excluded Amounts on deposit in the Collection Account on
each Determination Date immediately preceding a Reporting Date in the Servicing
Report delivered pursuant to Section 8.08(b). The Borrower and the Portfolio
Asset Servicer shall take commercially reasonable steps to confirm that only
funds constituting Available Collections relating to Portfolio Assets are
deposited into the applicable Collection Account.
(c)The Borrower shall, and shall cause its Affiliates to, deposit all Available
Collections received by the Borrower or its Affiliates into the Collection
Account, within two (2) Business Days after receipt and shall, and shall cause
its Affiliates to, hold in trust for the benefit of the Administrative Agent,
for the benefit of the Secured Parties, all such Available Collections until so
deposited.
(d)Within two (2) Business Days of the Cut-Off Date with respect to any
Portfolio Asset, the Portfolio Asset Servicer will deposit into the Collection
Account all Available Collections received in respect of the Portfolio Assets.
(e)Prior to the delivery of a Notice of Exclusive Control by the Administrative
Agent to the Calculation Agent and Account Bank, the Portfolio Asset Servicer
may (on behalf of the Borrower) withdraw from the Collection Account, any
deposits thereto constituting Excluded Amounts if the Portfolio Asset Servicer
has, prior to such withdrawal, identified in writing to the Administrative Agent
and the Calculation Agent the calculation of such Excluded Amounts. After the
delivery of a Notice of Exclusive Control in the manner described in the
preceding sentence, the Administrative Agent, to the exclusion of the Portfolio
Asset Servicer, may withdraw from the Collection Account any deposits therein
constituting Excluded Amounts. So long as no Event of Default has occurred and
is continuing or would result therefrom, upon the prepayment of a Loan Asset,
whether partial or in full, the Borrower may apply the Principal Collections of
such prepayment to prepay Advances in accordance with Section 2.04; provided
that (A) there shall be no more than six (6) such prepayments of the Advances by
the Borrower
        -37-

--------------------------------------------------------------------------------



in any fiscal quarter unless otherwise agreed to by the Initial Lender, and (B)
at least three (3) Business Days prior to the date of such prepayment the
Borrower shall have delivered a notice of prepayment to the Administrative Agent
and the Calculation Agent, which notice shall include a Borrowing Base
Certificate updated to the date of such prepayment, giving pro forma effect to
such prepayment and setting forth the amounts due and payable by the Borrower
pursuant to Sections 2.08(a)(i)(a) through (c) and Sections 2.08(a)(ii)(a)
through (d) for the Payment Date immediately following such prepayment date and
certifying that the Borrower will have sufficient amounts in the Collection
Accounts (including, amounts expected to be received prior to such Payment Date
in the good faith determination of the Portfolio Asset Servicer) to pay such
amounts in full. During or after the Reinvestment Period, the Borrower (or the
Portfolio Asset Servicer on its behalf) may transfer Principal Collections to
the Unfunded Exposure Account or use Principal Collections to fund Delayed
Draws, so long as no Event of Default or Market Trigger Event has occurred and
is continuing, or would result from such transfer as demonstrated in a Borrowing
Base Certificate delivered by the Borrower in connection therewith. The
Portfolio Asset Servicer may, at the direction of the Borrower, withdraw amounts
in an Eligible Currency held in the Collection Account for the purpose of
exchanging such amounts to U.S. Dollars and withdraw amounts in an Eligible
Currency held in the Unfunded Exposure Account for the purpose of exchanging
such amounts to another Eligible Currency; provided that (i) amounts received in
U.S. Dollars or such other Eligible Currency, as applicable, in exchange for
such Eligible Currency shall be promptly deposited into the Collection Account
or the Unfunded Exposure Account, as applicable and (ii) if a Market Trigger
Event or Event of Default shall have occurred and be continuing, the Initial
Lender shall have approved such withdrawal (which approval shall not be
unreasonably withheld, conditioned or delayed).
(f)Except as set forth in clause (e) above, the Borrower shall not have any
rights of withdrawal with respect to amounts held in the Collection Account.
SECTION 2.08 Remittance Procedures. On each Payment Date, the Portfolio Asset
Servicer, on behalf of the Borrower and based on a Payment Date Report as
provided in Section 8.08(b)(ii) and provided by the Portfolio Asset Servicer to
the Account Bank, shall instruct the Account Bank to apply funds on deposit in
the Collection Account as described in this Section 2.08; provided that, at any
time after delivery of Notice of Exclusive Control in accordance with the terms
of the Account Control Agreement that has not been withdrawn, the Administrative
Agent shall instruct the Account Bank to apply funds on deposit in the
Collection Account as described in this Section 2.08.
(a)Application of Proceeds. So long as no Event of Default has occurred and is
continuing, the Portfolio Asset Servicer (on behalf of the Borrower) shall (as
directed pursuant to the first paragraph of this Section 2.08) instruct the
Account Bank to transfer Collections held by the Account Bank in the Collection
Account, in accordance with the Payment Date Report, to the following Persons in
the following amounts, calculated as of the most recent Determination Date, in
the following order and priority:
(i) During the Revolving Period, with respect to all Collections:
a.first, (a) first, (1) to the payment of Borrower’s reasonable and customary
operating expenses in an aggregate amount not to exceed $150,000 in any fiscal
year, Borrower Taxes, registration and filing fees then due and owing by the
Borrower that are attributable solely to the operations of the Borrower, and (2)
for an amount equal to any BDC Tax Distributions provided in the most recent
Payment Date Report, for the payment of any BDC Tax Distributions; provided,
that, any payments made under this clause (i)(2) shall be made first pursuant to
        -38-

--------------------------------------------------------------------------------



clause (1) hereof and second pursuant to clause (2) hereof; (b) second, to the
extent such amounts under clause (a)(1) above are not currently due and payable
but are expected to be due and payable prior to the next Payment Date, at the
Borrower’s reasonable discretion in the amounts set forth in the related Payment
Date Report (such amounts under clauses (a) and (b), the “Reserved Expenses”),
to make deposits in the applicable Expense Reserve Account to be applied to such
Reserved Expenses under clause (a) above that become due and payable prior to
the next Payment Date; provided that, if such Reserved Expenses shall not become
due and payable until the next Payment Date, then such Reserved Expenses shall
be applied to the amounts under clause (a) above for such next Payment Date
before applying any amounts in the applicable Collection Account and (c) third,
for an amount equal to any Tax Distributions provided in the most recent Payment
Date Report, for the payment of any Tax Distributions;
b.second, to the Administrative Agent for the ratable distribution to the
following Persons in the following order and priority (x), first, to the
Administrative Agent and the Collateral Custodian, (y) second, to the
Calculation Agent and (z) third, to the Account Bank of the Borrower (or, if
directed by the Administrative Agent to pay any such ratable amount directly to
the applicable Person, to such Person), in payment in full of all accrued fees,
expenses and indemnities due and payable by the Borrower hereunder or under any
other Transaction Document and under any Fee Letters;
c.third, to the Administrative Agent for distribution to each Lender and other
Secured Party, as applicable (or if directed by the Administrative Agent to pay
any such ratable amount directly to the Lender and other Secured Party, as
applicable, to such Lender and other Secured Party, as applicable), to pay such
Lender’s and other Secured Party’s, as applicable, Pro Rata Share of accrued and
unpaid commitment fees, Utilization Fees and interest owing to such Lender and
other Secured Party, as applicable, under this Agreement (including any such
accrued and unpaid interest or fees from a prior period);
d.fourth, if a Market Trigger Event has occurred and is continuing or would
occur after giving effect to any distributions to a Borrower as provided in
clause (e) below, to the Administrative Agent for distribution to each Lender
(or if directed by the Administrative Agent to pay such ratable amount directly
to the Lender, to such Lender), to repay such Lender’s Pro Rata Share of the
Advances Outstanding until LTV is equal to or below 65%; and
e.fifth, to the Borrower or as the Borrower may direct (including, to the extent
permitted hereunder, to make a Restricted Junior Payment), any remaining amounts
to the extent that a Market Trigger Event is not then continuing and does not
result therefrom.
(ii) After the Revolving Period, with respect to Current Income Collections:
a.first, ratably (i) to the Administrative Agent for the ratable distribution to
the following Persons in the following order and priority (x), first, to the
        -39-

--------------------------------------------------------------------------------



Administrative Agent and the Collateral Custodian, (y) second, to the
Calculation Agent and (z) third, to the Account Bank of the Borrower (or, if
directed by the Administrative Agent to pay any such ratable amount directly to
the applicable Person, to such Person), in payment in full of all accrued fees,
expenses and indemnities due and payable by the Borrower hereunder or under any
other Transaction Document and under any Fee Letters, and (ii)(A) first, to the
Borrower for payment of Borrower’s reasonable and customary operating expenses
in an aggregate amount not to exceed $150,000 in any fiscal year, Borrower
Taxes, registration and filing fees then due and owing by the Borrower that are
attributable solely to the operations of the Borrower; (B) for an amount equal
to any BDC Tax Distributions provided in the most recent Payment Date Report,
for the payment of any BDC Tax Distributions; provided, that, any payments made
under clause (ii) of this paragraph (a) shall be made first pursuant to clause
(ii)(A) hereof, and second pursuant to clause (ii)(B) hereof; and (C) second, to
the extent such amounts under clause (A) are not currently due and payable but
are expected to be due and payable prior to the next Payment Date, at the
Borrower’s reasonable discretion, to make deposits in the amount of the Reserved
Expenses in the Expense Reserve Account to be applied to such Reserved Expenses
under clause (i) and (ii) above that become due and payable thereafter prior to
the next Payment Date; provided that, if such Reserved Expenses shall not become
due and payable until the next Payment Date, then such Reserved Expenses shall
be applied to the amounts under clause (i) and (ii) above for such next Payment
Date before applying any amounts in the applicable Collection Account; and (C)
third, for an amount equal to any Tax Distributions provided in the most recent
Payment Date Report, for the payment of any Tax Distributions;
b.second, to the Administrative Agent for distribution to each Lender and other
Secured Party, as applicable (or if directed by the Administrative Agent to pay
any such ratable amount directly to the Lender and other Secured Party, as
applicable, to such Lender and other Secured Party, as applicable), to pay such
Lender’s and other Secured Party’s, as applicable, Pro Rata Share of accrued and
unpaid interest owing to such Lender and other Secured Party, as applicable,
under this Agreement (including any such accrued and unpaid interest or fees
from a prior period);
c.third, if (x) a Market Trigger Event has occurred and is continuing or would
occur after giving effect to any distributions to a Borrower as provided in
clause (d) below or (y) if the applicable Payment Date is on or after the date
that is eighteen (18) months prior to the Stated Maturity Date as of such date,
to the Administrative Agent for distribution to each Lender (or if directed by
the Administrative Agent to pay such ratable amount directly to the Lender, to
such Lender), to repay such Lender’s Pro Rata Share of the Advances Outstanding
until the Advances Outstanding are paid in full; and
d.fourth, to the extent a Market Trigger Event is not continuing and will not
result from a payment to or by a Borrower pursuant to this clause (d) to the
Borrower or as the Borrower may direct (including, to the extent permitted
hereunder, to make a Restricted Junior Payment), any remaining amounts.
        -40-

--------------------------------------------------------------------------------



(iii) After the Revolving Period, with respect to Principal Collections:
(a)first, ratably to the Administrative Agent for the ratable distribution to
the following Persons in the following order and priority (x), first, to the
Administrative Agent and the Collateral Custodian, (y) second, to the
Calculation Agent and (z) third, to the Account Bank of the Borrower (or, if
directed by the Administrative Agent to pay any such ratable amount directly to
the applicable Person, to such Person), in payment in full of all accrued fees,
expenses and indemnities due and payable by the Borrower hereunder or under any
other Transaction Document and under any Fee Letters;
(b)second, to the Administrative Agent for distribution to each Lender and other
Secured Party, as applicable (or if directed by the Administrative Agent to pay
any such ratable amount directly to the Lender and other Secured Party, as
applicable, to such Lender and other Secured Party, as applicable), to pay such
Lender’s and other Secured Party’s, as applicable, Pro Rata Share of accrued and
unpaid interest owing to such Lender and other Secured Party, as applicable,
under this Agreement (including any such accrued and unpaid interest or fees
from a prior period);
(c)third, if the applicable Payment Date is prior to the date that is eighteen
(18) months prior to the Stated Maturity Date and to the extent that (i) a
Market Trigger Event is not continuing and would not result therefrom, (ii) the
LTV as of such Payment Date does not exceed 50% after giving effect to such
payment and (iii) the Total Obligors are greater than 20, to the Borrower or as
the Borrower may direct (including, to the extent permitted hereunder, to make a
Restricted Junior Payment);
(d)fourth, to the extent that a Market Trigger Event is not continuing and would
not result therefrom, to the Administrative Agent for distribution to each
applicable Lender to repay such Lender’s Pro Rata Share of the Advances
Outstanding up to an amount equal to the weighted average Advance Rate for the
Eligible Portfolio Assets to which such Principal Collections relate multiplied
by the amount of Principal Collections available to be distributed under this
clause (d), until the Advances Outstanding are paid in full;
(e)fifth, if the applicable Payment Date is prior to the date that is eighteen
(18) months prior to the Stated Maturity Date and to the extent a Market Trigger
Event is not continuing and would not result therefrom, to the Borrower or as
the Borrower may direct (including, to the extent permitted hereunder, to make a
Restricted Junior Payment), the percentage of any remaining amounts equal to the
Borrower Percentage of such amounts, determined as of such date; and
(f)sixth, to the Administrative Agent for distribution to each applicable Lender
to repay such Lender’s Pro Rata Share of the Advances Outstanding until the
Advances Outstanding are paid in full (it being understood that such amount may
be only a portion of the outstanding amount with respect to the Advances); and
        -41-

--------------------------------------------------------------------------------



(g)seventh, to the Borrower or as the Borrower may direct (including, to the
extent permitted hereunder, to make a Restricted Junior Payment), any remaining
amounts.
(b)Insufficiency of Funds. If the funds on deposit in the Collection Account are
insufficient to pay any amounts otherwise due and payable on a Payment Date or
otherwise, the Borrower nevertheless remains responsible for, and shall pay when
due, all amounts payable under this Agreement and the other Transaction
Documents in accordance with the terms of this Agreement and the other
Transaction Documents, together with interest accrued as set forth in
Section 2.05(f) from the date when due until paid hereunder.
(c)Application of Payments after an Event of Default. Notwithstanding anything
herein to the contrary, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may (and at the direction of the
Majority Lenders shall) instruct the Account Bank to transfer all Collections in
the applicable Collection Account and/or Expense Reserve Account, in accordance
with the related Payment Date Report, to be applied in the following order and
priority (and if the Administrative Agent elects not to apply the Collections in
accordance with this Section 2.08(c), the provisions of Section 2.08(a) shall
apply):
(i) first, to the payment of Borrower’s reasonable and customary operating
expenses in an aggregate amount not to exceed $150,000, Borrower Taxes,
registration and filing fees then due and owing by the Borrower that are
attributable solely to the operations of the Borrower;
(ii) second, to the Administrative Agent for the ratable distribution to the
Administrative Agent, the Collateral Custodian and the Account Bank, in payment
in full of all accrued fees, expenses and indemnities due and payable hereunder
or under any other Transaction Document and under the Fee Letters;
(iii) third, to the Administrative Agent for the ratable distribution to each
Secured Party to pay any Obligations then due and payable to such Persons (other
than with respect to interest or the repayment of Advances) under this Agreement
and the other Transaction Documents;
(iv) fourth, to the Administrative Agent for distribution to each Lender, to pay
such Lender’s Pro Rata Share of accrued and unpaid interest owing to such Lender
under this Agreement;
(v) fifth, to the Administrative Agent for distribution to each Lender, to repay
such Lender’s Pro Rata Share of the Advances Outstanding until paid in full; and
(vi) sixth, the balance, if any, after all Obligations have been paid in full as
set forth above (other than contingent indemnification obligations and other
obligations that survive the termination of this Agreement, in each case, not
then due and owing), to the Borrower or as otherwise required by Applicable Law.
(d)Instructions to the Account Bank. All instructions and directions given to
the Account Bank by the Calculation Agent, the Borrower (or the Portfolio Asset
Servicer on its behalf) or the Administrative Agent (as applicable) pursuant to
this Section 2.08 shall be in writing (including instructions and directions
transmitted to the Account Bank by facsimile or e-mail) or pursuant to an
electronic transmission system established between the Calculation Agent and the
Account Bank on the Closing Date. The Calculation Agent and the Borrower (or the
Portfolio Asset Servicer on its behalf) shall transmit to the Administrative
Agent by facsimile or e-mail a copy of all instructions and directions given
        -42-

--------------------------------------------------------------------------------



to the Account Bank by such party pursuant to this Section 2.08 concurrently
with the delivery thereof (unless the Administrative Agent has access to the
electronic transmission system established with the Account Bank on the Closing
Date for the purpose of monitoring activities in the Collection Account). The
Administrative Agent shall transmit to the Calculation Agent and the Borrower by
facsimile or e-mail a copy of all instructions and directions given to the
Account Bank by the Administrative Agent pursuant to this Section 2.08
concurrently with the delivery thereof.
(e)No Presentment. Payment by the Administrative Agent to the Lenders in
accordance with the terms hereof shall not require presentment of any Revolving
Loan Note.
(f)Expense Reserve Accounts. To the extent no Event of Default then exists or
would result therefrom, the Borrower (or the Portfolio Asset Servicer on the
Borrower’s behalf) may, from time to time, withdraw from the Expense Reserve
Account any deposits thereto to pay the Reserved Expenses of the Borrower that
are due and owing solely to the extent reflected in the related Payment Date
Report. From and after the occurrence and continuation of an Event of Default,
the Borrower (or the Portfolio Asset Servicer on the Borrower’s behalf) may not
withdraw any funds or deposits from the applicable Expense Reserve Account and
the Administrative Agent shall withdraw any funds or deposits from the Expense
Reserve Account as directed by the Majority Lenders.
(g)Unfunded Exposure Account. At any time and from time to time, Holdings may
contribute amounts to the Borrower for deposit in the Unfunded Exposure Account,
which shall not be subject to the Account Control Agreement and shall not be
subject to the lien of the Administrative Agent. In addition, the Borrower (or
the Portfolio Asset Servicer on its behalf) may transfer Principal Collections
to the Unfunded Exposure Account in accordance with Section 2.07(e). The
Borrower (or the Portfolio Asset Servicer on its behalf) may, at any time and
from time to time, during or after the Revolving Period, withdraw amounts on
deposit in the Unfunded Exposure Account to fund Delayed Draws. Amounts on
deposit in the Unfunded Exposure Account shall not be permitted to exceed
$2,500,000 at any time, or such greater amount as mutually agreed by the
Borrower and the Majority Lenders.
SECTION 2.09 Grant of a Security Interest.
(a)To secure the prompt and complete payment in full when due, whether by lapse
of time, acceleration or otherwise, of the Obligations and the performance by
the Borrower of all of the covenants and obligations to be performed pursuant to
this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby grants a security interest to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, in all of the
Borrower’s right, title and interest in, to and under (but none of the
obligations under) the following, whether now owned or hereinafter acquired
(collectively, the “Collateral”): (i) all accounts, money, cash and currency,
chattel paper, tangible chattel paper, electronic chattel paper, intellectual
property, goods, equipment, fixtures, contract rights, general intangibles,
documents, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, securities accounts, deposit accounts, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions
or other property consisting of Loan Assets, the Portfolio Assets and
Collections (but excluding the obligations thereunder); (ii) all Records;
(iii) all Proceeds of the foregoing; (iv) the Collection Account, (v) the
Expense Reserve Account; and (vi) all proceeds and products of the foregoing;
provided that, the Collateral shall not include the Unfunded Exposure Account.
        -43-

--------------------------------------------------------------------------------



(b)To secure the prompt and complete payment in full when due, whether by lapse
of time, acceleration or otherwise, of the Obligations and the performance by
the Borrower of all of the covenants and obligations to be performed pursuant to
this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
Holdings hereby grants a security interest to the Administrative Agent, for the
benefit of the Secured Parties, in all of Holding’s right, title and interest in
and to, whether now owned or hereinafter acquired (collectively, the “Pledged
Equity”): (i) all investment property and general intangibles consisting of the
ownership, equity or other similar interests in the Borrower, including the
Borrower’s limited liability company membership interests; (ii) all
certificates, instruments, writings and securities evidencing the foregoing;
(iii) the operating agreement and other organizational documents of the Borrower
and all options or other rights to acquire any membership or other interests
under such operating agreement or other organizational documents; (iv) all
dividends, distributions, capital, profits and surplus and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing; (v) all books,
records and other written, electronic or other documentation in whatever form
maintained now or hereafter by or for Holdings in connection with, and relating
to, the ownership of, or evidencing or containing information relating to, the
foregoing; and (vi) all proceeds, supporting obligations and products of any of
the foregoing.
(c)Anything herein to the contrary notwithstanding, (i) the Borrower shall
remain liable under the Collateral and the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (ii) the exercise by the
Administrative Agent, for the benefit of the Secured Parties, of any of its
rights in the Collateral, Collateral or the Pledged Equity does not release the
Borrower or Holdings from any of its duties or obligations under the Collateral,
the Collateral or with respect to the Pledged Equity and (iii) none of the
Administrative Agent, any Lender nor any other Secured Party shall have any
obligations or liability under the Collateral or Collateral by reason of this
Agreement, nor shall the Administrative Agent, any Lender nor any other Secured
Party be obligated to perform any of the obligations or duties of the Borrower
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
SECTION 2.10 Sale of Portfolio Assets.
(a)Sales. The Borrower may sell or otherwise transfer or dispose of any
Portfolio Asset (a “Sale”) so long as (i) no Market Trigger Event has occurred
and is continuing, or would result from such Sale, (ii) the net cash proceeds
from such Sale are deposited in the Collection Account; provided that, so long
as no Event of Default has occurred or would result therefrom and pro forma LTV
is equal to or less than 65%, such net cash proceeds may be used either or both
(x) to prepay Advances in accordance with Section 2.04, and/or (y) to make
Restricted Junior Payments, and (iii) the conditions set forth in
Section 2.10(d) for such Sale are satisfied.
(b)Unless an Unmatured Event of Default or an Event of Default has occurred and
is continuing, or a Market Trigger Event has occurred and is continuing or would
result therefrom, at any time during the Revolving Period the Borrower may,
subject to the conditions set forth in this Section 2.10(b) and subject to the
other restrictions contained herein, replace any Loan Asset with one or more
Eligible Portfolio Asset (each, a “Substitute Eligible Portfolio Asset” and each
such replacement, a “Substitution”) and transfer or distribute, as applicable,
such replaced Loan Asset to an assignee or other recipient; provided that (y)
such replacement and Substitution shall not occur after the end of the Revolving
Period unless otherwise consented to by the Majority Lenders (such consent not
to be
        -44-

--------------------------------------------------------------------------------



unreasonably withheld, conditioned or delayed) and (z), unless otherwise waived
by the Administrative Agent (acting at the direction of the Majority Lenders),
no such replacement shall occur unless each of the following conditions is
satisfied as of the date of such replacement and substitution (the “Substitution
Date”) (which satisfaction shall be deemed to be certified by the Borrower to
the Administrative Agent):
(i) each Substitute Eligible Portfolio Asset is an Eligible Portfolio Asset on
the Substitution Date;
(ii) the Portfolio Asset Servicer shall deliver to the Administrative Agent a
completed Borrowing Base Certificate and a list of all Loan Assets and
Substitute Eligible Portfolio Assets to be subject of a Substitution;
(iii) after giving effect to any such substitution of any such Substitute
Eligible Portfolio Asset on any Substitution Date, (x) the aggregate Advances
Outstanding shall not exceed the Maximum Availability as of such date; (y) all
representations and warranties contained in Section 4.01, Section 4.02 and
Section 4.06 hereof shall continue to be true and correct in all material
respects except to the extent relating to an earlier date and (z) neither an
Unmatured Event of Default nor an Event of Default shall have resulted from such
Substitution;
(iv) the Borrower shall give two (2) Business Days’ notice of such Substitution
to the Administrative Agent (or such lesser period as agreed to by the
Administrative Agent); and
(v) the Borrower shall notify the Administrative Agent of any amount to be
deposited into the Collection Account in connection with any such Substitution.
(c)Release of Lien. Upon confirmation by the Account Bank of (i) the deposit of
the amounts set forth in Section 2.10(a) in cash into the Collection Account and
the fulfillment of the other terms and conditions set forth in this Section 2.10
for a Sale or (ii) the Substitution by the Borrower of a Substitute Eligible
Portfolio Asset pursuant to Section 2.10(b) (such date of fulfillment, a
“Release Date”), then the Portfolio Assets and related Portfolio Assets subject
of such Sale or Substitution, as applicable, are removed from the Collateral.
Subject to compliance by the Borrower with the immediately prior sentence, on
the Release Date of each subject Portfolio Asset and related Portfolio Assets,
the Administrative Agent, for the benefit of the Secured Parties, shall
automatically and without further action be deemed to have released all right,
title and interest and any Lien of the Administrative Agent, for the benefit of
the Secured Parties in, to and under such Loan Asset and related Portfolio
Assets and all future monies due or to become due with respect thereto, without
recourse, representation or warranty of any kind or nature.
(d)Conditions to Sales. Any Sale of a Portfolio Asset is subject to the
satisfaction of the following conditions:
(i) unless the Majority Lenders otherwise consent (such consent not to be
unreasonably withheld, conditioned or delayed and the Majority Lenders shall use
commercially reasonable efforts to respond to a request for consent within three
(3) Business Days (or, in the case of an Underlying Obligor Default with respect
to such Portfolio Asset arising under clause (a) of such defined term, five (5)
Business Days)), the Proceeds from such Sale (expressed as a percentage of par)
shall be no less than ten (10) percentage points lower than the most recent
value of the Portfolio Asset subject to such Sale (expressed as a percentage of
par); and
        -45-

--------------------------------------------------------------------------------



(ii) the Borrower shall notify the Administrative Agent of any amount to be
deposited into the Collection Account in connection with any Sale.
(e)Treatment of Amounts Deposited in the Collection Account. Amounts deposited
by the Borrower or the Portfolio Asset Servicer in the Collection Account
pursuant to this Section 2.10 on account of Portfolio Assets shall be treated as
payments of Principal Collections (other than in connection with the sale of
accrued interest which shall be treated as a payment of Current Income
Collections) for purposes of Section 2.08 and shall be applied as provided in
Section 2.08(a) or Section 2.08(c), as applicable.
SECTION 2.11 Release of Portfolio Assets. The Borrower may obtain the release
from the Lien of the Administrative Agent granted under the Transaction
Documents of (a) any Portfolio Asset (and the related Portfolio Assets
pertaining thereto) removed from the Collateral in accordance with the
applicable provisions of Section 2.10 and (b) any Portfolio Asset (and the
related Portfolio Assets pertaining thereto) that terminates or expires by its
terms and for which all amounts in respect thereof have been paid in full by the
related Obligors and deposited in the Collection Account. The Administrative
Agent, for the benefit of the Secured Parties, shall at the sole expense of the
Borrower, execute such documents and instruments of release as may be prepared
by the Borrower or the Portfolio Asset Servicer and take other such actions as
shall reasonably be requested by the Borrower to effect such release of the Lien
created pursuant to this Agreement. Upon the release of the Administrative
Agent’s Lien as described in the immediately preceding sentence, the Loan Asset
File will be returned to the Borrower as provided in Section 9.09.
SECTION 2.12 Increased Costs.
(a)If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;
(ii) subject any Lender to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its Advances, Commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Advance or of maintaining its
obligation to make any such Advance or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, within ten (10) days after the submission of the certificate
contemplated by Section 2.12(c) by such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered; provided that, such amount or
amounts shall be no greater than the amount or amounts that such Lender is
generally claiming from its other borrowers similarly situated to the Borrower.
(b)If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on
        -46-

--------------------------------------------------------------------------------



the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Advances made by such Lender to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
from time to time such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in Section 2.12(a) or (b) and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate on the next Payment Date that is not less than
10 days after receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 2.12 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.12 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
SECTION 2.13 Taxes.
(a)All payments made by the Borrower or, at the direction of the Borrower, or on
behalf of the Borrower (including without limitation payments made by the
Calculation Agent from the Collection Account on behalf of the Borrower (to the
extent amounts are available in the Collection Account)) under this Agreement or
any other Transaction Document will be made free and clear of and without
deduction or withholding for or on account of any Taxes, except as required by
Applicable Law. If the Borrower shall be required by Applicable Law to withhold
or deduct any Indemnified Taxes from any amounts payable to any Recipient (as
determined in the good faith discretion of an applicable Withholding Agent),
then the amount payable to such Person will be increased (the amount of such
increase, the “Additional Amount”) such that every net payment made under this
Agreement after withholding for or on account of any Indemnified Taxes
(including any Taxes on such increase) is not less than the amount that would
have been paid had no such deduction or withholding been made. Any amounts
deducted or withheld pursuant to this Section 2.13(a) will be timely paid by the
applicable Withholding Agent to the applicable Governmental Authority in
accordance with Applicable Law. The foregoing obligation to pay Additional
Amounts with respect to payments required to be made by the Borrower (or
Calculation Agent on the Borrower’s behalf, solely as provided in this Section
2.13(a), and at all times subject to Section 2.13(d)) under this Agreement will
not, however, apply with respect to Excluded Taxes.
(b)Without duplication of any other amount payment under Section 2.13(a) or
otherwise under this Agreement, the Borrower will indemnify each Recipient for
the full amount of Indemnified Taxes payable by such Person in respect of, or
required to be withheld from, payments made by or on behalf of the Borrower
hereunder, including Indemnified Taxes imposed or assessed on or attributable to
Additional Amounts and including penalties, interest and expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant
        -47-

--------------------------------------------------------------------------------



Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on behalf of a Recipient,
shall be conclusive absent manifest error. All payments in respect of this
indemnification shall be made within 15 days from the date a written invoice
therefor is delivered to the Borrower, with a copy to the Calculation Agent.
(c)Each Lender will indemnify the Administrative Agent, the Calculation Agent
and the Collateral Custodian for (i) the full amount of Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent, the Calculation Agent and the
Collateral Custodian for such Indemnified Taxes and without limiting any
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 2.03 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent, the Calculation Agent and the Collateral Custodian in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lender by the Administrative
Agent, the Calculation Agent and the Collateral Custodian, shall be conclusive
absent manifest error. All payments in respect of this indemnification shall be
made within 15 days from the date a written invoice therefor is delivered to the
Lender.
(d)Within 15 days after the date of any payment by the Borrower or, at the
direction of the Borrower, by the Calculation Agent from the Collection Account
of the Borrower on behalf of the Borrower (to the extent amounts are available
in the Collection Account) to the applicable Governmental Authority of any Taxes
pursuant to this Sections 2.13 and 11.07(b), the Borrower or the Calculation
Agent, as applicable, will furnish to the Administrative Agent at the applicable
address set forth on this Agreement, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent to the extent received by the
Calculation Agent or the Borrower, as applicable. For the avoidance of doubt, in
no case or circumstance is the Calculation Agent liable to pay any Taxes, and if
it pays any such amounts, it will solely be on behalf of the Borrower, from the
Collection Account held by the Borrower to the extent amounts are available
therein.
(e)Each Lender (including any assignee thereof) that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “NonU.S.
Lender”) shall deliver to the Borrower, the Calculation Agent and the
Administrative Agent two properly completed and duly executed copies of
whichever (if any) of the following is applicable for claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on any
payment by the Borrower under this Agreement: (i) U.S. Internal Revenue Service
Form W-8BEN or W-8BEN-E (claiming the benefits of an applicable tax treaty),
W-8IMY, W-8EXP or W-8ECI or (ii) in the case of a NonU.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit F to the effect that such Lender is
eligible for a complete exemption from withholding of U.S. Taxes under Section
871(h) or 881(c) of the Code (a “Tax Compliance Certificate”) and a Form W-8BEN
or W-8BEN-E, in each case (A) with any required attachments (including, with
respect to any Lender that provides an U.S. Internal Revenue Service Form
W-8IMY, any of the forms or other documentation described in clauses (i) and
(ii) above for any of the direct or indirect owners of such Lender) and (B) any
subsequent versions thereof or successors thereto. In addition, each Lender
(including any assignee thereof) that is not a Non-U.S. Lender shall deliver to
        -48-

--------------------------------------------------------------------------------



the Borrower and the Calculation Agent two copies of U.S. Internal Revenue
Service Form W-9, properly completed and duly executed and claiming complete
exemption, or shall otherwise establish an exemption, from U.S. backup
withholding. Such forms shall be delivered by each Lender on or about the date
it becomes a party to this Agreement. In addition, each Lender shall deliver
such forms promptly upon the obsolescence, expiration or invalidity of any form
previously delivered by such Lender. Each Lender shall promptly notify the
Borrower and the Calculation Agent at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower or the Calculation Agent (or any other form of certification adopted by
the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this paragraph, a Lender shall not be required to deliver any form
pursuant to this paragraph that such Lender is not legally able to deliver. The
applicable Withholding Agent is entitled to withhold all amounts required to be
withheld by Applicable Law from any payment hereunder to any Lender until such
Lender shall have furnished to the applicable Withholding Agent any requested
forms, certificates, statements or documents. For the purposes of this Section
2.13(d), “Lender” shall include any other recipients of payments on the
Collateral as directed by any Lender to the Calculation Agent.
(f)A Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the applicable Withholding Agent, at the time or
times prescribed by Applicable Law or reasonably requested by the applicable
Withholding Agent, such properly completed and executed documentation or
information prescribed by Applicable Law as will permit such payments to be made
without withholding or at a reduced rate (or otherwise permit the applicable
Withholding Agent to determine the applicable rate of withholding); provided
that such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s reasonable judgment such completion,
execution or submission (other than such documentation set forth in
Section 2.13(e) and (g)) would not subject such Lender to any material
unreimbursed cost or expense or would not materially prejudice the legal or
commercial position of such Lender.
(g)If a payment made to a Lender under any Transaction Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower, the Administrative Agent and the Calculation
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or Calculation Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower, Administrative Agent or Calculation Agent as may be
necessary for the Borrower, Administrative Agent and Calculation Agent to comply
with its obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this Section
2.13(g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(h)If any Recipient determines, in its sole discretion, exercised in good faith,
that it has received a refund of any Taxes for which it was indemnified by the
Borrower, or the Calculation Agent on behalf of the Borrower, in each case,
pursuant to this Section 2.13 or with respect to which the Borrower,
Administrative Agent or the Calculation Agent on behalf of the Borrower, in each
case, has paid Additional Amounts pursuant to this Section 2.13, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower, Administrative Agent
or the Calculation Agent on behalf of the Borrower, in each case, under
        -49-

--------------------------------------------------------------------------------



this Section 2.13 with respect to the Taxes or Additional Amounts giving rise to
such refund), net of all reasonable out-of-pocket expenses (including additional
Taxes, if any) of such Recipient, as the case may be, incurred in obtaining such
refund, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). The Borrower, upon the
request of such Recipient, shall repay to such Recipient the amount paid over
pursuant to this Section 2.13(h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.13(h), in no event will the Recipient
be required to pay any amount to the Borrower pursuant to this Section 2.13(h)
the payment of which would place the Recipient in a less favorable net after-Tax
position than the Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any Recipient to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.
(i)The Lenders and any transferees or assignees thereof after the Closing Date
will be required to provide to the applicable Withholding Agent all information,
documentation or certifications reasonably requested by such Withholding Agent
to permit the Withholding Agent to comply with its tax reporting obligations
under Applicable Laws, including any applicable cost basis reporting
obligations.
(j)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.13 survive the termination of this Agreement.
SECTION 2.14 Extension of Revolving Period and Stated Maturity Date
(a)The Borrower may, by notice to the Administrative Agent and the Lenders not
later than 30 days prior to the date set forth in clause (i) of the definition
of Revolving Period (the “Initial Revolving Period”), request that the Lenders
extend the Revolving Period to a date occurring one year from the last day of
the Initial Revolving Period and the Stated Maturity Date to a date occurring
five years after the last day of the Revolving Period (after giving effect to
such extension). The Borrower may only make a request under this Section 2.14(a)
once. If the Borrower extends the Revolving Period pursuant to this Section
2.14, the Borrower shall pay to the Lenders an extension fee equal to 0.25% of
the Maximum Facility Amount in effect as of such extension date.
(b)Notwithstanding the foregoing, the extension of the Revolving Period and
Stated Maturity Date pursuant to this Section 2.14 shall not be effective with
respect to any Lender unless:
(i) no Event of Default shall have occurred and be continuing on the date of
such extension and after giving effect thereto; and
(ii) the representations and warranties contained in this Agreement are true and
correct in all material respects on and as of the date of such extension and
after giving effect thereto, as though made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
(c)In connection with any extension of the Revolving Period and Stated Maturity
Date, the Borrower, the Administrative Agent and each Lender may make such
amendments to this Agreement as
        -50-

--------------------------------------------------------------------------------



the Administrative Agent (acting at the direction of the Initial Lender) and the
Borrower mutually determine to be reasonably necessary to evidence the
extension.
SECTION 2.15 Increase in Commitments.
(a)On or prior to 18 months after the Closing Date, the Borrower may, by notice
to the Administrative Agent (who shall promptly notify the Lenders), request
increases in the Commitments denominated in U.S. Dollars (each such increase, an
“Incremental Commitment”) by a minimum amount of $50,000,000 and (1) an
aggregate amount of $100,000,000, or (2) such higher amount as mutually agreed
between the Borrower and the Lenders.
(b)An Incremental Commitment may be provided by any Lender (each such Lender, an
“Incremental Lender”); provided that each Incremental Lender shall be subject to
the consent (in each case, not to be unreasonably withheld, delayed or
conditioned) of the Administrative Agent and the Initial Lender. Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to agree to
increase its Commitment pursuant to this Section 2.15 and any election to do so
shall be in the sole discretion of such Lender; provided that with respect to
any Incremental Commitment set forth in clause (a)(1), each Lender shall be
obligated to increase its Commitment by such Lender’s then-existing Pro Rata
Share of such Incremental Commitment.
(c)The Calculation Agent and the Borrower shall determine the effective date for
such increase pursuant to this Section 2.15 (an “Incremental Commitment
Effective Date”) and, if applicable, the final allocation of such increase among
the Persons providing such increase; provided, that, such date shall be a
Business Day at least ten (10) Business Days after delivery of the request for
such increase (unless otherwise approved by the Calculation Agent) and at least
30 days prior to the end of the Revolving Period. To effect such increase, the
Borrower, the applicable Incremental Lenders and the Administrative Agent (but
no other Lenders or Persons) shall enter into one or more agreements, each in
form and substance satisfactory to the Borrower and the Administrative Agent,
pursuant to which the applicable Incremental Lenders will provide the
Incremental Commitments. Effective as of the applicable Incremental Commitment
Effective Date, subject to the terms and conditions set forth in this Section
2.15, each Incremental Commitment shall be a Commitment (and not a separate
facility hereunder) and the Advances made by the applicable Incremental Lenders
on such Incremental Commitment Effective Date pursuant to Section 2.15(e) shall
be Advances, for all purposes of this Agreement.
(d)Notwithstanding the foregoing, the increase in the Commitments pursuant to
this Section 2.15 shall not be effective with respect to any Incremental Lender
unless:
(i) no Unmatured Event of Default or Event of Default shall have occurred and be
continuing on the Incremental Commitment Effective Date and after giving effect
to such increase;
(ii) the representations and warranties contained in this Agreement are true and
correct in all material respects (except that any representation qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the Incremental Commitment Effective Date
and after giving effect to such increase, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);
        -51-

--------------------------------------------------------------------------------



(iii) each Incremental Lender shall have received an upfront fee in the amount
of 0.75% on its Incremental Commitment; and
(iv) the Administrative Agent shall have received one or more agreements
contemplated above, providing for Incremental Commitments in the amount of such
increase.
As of such Incremental Commitment Effective Date, upon the Administrative
Agent’s receipt of the documents required by this Section 2.15(d), the
Administrative Agent shall record the information contained in the applicable
agreement contemplated above in the Register and give prompt notice of the
increase in the Commitments to the Borrower and the Lenders (including each
Incremental Lender).
(e)On each Incremental Commitment Effective Date, if there are Advances then
outstanding, the Borrower shall be deemed to prepay such Advances and deemed to
reborrow Advances from the Incremental Lenders, as shall be necessary in order
that, after giving effect to such deemed prepayments and borrowings, all
Advances will be held ratably by the Lenders (including the Incremental Lenders)
in accordance with their respective Pro Rata Share after giving effect to the
applicable Incremental Commitments and the Lenders shall make such payments or
adjustments as are equitable (or purchase participations in the Advances) so
that the Advances will be held ratably by the Lenders (including the Incremental
Lenders) in accordance with their respective Pro Rata Share after giving effect
to the applicable Incremental Commitments (or, if the Lenders otherwise agree,
the Lenders, including the Incremental Lenders, may assign portions of the
outstanding Advances to accomplish the same result).
SECTION 2.16 Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.12, or requires the
Borrower to pay any Indemnified Taxes or Additional Amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
then such Lender shall (at the request of Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or Section 2.13, as the case may be, in the future, and (ii) in
each case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.12, or if the Borrower is
required to pay any Indemnified Taxes or Additional Amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.16(a), or if any Lender is
a Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
written notice to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.04), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.12 or Section 2.13) and obligations under this Agreement and the
related Transaction Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that:
        -52-

--------------------------------------------------------------------------------



(i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Transaction Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(ii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(iii) such assignment does not conflict with Applicable Law.
Any Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.17 Defaulting Lenders.
(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders and Section
11.01.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.13 shall be applied at such time or
times as may be determined by the Calculation Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent and the Calculation Agent hereunder; second, as the Borrower may request
(so long as no Unmatured Event of Default or Event of Default exists), to the
funding of any Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Calculation Agent; third, if so determined by the Calculation Agent and the
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement; fourth, as such amounts are provided
to the Administrative Agent, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, as such amounts are
provided to the Administrative Agent, so long as no Unmatured Event of Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, as such amounts are
provided to the Administrative Agent, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (A) such payment
is a payment of the principal amount of any Advances in respect of which such
Defaulting Lender has not fully
        -53-

--------------------------------------------------------------------------------



funded its appropriate share and (B) such Advances were made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender until such time as all Advances are held by the Lenders pro
rata in accordance with the Commitments. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii) Unused Commitment Fees. No Defaulting Lender shall be entitled to receive
any unused commitment fee pursuant to Section 2.06(b) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(a)Defaulting Lender Cure. If the Borrower and (if not a Defaulting Lender) the
Initial Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Borrower will so notify the parties hereto, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein,
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances to be
held pro rata by the Lenders in accordance with the Commitments, whereupon, such
Lender will cease to be a Defaulting Lender; provided that (i) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender and (ii)
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(b)Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than ten (10) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.17(a)(ii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.
(c)Market Trigger Event Cure. In the event a Market Trigger Event occurs, the
Borrower may cure such Market Trigger Event upon written notice to the
Calculation Agent of its intent to so cure within ten (10) Business Days of such
occurrence and no later than five (5) Business Days after such notice, the
Borrower shall cause any or a combination of: (i) cash to be deposited into one
or more Collection Accounts (the “Cure Contributions”), (ii) additional Eligible
Portfolio Assets to be transferred to the Borrower or (iii) repayment of
Advances Outstanding, collectively, in an amount equal to the amount required to
cure such Market Trigger Event.
ARTICLE III. CONDITIONS PRECEDENT
SECTION 3.01 Conditions Precedent to Effectiveness.
        -54-

--------------------------------------------------------------------------------



(a)This Agreement becomes effective upon, and no Lender is obligated to make any
Advance, nor is any Lender, the Collateral Custodian, the Calculation Agent or
the Administrative Agent obligated to take, fulfill or perform any other action
hereunder until, the satisfaction of the following conditions precedent:
(i) this Agreement, all other Transaction Documents and all other agreements,
instruments, certificates and other documents listed on Schedule II have been
duly executed by, and delivered to, the parties hereto and thereto;
(ii) all up-front expenses and fees (including reasonable and documented
out-of-pocket legal fees and any fees required under the Fee Letters) that are
required to be paid hereunder or by the Fee Letters and are invoiced at least
three (3) Business Days prior to the Closing Date have been paid in full;
(iii) the representations contained in Sections 4.01, 4.02 and 4.06 are true and
correct in all material respects (except that any representation qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) (as certified by the Borrower);
(iv) the Borrower has received all material governmental, shareholder and third
party consents and approvals necessary or reasonably required in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents and all applicable waiting periods have expired without any action
being taken by any Person that could reasonably be expected to restrain, prevent
or impose any material adverse conditions on the Borrower or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation is applicable which could reasonably be expected to have such effect;
(v) no action, proceeding or investigation has been instituted or, to the
knowledge of the Borrower after due inquiry, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Transaction Documents or the consummation of the
transactions contemplated hereby or thereby, or which, in the Initial Lenders’
sole discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Transaction Documents or the
consummation of the transactions contemplated hereby or thereby;
(vi) the Borrower shall have obtained an investment grade rating (BBB- or
higher) from a Nationally Recognized Statistical Rating Organization, such as
Kroll Bond Rating Agency, and the Initial Lender shall have a received a copy of
any rating letter issued in connection therewith; and
(vii) the Administrative Agent has received all documentation and other
information requested by the Administrative Agent acting at the direction of the
Majority Lenders or required by regulatory authorities with respect to the
Borrower and the Calculation Agent under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, all
in form and substance reasonably satisfactory to the Administrative Agent.
        -55-

--------------------------------------------------------------------------------



SECTION 3.02 Conditions Precedent to All Advances. Each Advance (including the
Initial Advance) is subject to the further conditions precedent that:
(a)On the Initial Advance Date for the Initial Advance, the following conditions
precedent have been satisfied (in addition to those conditions precedent set
forth in Section 3.02(c)):
(i) the Collection Account has been established pursuant to an Account Control
Agreement;
(ii) the Expense Reserve Account has been established pursuant to an Account
Control Agreement; and
(iii) after giving effect to the use of proceeds for such Initial Advance, the
Borrower will, with respect to the Eligible Portfolio Assets (other than Closing
Date Participations) obtain valid ownership interests in such initial pool of
Eligible Portfolio Assets and all actions required to be taken or performed
under Section 3.04 with respect to the Transfer of such Eligible Portfolio
Assets has been, or will be simultaneously with such Transfer, taken or
satisfied.
(b)On the Advance Date for an Advance other than the Initial Advance, the
following conditions precedent have been satisfied (in addition to those
conditions precedent set forth in Section 3.02(c)):
(i) with respect to an Advance to be made to the Borrower in connection with a
Delayed Draw, LTV does not exceed 70%; and
(ii) with respect to an Advance to be made to the Borrower in connection with
the Transfer of Eligible Portfolio Assets of the Borrower (whether by
origination, sale or contribution):
a.if such Transfer occurs after the Revolving Period, the Initial Lender has
consented in writing to such Transfer (such consent to be given or withheld in
the Initial Lender’s sole discretion);
b.the Eligible Portfolio Assets subject to such Transfer are Eligible Portfolio
Assets unless the Calculation Agent otherwise agrees in writing;
c.[reserved]; and
d.after giving effect to the use of proceeds of such Advance, the Borrower will
obtain valid ownership interests in such Eligible Portfolio Assets and all
actions required to be taken or performed under Section 3.04 with respect to the
Transfer of such Eligible Portfolio Assets has been, or will be simultaneously
with such Transfer, taken or satisfied.
(c)On the Advance Date of an Advance (including the Initial Advance), the
following statements are true and correct and the Borrower by accepting such
Advance is deemed to have certified that:
(i) the Borrower has delivered to the Administrative Agent a Notice of Borrowing
and a Borrowing Base Certificate as provided in Section 2.02(a);
        -56-

--------------------------------------------------------------------------------



(ii) on and as of such Advance Date, after giving effect to such Advance and the
transactions related thereto, including the use of proceeds thereof, the
Advances Outstanding do not exceed the Maximum Availability on such Advance
Date;
(iii) no Unmatured Event of Default or Event of Default has occurred and is
continuing, or would result from such Advance or application of proceeds
therefrom;
(iv) the representations contained in Sections 4.01, 4.02 and 4.06 are true and
correct in all material respects (except that any representation qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) before and after giving effect to such Advance and to
the application of proceeds therefrom, on and as of such day as though made on
and as of such date (or, in the case of any such representation expressly stated
to have been made as of a specific date, as of such specific date);
(v) with respect to the Transfer of any Portfolio Asset on such Advance Date,
all actions required to be taken or performed under Section 3.04 with respect to
such Transfer have been taken or satisfied in all material respects; and
(vi) all expenses and fees (including reasonable and documented out-of-pocket
legal fees and any fees required under the Fee Letters) that are required to be
paid hereunder or by the Fee Letters have been paid in full.
(d)On or prior to the Advance Date for any Advance, the Borrower has provided to
the Administrative Agent and the Calculation Agent (which may be provided
electronically) the Loan Asset Schedule as updated to include each of the
Eligible Portfolio Assets included in the Borrowing Base Certificate delivered
in connection with such Advance.
SECTION 3.03 Advances Do Not Constitute a Waiver. No Advance made hereunder
constitutes a waiver of any condition to any Lender’s obligation to make such an
Advance unless such waiver is in writing and executed by such Lender.
SECTION 3.04 Conditions to Transfers of Portfolio Assets. Each Transfer of a
Portfolio Asset is subject to the further conditions precedent that:
(a)if such Transfer occurs after the Revolving Period, the Initial Lender has
consented in writing to such Transfer (such consent to be given or withheld in
the Initial Lender’s reasonable discretion);
(b)the Borrower has delivered to the Administrative Agent (with a copy to the
Collateral Custodian) no later than 2:00 p.m. on the date that is one Business
Day prior to the related Cut-Off Date (i) a Borrowing Base Certificate and (ii)
a Loan Asset Schedule, in each case reflecting the Transfer of such Portfolio
Asset;
(c)[reserved];
(d)all actions required to be taken or performed (including the filing of UCC
financing statements) to give the Administrative Agent, for the benefit of the
Secured Parties, a first priority perfected security interest (subject only to
Permitted Liens) in such Portfolio Asset and the proceeds thereof have been
taken or performed; and
        -57-

--------------------------------------------------------------------------------



(e)no Event of Default exists or would result from such Transfer.
Each Transfer of a Portfolio Asset pursuant to this Section 3.04 is deemed a
representation by the Borrower that the conditions specified in this Section
3.04 have been met.
For purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Agreement and the Collateral Custodian
or the Administrative Agent shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender or the Collateral Custodian or the Administrative Agent unless Borrower
shall have received notice from such Lender the Collateral Custodian or the
Administrative Agent prior to the proposed Closing Date specifying its objection
thereto.
ARTICLE IV. REPRESENTATIONS
SECTION 4.01 Representations of the Borrower. The Borrower hereby represents to
the Secured Parties as follows:
(a)Organization, Good Standing and Due Qualification. The Borrower is a limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, with all requisite limited
liability company power and authority necessary to own the Portfolio Assets and
the Collateral and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement and the other Transaction Documents to which it is a party. The
Borrower is duly qualified to do business as a limited liability company, and
has obtained all licenses and approvals under the laws of the State of Delaware,
and in all other jurisdictions necessary to own its assets and to transact the
business in which it is engaged, and is duly qualified, and in good standing
under the laws of the State of Delaware, and in each other jurisdiction where
the transaction of such business or its ownership of the Portfolio Assets and
the Collateral and the conduct of its business requires such qualification
except as would not reasonably be expected to have a Material Adverse Effect.
(b)Power and Authority; Due Authorization; Execution and Delivery. The Borrower
(i) has the power, authority and legal right to (A) execute and deliver this
Agreement and the other Transaction Documents to which it is a party and
(B) perform and carry out the terms of this Agreement and the other Transaction
Documents to which it is a party and the transactions contemplated thereby and
(ii) has taken all necessary action to (A) authorize the execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which it is a party, (B) grant to the Administrative Agent, for the benefit of
the Secured Parties, a first priority perfected security interest in the
Collateral on the terms and conditions of this Agreement and the other
Transaction Documents, subject only to Permitted Liens and (C) authorize the
Calculation Agent to perform the actions contemplated herein. This Agreement and
each other Transaction Document to which the Borrower is a party have been duly
executed and delivered by Holdings and the Borrower.
(c)Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as the enforceability hereof and
thereof may be limited by Bankruptcy Laws and by general principles of equity.
        -58-

--------------------------------------------------------------------------------



(d)All Consents Required. No consent of any other party and no consent, license,
approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the transfer of an ownership
interest in the Portfolio Assets or grant of a security interest in the
Collateral, other than such as have been met or obtained and are in full force
and effect.
(e)No Violation. The execution, delivery and performance of this Agreement and
the other Transaction Documents and all other agreements and instruments
executed and delivered or to be executed and delivered in connection with the
Transfer of any Portfolio Asset will not (i) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, the Borrower’s certificate of formation
or limited liability company agreement (ii) result in the creation or imposition
of any Lien on the Collateral other than Permitted Liens or (iii) violate any
Applicable Law in any material respect or (iv) violate any material contract or
other material agreement to which the Borrower is a party or by which the or any
property or assets of the Borrower may be bound.
(f)No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Borrower, threatened against the Borrower or any
properties of the Borrower, before any Governmental Authority (i) asserting the
invalidity of this Agreement or any other Transaction Document, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document or (iii) that could reasonably be
expected to be adversely determined, and, if so determined, either individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect.
(g)No Liens. The Collateral is owned by the Borrower free and clear of any Liens
except for Permitted Liens.
(h)Transfer of Collateral. Except as otherwise expressly permitted by the terms
of this Agreement, no item of Collateral has been Sold, assigned or pledged by
the Borrower to any Person, other than in accordance with Article II and the
grant of a security interest therein to the Administrative Agent, for the
benefit of the Secured Parties, pursuant to the terms of this Agreement.
(i)Sole Purpose. The Borrower has been formed solely for the purpose of, and has
not engaged in any business activity other than, the acquisition of commercial
loans, the pledge and financing thereof and transactions incidental thereto and
activities of the type expressly permitted under Section 5.01(a). The Borrower
is not party to any agreements other than this Agreement and the other
Transaction Documents to which it is a party and the Required Loan Documents and
other agreements listed on the Loan Asset Checklist for each Portfolio Asset in
respect of which the Borrower is a lender or loan participant.
(j)Separate Entity. The Borrower is operated as an entity with assets and
liabilities distinct from those of the Equityholder (other than for tax
purposes), and any Affiliates thereof, and the Borrower hereby acknowledges that
the Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity from the Equityholder, and from each such other Affiliate
of the Equityholder (other than for tax purposes).
        -59-

--------------------------------------------------------------------------------



(k)No Injunctions. To the knowledge of the Borrower after due inquiry, no
injunction, writ, restraining order or other order of any nature adversely
affects the Borrower’s performance of its obligations under this Agreement or
any Transaction Document to which the Borrower is a party.
(l)Taxes. All tax returns (including all foreign, federal, State, local and
other tax returns whether filed on a standalone or group basis) required to be
filed by, on behalf of or with respect to the income and assets of the Borrower
(Including the Collateral) have been timely filed and the Borrower is not liable
for Taxes payable by any other Person, except as could not reasonably be
expected to have a Material Adverse Effect. The Borrower has paid or made
adequate provisions for the payment of all Taxes made against it or any of its
property (including the Collateral) except for those Taxes being contested in
good faith by appropriate proceedings and in respect of which it has established
proper reserves in accordance with GAAP on its books or as could not reasonably
be expected to have a Material Adverse Effect. Other than Permitted Liens, no
Tax Lien or similar adverse claim has been filed, and no claim is being asserted
in writing, with respect to any such Tax.
(m)Location. Except as permitted pursuant to Section 5.02(n), the Borrower’s
location (within the meaning of Article 9 of the UCC) is Delaware. Except as
permitted pursuant to Section 5.02(n), the principal place of business and chief
executive office of the Borrower (and the location of the Borrower’s records
regarding the Collateral (other than those delivered to the Collateral Custodian
pursuant to this Agreement)) is located at the address set forth under its name
in Section 11.02.
(n)Tradenames. Except as permitted pursuant to Section 5.02(n), the Borrower’s
legal name is as set forth in this Agreement. Except as permitted pursuant to
Section 5.02(n), the Borrower has not changed its name since its formation; does
not have tradenames, fictitious names, assumed names or “doing business as”
names. The Borrower’s only jurisdiction of formation is Delaware, and, except as
permitted pursuant to Section 5.02(n), the Borrower has not changed its
jurisdiction of formation.
(o)No Subsidiaries. The Borrower does not own or hold the equity interests in
any other Person.
(p)Reports Accurate. All Notices of Borrowing, Borrowing Base Certificates and
other written or electronic information, exhibits, financial statements,
documents, books, records or reports furnished by the Borrower to the
Administrative Agent, the Calculation Agent or the Collateral Custodian in
connection with this Agreement and the other Transaction Documents are accurate,
true and correct in all material respects as of the date hereof, and no such
document contains any material misstatement of fact or omits to state a material
fact or any fact necessary to make the statements contained therein not
materially misleading as of the date hereof; provided that solely with respect
to written or electronic information (other than information presented in a
Notice of Borrowing or Borrowing Base Certificate) furnished by the Borrower
which was provided to the Borrower from an Obligor or any of its Affiliates or
representatives with respect to a Portfolio Asset, such information need only be
accurate, true and correct to the knowledge of the Borrower.
(q)Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including the use of
Proceeds from the sale of any item in the Collateral) will violate or result in
a violation of Section 7 of the Exchange Act or Regulations T, U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The
Borrower does not own or intend to carry or purchase, and no proceeds from the
Advances will be
        -60-

--------------------------------------------------------------------------------



used to carry or purchase, any “margin stock” within the meaning of Regulation U
or to extend “purpose credit” within the meaning of Regulation U.
(r)Event of Default or Unmatured Event of Default. No event has occurred which
constitutes an Event of Default or Unmatured Event of Default, in each case,
which has not been previously disclosed to the Administrative Agent in writing.
(s)ERISA. Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) the present value of all
vested benefit obligations under each “employee pension benefit plan” as such
term is defined in Section 3(2) of ERISA, other than a Multiemployer Plan, that
is subject to Title IV of ERISA and is sponsored or maintained by the Borrower
or any ERISA Affiliate of the Borrower or to which the Borrower or any ERISA
Affiliate of the Borrower contributes or has an obligation to contribute, or has
any liability (each, a “Pension Plan”), did not, as of the last annual valuation
date for the Pension Plan, exceed the fair market value of the assets of the
Pension Plan allocable to such vested benefit obligations, as determined in
accordance with the assumptions used for funding such Pension Plan pursuant to
Sections 412 and 430 of the Code for the applicable plan year, (ii) no failure
by the Borrower to meet the minimum funding standard set forth in
Sections 302(a) or 303 of ERISA and Sections 412(a) and 430 of the Code has
occurred with respect to any Pension Plan, (iii) neither the Borrower nor any
ERISA Affiliate of the Borrower has withdrawn from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), (iv) no Reportable Event
has occurred with respect to any Pension Plan, (v) no notice of intent to
terminate a Pension Plan has been filed by the plan administrator under
Section 4041 of ERISA, nor has any Pension Plan been terminated under
Section 4041 of ERISA and (vi) the Pension Benefit Guaranty Corporation has not
instituted proceedings to terminate, or appointed a trustee to administer, a
Pension Plan under Section 4042 of ERISA, and no event has occurred or condition
exists which constitutes grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan.
(t)Broker-Dealer. The Borrower is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970.
(u)Instructions for Collections. The Collection Account is the only account to
which the Obligors or any agent, administrative agent, Counterparty Lender or
Underlying Agent have been instructed by the Borrower, or the Portfolio Asset
Servicer on the Borrower’s behalf, to send Collections with respect to the
Portfolio Assets. The Borrower has not granted any Person other than the
Administrative Agent, for the benefit of the Secured Parties, an interest in the
Collection Account or Expense Reserve Account.
(v)Portfolio Asset Assignments. Other than Portfolio Assets originated by the
Borrower, the Portfolio Asset Assignments are the only agreements pursuant to
which the Borrower may acquire Portfolio Assets. The Borrower accounts for each
Transfer of a Portfolio Asset under a Portfolio Asset Assignment as a full
Transfer of such Portfolio Asset in the books and Records of the Borrower.
(w)Investment Company Act. Assuming the Lenders are Qualified Purchasers, the
Borrower is not required to register as an “investment company” under the
provisions of the 1940 Act.
(x)Compliance with Applicable Law. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrower has complied with all Applicable Law to which it may be subject, and no
item of the Collateral contravenes any Applicable Law
        -61-

--------------------------------------------------------------------------------



(including all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).
(y)Collections. All Collections received by the Borrower or its Affiliates with
respect to the Collateral are held in trust for the benefit of the
Administrative Agent, for the benefit of the Secured Parties, until deposited
into the Collection Account as provided herein.
(z)Set-Off etc. No Portfolio Asset has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower, or the
Obligor thereof, and no item in the Collateral is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Borrower or the Obligor with respect thereto,
except, in each case, for amendments, extensions and modifications, if any,
permitted pursuant to Section 11.01.
(aa)Environmental. With respect to each item of Underlying Collateral as of the
applicable Cut-Off Date for the Portfolio Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower,
except as expressly provided in the Loan Asset Schedule for such Portfolio Asset
prior to such Cut-Off Date: (i) the related Obligor’s operations comply in all
material respects with all applicable Environmental Laws; (ii) none of the
related Obligor’s operations is the subject of a Federal or State investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and (iii)
the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment. As
of the applicable Cut-Off Date for the Portfolio Asset related to such
Underlying Collateral, the Borrower has not received any written notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral.
(bb) Anti-Terrorism Laws and Sanctions / International Trade Law Compliance /
Anti-Money Laundering Laws. As of the date of this Agreement and each Payment
Date and at all times until this Agreement has been terminated and all amounts
hereunder have been indefeasibly paid in full in cash, that: (i) no Borrower
Covered Entity (A) is a Sanctioned Person; (B) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Laws and Sanctions; (C) does business
in or with, or derives any of its income from investments in or transactions
with, any Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Laws and Sanctions; or (D) engages in any dealings or
transactions prohibited by any Anti-Terrorism Laws and Sanctions or
Anti-Corruption Laws; (ii) the proceeds of this Agreement will not be used,
directly or knowingly indirectly, by the Borrower, or to the Borrower’s
knowledge by any other Person, to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Applicable Law; (iii) the funds used to
pay the Calculation Agent, to the extent received from the Borrower, are not
directly or, knowingly, indirectly derived from any unlawful activity; and (iv)
to the Borrower’s knowledge, the Borrower Covered Entity is in compliance with,
and no Borrower Covered Entity directly or knowingly indirectly engages in any
dealings or transactions prohibited by, any Anti-Terrorism Laws and Sanctions,
Anti-Corruption Laws, or Anti-Money Laundering Laws. The Borrower covenants and
agrees that it shall promptly notify the Calculation Agent in writing upon the
occurrence of a Reportable Compliance Event
        -62-

--------------------------------------------------------------------------------



with respect to the Borrower Covered Entity, except to the extent such notice is
prohibited by Applicable Law.
(cc)  Security Interest.
(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Collateral in favor of the Administrative Agent,
on behalf of the Secured Parties, which security interest is prior to all other
Liens (except for Permitted Liens), and is enforceable as such against creditors
of and purchasers from the Borrower.
(ii) The Collateral is comprised of “instruments”, “financial assets”, “security
entitlements”, “general intangibles”, “chattel paper”, “accounts”, “certificated
securities”, “uncertificated securities”, “securities accounts”, “deposit
accounts”, “supporting obligations” or “insurance” (each as defined in the
applicable UCC), and the proceeds of the foregoing, or such other category of
collateral under the applicable UCC as to which the Borrower has complied with
its obligations under this Section 4.01(cc).
(iii) The Collection Account and Expense Reserve Account are not in the name of
any Person other than the Borrower, subject to the lien of the Administrative
Agent, for the benefit of the Secured Parties.
(iv) The Collection Account and Expense Reserve Account constitute a “securities
account” or “deposit account”, as applicable as defined in the applicable UCC.
(v) The Borrower, the Account Bank, the Calculation Agent and the Administrative
Agent, on behalf of the Secured Parties, have entered into the Account Control
Agreement with respect to the Collection Account and Expense Reserve Account.
(vi) The Borrower has authorized the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral and
that portion of the Portfolio Assets in which a security interest granted to the
Administrative Agent, on behalf of the Secured Parties, under this Agreement may
be perfected by filing; provided that filings in respect of real property shall
not be required.
(vii) Other than as expressly permitted by the terms of the Transaction
Documents, this Agreement and the security interest granted to the
Administrative Agent, on behalf of the Secured Parties, pursuant to this
Agreement, the Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral. The Borrower has not
authorized the filing of and is not aware of any financing statements against
the Borrower that include a description of collateral covering the Collateral
other than any financing statement (A) that has been terminated or fully and
validly assigned to the Administrative Agent or (B) reflecting the transfer of
assets on a Release Date pursuant to (and simultaneously with or subsequent to)
the consummation of any transaction contemplated under (and in compliance with
the conditions set forth in) Section 2.10. The Borrower is not aware of the
filing of any judgment or Tax lien filings against the Borrower, other than
Permitted Liens.
(viii) None of the underlying promissory notes or related loan registers or
Participation Agreements or related Participation Registers, as applicable, that
constitute or evidence the Portfolio Assets has any marks or notations
indicating that they have been pledged, assigned or
        -63-

--------------------------------------------------------------------------------



otherwise conveyed to any Person other than the Administrative Agent, on behalf
of the Secured Parties.
(ix) With respect to any Collateral that constitutes a “certificated security,”
such certificated security has been delivered to the Administrative Agent, on
behalf of the Secured Parties and, if in registered form, has been specially
Indorsed to the Administrative Agent, for the benefit of the Secured Parties, or
in blank by an effective Indorsement or has been registered in the name of the
Administrative Agent, for the benefit of the Secured Parties, upon original
issue or registration of transfer by the Borrower of such certificated security.
(x) With respect to any Collateral that constitutes an “uncertificated
security”, the Borrower either (x) has caused the issuer of such uncertificated
security to register the Administrative Agent, on behalf of the Secured Parties,
as the registered owner of such uncertificated security or (y) has caused the
issuer of such uncertificated security to agree to comply with instructions of
the Administrative Agent without further consent of the Borrower.
(dd) Non-Exempt. The Borrower is not a Non-Exempt Person.
SECTION 4.02 Representations of the Borrower Relating to the Agreement and the
Collateral. The Borrower hereby represents to the Secured Parties as follows:
(a)Eligibility of Collateral. (i) The Loan Asset Schedule, the Borrowing Base
Certificate and the information contained in each Notice of Borrowing is an
accurate and complete listing of all the Portfolio Assets contained in the
Collateral as of the related Cut-Off Date or Advance Date, as applicable, and
the information contained therein with respect to the identity of such item of
the Collateral and the amounts owing thereunder is true and correct in all
material respects as of the related Cut-Off Date or Advance Date, as applicable,
(ii) each such Portfolio Asset designated on the Loan Asset Schedule or any
Borrowing Base Certificate as an Eligible Portfolio Asset and each such
Portfolio Asset included as an Eligible Portfolio Asset in any calculation of
the Borrowing Base is an Eligible Portfolio Asset of the kind (i.e., Senior
Loan, Junior Loan or Asset Based Loan) specified therein, (iii) the Borrower has
complied in all material respects with the requirements of this Agreement,
including Article IX, with respect to each such Portfolio Asset, including
delivery to the Collateral Custodian of the Loan Asset File therefor as provided
in Section 5.01(f) and (iv) with respect to each such item of Collateral, all
consents, licenses, approvals or authorizations of or registrations or
declarations of any Governmental Authority or any Person required to be
obtained, effected or given by the Borrower in connection with the grant of a
security interest in each item of Collateral to the Administrative Agent, for
the benefit of the Secured Parties, have been duly obtained, effected or given
and are in full force and effect. For the avoidance of doubt, any inaccurate
representation that a Portfolio Asset is an Eligible Portfolio Asset hereunder
shall not constitute an Event of Default if the aggregate Advances Outstanding
do not exceed the Maximum Availability assuming such Portfolio Asset was not
included as an Eligible Portfolio Asset in the calculation of the Borrowing
Base.
(b)No Fraud. To the knowledge of the Borrower, each Portfolio Asset was
originated without any fraud or misrepresentation on the part of the Obligor or
Transferor, if any, of such Portfolio Asset.
SECTION 4.03 Representations of the Calculation Agent and the Portfolio Asset
Servicer. The Calculation Agent and the Portfolio Asset Servicer each hereby
represents, solely with respect to itself,
        -64-

--------------------------------------------------------------------------------



as of the Closing Date, as of each applicable Cut-Off Date, as of each
applicable Advance Date and as of each Reporting Date, as follows:
(a)Organization; Power and Authority. It is a duly organized and validly
existing as (i) a [ ] in good standing under the laws of [ ] in the case of the
Calculation Agent and (ii) as a corporation in good standing under the laws of
Maryland in the case of the Portfolio Asset Servicer. It has full power,
authority and legal right to execute, deliver and perform its obligations as the
Applicable Servicer under this Agreement and the other Transaction Documents to
which it is a party.
(b)Due Authorization. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions provided for herein and therein have been duly authorized by all
necessary organizational action on its part.
(c)No Conflict. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, the performance of the
transactions contemplated hereby or thereby and the fulfillment of the terms
hereof or thereof will not conflict with, result in any breach of its
organizational documents or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any material
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Applicable Servicer is a party or by which it or any of its property
is bound.
(d)No Violation. The execution and delivery of this Agreement and the other
Transaction Documents, the performance of the transactions contemplated hereby
and thereby and the fulfillment of the terms hereof and thereof will not
conflict with or violate, in any material respect, any Applicable Law if
compliance therewith is necessary (i) to ensure the enforceability of any
Portfolio Asset or (ii) for the Applicable Servicer to perform its obligations
under this Agreement in accordance with the terms hereof.
(e)All Consents Required; No Proceedings or Injunction. All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Applicable Servicer, required in connection with the
execution and delivery of this Agreement and the other Transaction Documents to
which it is a party, the performance by the Applicable Servicer of the
transactions contemplated hereby and thereby and the fulfillment by the
Applicable Servicer of the terms hereof and thereof have been obtained to the
extent reasonably necessary (i) to ensure the enforceability of any Portfolio
Asset or (ii) for Applicable Servicer to perform its obligations under this
Agreement in accordance with the terms hereof. There is no litigation,
proceeding or investigation pending or, to the knowledge of the Applicable
Servicer, threatened against the Applicable Servicer, before any Governmental
Authority (A) asserting the invalidity of this Agreement or any other
Transaction Document to which it is a party or (B) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party. No injunction, writ,
restraining order or other order of any nature materially and adversely affects
the Applicable Servicer’s performance of its obligations under this Agreement or
any Transaction Document to which the Applicable Servicer is a party.
(f)Validity, Etc. The Agreement and the other Transaction Documents to which it
is a party constitute the legal, valid and binding obligation of the Applicable
Servicer, enforceable against the Applicable Servicer in accordance with its
terms, except as such enforceability may be limited by applicable Bankruptcy
Laws and general principles of equity.
        -65-

--------------------------------------------------------------------------------



(g)Reports Accurate. All Servicing Reports and other written or electronic
information, exhibits, financial statements, documents, books, records or
reports, in all cases, prepared and furnished by the Applicable Servicer to the
Administrative Agent or the Collateral Custodian in connection with this
Agreement are, as of their date, accurate, true and correct in all material
respects, and no such document contains any material misstatement of fact or
omits to state a material fact or any fact necessary to make the statements
contained therein not materially misleading; provided, that, for the purposes of
the production by the Applicable Servicer of any reports, documents or
information required under this Agreement, the Applicable Servicer may
conclusively rely (absent bad faith or manifest error, and without
investigation, inquiry, independent verification or any duty or obligation to
recompute, verify, or recalculate any of the amounts and other information
contained in) on any reports, documents or information provided to it by any
Obligor or any other third party without any liability to the Applicable
Servicer for such reliance.
(h)Servicing Standard. The Applicable Servicer has complied in all material
respects with the Servicing Standard with regard to the servicing of the
Portfolio Assets.
(i)Collections. All Collections received by the Portfolio Asset Servicer or its
Affiliates with respect to the Collateral are held for the benefit of the
Administrative Agent, for the benefit of the Secured Parties, until deposited
into the Collection Account as provided herein.
(j)Servicer Termination Event. No event has occurred which constitutes a
Servicer Termination Event (other than any Servicer Termination Event which has
previously been disclosed to the Administrative Agent as such).
SECTION 4.04 Representations of each Lender.
(a)Due Organization, Qualification and Authority; Enforceability. Each Lender
hereby individually represents, as to itself, that it (i) is duly organized,
validly existing and in good standing under the laws of its formation, and is
duly qualified to transact business, in good standing and licensed in each
jurisdiction to the extent necessary to perform its duties and obligations under
this Agreement in accordance with the terms of this Agreement, (ii) has the full
power, authority and legal right to execute and deliver this Agreement and to
perform in accordance herewith and (iii) has duly authorized the execution,
delivery and performance of this Agreement and has duly executed and delivered
this Agreement. This Agreement constitutes the valid, legal, binding obligation
of each Lender, except as the enforceability hereof may be limited by Bankruptcy
Laws and by general principles of equity.
(b)Anti-Terrorism Laws and Sanctions /International Trade Law Compliance. Each
Lender hereby individually represents, as to itself, that (i) as of the date of
this Agreement (or the date of the Assignment and Assumption Agreement, as
applicable), each Payment Date, and at all times until this Agreement has been
terminated and all amounts hereunder have been paid in full, that (A) no Lender
Covered Entity (1) is a Sanctioned Person, (2) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Laws and Sanctions, (3) does business
in or with, or derives any of its income from investments in or transactions
with, any Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Laws and Sanctions or (4) engages in any dealings or transactions
prohibited by any Anti-Terrorism Laws and Sanctions or AntiCorruption Laws and
(B) to the knowledge of such Lender, each Lender Covered Entity is in compliance
with, and no Lender Covered Entity directly or indirectly engages in any
dealings or transactions prohibited by, any Anti-Terrorism Laws and Sanctions or
Anti-Corruption Laws and (ii) (A) the proceeds of this Agreement will not be
used, directly or knowingly indirectly, by Lender, or to
        -66-

--------------------------------------------------------------------------------



Lender’s knowledge by any other Person, to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Laws and Sanctions and (B)
the funds used to pay the Administrative Agent and Collateral Custodian, to the
extent received from such Lender, are not directly or, knowingly, indirectly
derived from any unlawful activity. Each Lender covenants and agrees that it
shall promptly notify the Calculation Agent in writing upon the occurrence of a
Reportable Compliance Event with respect to any Lender Covered Entity.
SECTION 4.05 Representations of the Collateral Custodian. The Collateral
Custodian represents, as of the Closing Date and as of each Cut-Off Date, as
follows:
(a)Organization; Power and Authority. It is a duly organized and validly
existing as a national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement and the other Transaction Documents to which it is a party.
(b)Due Authorization. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions provided for herein and therein have been duly authorized by all
necessary organizational action on its part.
(c)No Conflict. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with, result in any breach of its
organizational documents.
(d)No Violation. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate, in any respect, any
Applicable Law if compliance therewith is necessary for the Collateral Custodian
to perform its obligations under this Agreement in accordance with the terms
hereof.
(e)[Reserved].
(f)Validity, Etc. The Agreement and the other Transaction Documents to which it
is a party constitute the legal, valid and binding obligation of the Collateral
Custodian, enforceable against the Collateral Custodian in accordance with its
terms, except as such enforceability may be limited by applicable Bankruptcy
Laws and general principles of equity.
(g)Collections. All Collections received by the Collateral Custodian or its
Affiliates with respect to the Collateral are held for the benefit of the
Administrative Agent, for the benefit of the Secured Parties, until deposited
into the Collection Account as provided herein.
SECTION 4.06 Representations of Holdings. Holdings hereby represents to the
Secured Parties as follows:
(a)Organization, Good Standing and Due Qualification. Holdings is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland, with all requisite limited partnership power and authority
necessary to grant a security interest in the Pledged Equity and to conduct its
business as such business is presently conducted and to enter into and perform
its obligations pursuant to this Agreement and the other Transaction Documents
to which it is a party.
        -67-

--------------------------------------------------------------------------------



Holdings is duly qualified to do business as a corporation, and has obtained all
licenses and approvals under the laws of the State of Maryland, and in all other
jurisdictions necessary to own its assets and to transact the business in which
it is engaged, and is duly qualified, and in good standing under the laws of the
State of Maryland, and in each other jurisdiction where the transaction of such
business or its ownership of the Portfolio Assets and the Collateral and the
conduct of its business requires such qualification except as would not
reasonably be expected to have a Material Adverse Effect.
(b)Power and Authority; Due Authorization; Execution and Delivery. Holdings
(i) has the power, authority and legal right to (A) execute and deliver this
Agreement and the other Transaction Documents to which it is a party and
(B) perform and carry out the terms of this Agreement and the other Transaction
Documents to which it is a party and the transactions contemplated thereby, and
(ii) has taken all necessary action to (A) authorize the execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which it is a party and (B) grant to the Administrative Agent, for the benefit
of the Secured Parties, a first priority perfected security interest in the
Pledged Equity on the terms and conditions of this Agreement and the other
Transaction Documents to which it is a party, subject only to Permitted Liens.
This Agreement and each other Transaction Document to which Holdings is a party
have been duly executed and delivered by the Borrower.
(c)Binding Obligation. This Agreement and each of the other Transaction
Documents to Holdings is a party constitutes the legal, valid and binding
obligation of Holdings, enforceable against Holdings in accordance with their
respective terms, except as the enforceability hereof and thereof may be limited
by Bankruptcy Laws and by general principles of equity.
(d)All Consents Required. No consent of any other party and no consent, license,
approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or grant of a security interest
in the Pledged Equity, other than such as have been met or obtained and are in
full force and effect.
(e)No Violation. The execution, delivery and performance of this Agreement and
the other Transaction Documents will not (i) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, the certificate of formation or limited
partnership agreement of Holdings (ii) result in the creation or imposition of
any Lien on the Pledged Equity other than Permitted Liens, (iii) violate any
Applicable Law in any material respect or (iv) violate any material contract or
other material agreement to which Holdings is a party or by which the or any
property or assets of Holdings may be bound.
(f)No Proceedings; No Injunctions. There is no litigation, proceeding or
investigation pending or, to the knowledge of Holdings, threatened against
Holdings or any properties of Holdings, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction
Document, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document or (iii) that
could reasonably be expected to be adversely determined, and, if so determined,
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect. No injunction, writ, restraining order or other order
of any nature adversely affects, in any material respect, Holdings’ performance
of its obligations under this Agreement or any Transaction Document to which
Holdings is a party.
(g)[Reserved].
        -68-

--------------------------------------------------------------------------------



(h)No Liens. The Pledged Equity is owned by Holdings free and clear of any Liens
except for Permitted Liens.
(i)Investment Company Act. Holdings (i) is not required to register as an
“investment company” under the provisions of the 1940 Act and (ii) has elected
to be regulated as a business development company for purposes of the 1940 Act.
(j)Compliance with Applicable Law. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings has complied with all Applicable Law to which it may be subject.
(k)Security Interest.
(i) The Pledged Equity issued by the Borrower has been duly and validly
authorized and issued by the Borrower.
(ii) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Pledged Equity in favor of the Administrative
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from Holdings.
(iii) Holdings has authorized the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under Applicable
Law in order to perfect the security interest in the Pledged Equity.
(iv) Other than as expressly permitted by the terms of the Transaction
Documents, this Agreement and the security interest granted to the
Administrative Agent, on behalf of the Secured Parties, pursuant to this
Agreement, Holdings has not pledged, assigned, sold, granted a security interest
in or otherwise conveyed any of the Pledged Equity. Holdings has not authorized
the filing of and is not aware of any financing statements against Holdings that
include a description of collateral covering the Pledged Equity. Holdings is not
aware of the filing of any judgment or Tax lien filings against Holdings, other
than Permitted Liens.
(v) Holdings consents to the transfer of any Pledged Equity to the
Administrative Agent or its designee, following, and during the occurrence of,
an Event of Default and to the substitution of the Administrative Agent or its
designee as a member in the Borrower with all the rights and powers related
thereto, subject to the terms of this Agreement.
(vi) The Pledged Equity shall not be represented by a certificate unless (A) the
limited liability company agreement of the Borrower expressly provides that such
interest shall be a “security” within the meaning of Article 8 of the UCC of the
applicable jurisdiction and (B) such certificate shall be delivered as provided
in clause (vii) below.
(vii) If any portion of the Pledged Equity constitutes a “certificated
security,” such certificated security has been delivered to the Administrative
Agent, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed to the Administrative Agent, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Administrative Agent, for the benefit of the Secured Parties, upon
original issue or registration of transfer by Holdings of such certificated
security.
        -69-

--------------------------------------------------------------------------------



(viii) If any portion of the Pledged Equity constitutes an “uncertificated
security”, the Borrower hereby agrees to comply with instructions of the
Administrative Agent with respect to such Pledged Equity without further consent
of Holdings.
(ix) Except as permitted pursuant to Section 5.08(f), Holdings’ location (within
the meaning of Article 9 of the UCC) is Maryland. Except as permitted pursuant
to Section 5.08(f), the principal place of business and chief executive office
of Holdings (and the location of Holdings’ records regarding the Pledged Equity
(other than those delivered to the Collateral Custodian pursuant to this
Agreement)) is located at the address set forth under its name in Section 11.02.
(l)Anti-Terrorism Laws and Sanctions /International Trade Law Compliance
/Anti-Money Laundering Laws. As of the date of this Agreement, each Payment Date
and at all times until this Agreement has been terminated and all amounts
hereunder have been paid in full, that: (i) no Holdings Covered Entity (A) is a
Sanctioned Person, (B) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Laws and Sanctions, (C) does business in or with, or derives any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Laws and Sanctions or
(D) engages in any dealings or transactions prohibited by any Anti-Terrorism
Laws and Sanctions, Anti-Corruption Laws, or Anti-Money Laundering Laws; (ii)
the proceeds of this Agreement will not be used, directly or knowingly
indirectly, by the Borrower, or to any of the Borrower’s knowledge by any other
Person, to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any Law; (iii) the funds used to pay the Calculation Agent, to the extent
received from Holdings, are not directly or knowingly indirectly derived from
any unlawful activity; and (iv) to Holding’s knowledge, each Holdings Covered
Entity is in compliance with, and no Holdings Covered Entity directly or
knowingly indirectly engages in any dealings or transactions prohibited by, any
Anti-Terrorism Laws and Sanctions, Anti-Corruption Laws, or Anti-Money
Laundering Laws. Holdings covenants and agrees that it shall promptly notify the
Calculation Agent in writing upon the occurrence of a Reportable Compliance
Event with respect to any Holdings Covered Entity, except to the extent such
notice is prohibited by Applicable Law.
(m)Non-Exempt. Holdings is not a Non-Exempt Person.
ARTICLE V. GENERAL COVENANTS
SECTION 5.01 Affirmative Covenants of the Borrower. From the Closing Date until
the Facility Termination Date:
(a)Organizational Procedures and Scope of Business. The Borrower will observe
all organizational procedures required by its certificate of formation, limited
liability company agreement and the laws of its jurisdiction of formation.
Without limiting the foregoing, the Borrower will limit the scope of its
business to those set forth in its limited liability company agreement,
including: (i) the acquisition and origination of and investments in Portfolio
Assets and the ownership and management of the related Portfolio Assets;
(ii) the Sale or Substitution of Portfolio Assets as and when permitted under
the Transaction Documents; (iii) entering into and performing under the
Transaction Documents; (iv) consenting or withholding consent as to proposed
amendments, waivers and other modifications of the Loan Agreements to the extent
not in conflict with the terms of this Agreement or any other Transaction
Document; (v) exercising any rights (including but not limited to voting rights
and rights arising in connection with a Bankruptcy Event with respect to an
Obligor or the consensual or non-judicial restructuring of the debt or equity of
an Obligor) or remedies in connection with the Portfolio
        -70-

--------------------------------------------------------------------------------



Assets and participating in the committees (official or otherwise) or other
groups formed by creditors of an Obligor to the extent not in conflict with the
terms of this Agreement or any other Transaction Document; and (vi) engaging in
any activity and to exercise any powers permitted to limited liability companies
under the laws of the State of Delaware that are related or incidental to the
foregoing and necessary, convenient or advisable to accomplish the foregoing.
(b)Special Purpose Entity Requirements. The Borrower at all times shall comply
in all material respects with the special purpose covenants set forth in Section
9(j) of its limited liability company agreement as in effect on the Closing Date
except to the extent that the failure to so comply will not adversely affect the
separateness or bankruptcy remoteness of the Borrower and not have an adverse
impact on the rights and remedies of the Secured Parties.
(c)Preservation of Company Existence. Subject to Section 5.02(f), the Borrower
will preserve and maintain its limited liability company existence, rights,
franchises and privileges in the jurisdiction of its formation and will promptly
obtain and thereafter maintain qualifications to do business as a foreign
limited liability company in any other jurisdiction in which it does business
and in which it is required to so qualify under Applicable Law except where the
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect.
(d)Deposit of Misdirected Collections. The Borrower shall promptly (but in no
event later than two (2) Business Days after receipt and identification thereof)
deposit or cause to be deposited into the Collection Account any and all
Collections received by the Borrower.
(e)Underlying Obligor Default. The Borrower shall give written notice to the
Administrative Agent, the Lenders and the Calculation Agent of any Underlying
Obligor Default with respect to any Portfolio Asset as promptly as possible
after learning thereof.
(f)Material Modifications and Underlying Obligor Default.
(i) The Borrower shall give prior written notice to the Lenders of any proposed
Material Modification with respect to any Portfolio Asset. The Majority Lenders
shall have a consent right, after consultation with the Borrower, for each
Material Modification. If such consent is not obtained, the Borrower may proceed
with such Material Modification, but the value of such Portfolio Asset subject
to the Material Modification used to determine the Total Portfolio Value, will
be reduced to 50% of outstanding par until the Loan Asset has a valuation from
an independent third party service provider no sooner than 90 days (unless
otherwise agreed to by the Initial Lender) after such Material Modification, at
which time the new Loan Asset valuation shall be reflected in the calculations
of the Total Portfolio Value.
(ii) The Borrower shall give written notice to the Lenders and the Collateral
Custodian of any occurrence of any Underlying Obligor Default after the Closing
Date with respect to any Portfolio Asset promptly after obtaining knowledge
thereof.
(g)Required Loan Documents. The Borrower (or the Portfolio Asset Servicer on
behalf of the Borrower) shall deliver to the Collateral Custodian and the
Calculation Agent the Required Loan Documents and the Loan Asset Checklist
pertaining to each Portfolio Asset, not later than five (5) Business Days after
the Cut-Off Date pertaining to such Portfolio Asset (or such later date as the
Initial Lender may agree).
        -71-

--------------------------------------------------------------------------------



(h)Notice of Event of Default. The Borrower shall notify the Administrative
Agent with prompt (and in any event within two (2) Business Days) written notice
of the occurrence of each Unmatured Event of Default or Event of Default of
which the Borrower has knowledge or has received notice and no later than three
(3) Business Days following such written notice, the Borrower will provide to
the Administrative Agent a written statement of a Responsible Officer of the
Borrower setting forth the details of such event and the action that the
Borrower proposes to take with respect thereto.
(i)Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent of any event or other circumstance known to the Borrower
that could reasonably be expected to result in a Material Adverse Effect.
(j)Notice of Litigation. The Borrower shall promptly notify the Administrative
Agent of the filing or commencement of any action, suit, investigation or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof, including pursuant to any
applicable Environmental Laws, that could reasonably be expected to be adversely
determined, and, if so determined, could reasonably be expected to result in
liability of the Borrower in an aggregate amount exceeding $5,000,000.
(k)Notice of ERISA Reportable Events. The Borrower shall promptly notify the
Administrative Agent after receiving notice of the occurrence of any Reportable
Event with respect to any Pension Plan, except for Reportable Events that would
not reasonably be expected to result in a Material Adverse Effect, and promptly
after notifying the Administrative Agent of such a Reportable Event shall
provide the Administrative Agent with a copy of the notice received concerning
the occurrence of the Reportable Event.
(l)Notice of Accounting Changes. Promptly and in any event within three (3)
Business Days after the effective date thereof, the Borrower will provide to the
Administrative Agent notice of any material change in the accounting policies of
the Borrower.
(m)Additional Information; Additional Documents. The Borrower shall provide the
Administrative Agent with any financial or other information reasonably
requested by the Administrative Agent evidencing the truthfulness of the
representations set forth in this Agreement. Notwithstanding anything to the
contrary in this provision, the Borrower and its Affiliates will not be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discuss, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or agents) is prohibited by contract, law, rule,
regulation or order or (iii) in the Borrower’s or Affiliate’s reasonable
judgment, would compromise any attorney-client privilege, privilege afforded to
attorney work product or similar privilege; provided, that, the Borrower shall
make available redacted versions of requested documents or, if unable to do so
consistent with the preservation of such privilege, shall make commercially
reasonable efforts to disclose information responsive to the requests of the
Administrative Agent, any Lender or any of their respective representatives and
agents, in a manner that will protect such privilege.
(n)Protection of Security Interest. The Borrower will take all action reasonably
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of the Collateral free and clear of any Lien other than the Lien created
hereunder and Permitted Liens, including (i) with respect to the Portfolio
Assets and that portion of the Collateral in which a security interest may be
perfected by filing, filing and maintaining (at the expense of the Borrower)
effective financing statements against any
        -72-

--------------------------------------------------------------------------------



Transferor in all necessary or appropriate filing offices, (including any
amendments thereto or assignments thereof) and filing continuation statements,
amendments or assignments with respect thereto in such filing offices,
(including any amendments thereto or assignments thereof), (ii) executing or
causing to be executed such other instruments or notices as may be necessary or
reasonably appropriate, (iii) at the expense of the Borrower, take all action
necessary to cause a valid, subsisting and enforceable first priority perfected
security interest, subject only to Permitted Liens, to exist in favor of the
Administrative Agent (for the benefit of the Secured Parties) in the Borrower’s
interests in the Collateral, including the filing of a UCC financing statement
in the applicable jurisdiction adequately describing the Collateral (which may
include an “all asset” filing), and naming the Borrower as debtor and the
Administrative Agent as the secured party, and filing continuation statements,
amendments or assignments with respect thereto in such filing offices (including
any amendments thereto or assignments thereof) and (iv) take all additional
action that the Calculation Agent or the Administrative Agent may reasonably
request to perfect, protect and more fully evidence the respective first
priority (subject to Permitted Liens) perfected security interests of the
parties to this Agreement in the Collateral, or to enable the Calculation Agent
or the Administrative Agent to exercise or enforce any of their respective
rights hereunder.
(o)Liens. The Borrower will promptly notify the Administrative Agent of the
existence of any material Lien on the Collateral known to the Borrower (other
than Permitted Liens) and the Borrower shall defend the right, title and
interest of the Administrative Agent, for the benefit of the Secured Parties,
in, to and under the Collateral against all claims of third parties to the
extent commercially reasonable to do so (as determined by the Borrower in its
reasonable discretion), other than with respect to Permitted Liens.
(p)No Changes in Fees. The Borrower will not make any changes to the Fees or
amend, restate, supplement or otherwise modify the Fee Letters in any material
respect without the prior written approval of the Initial Lender and the
Majority Lenders.
(q)Compliance with Applicable Law. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrower shall at all times comply with all Applicable Law (including
Environmental Laws, and all federal securities laws).
(r)Proper Records. The Borrower shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP and set aside on its books from its earning
for each fiscal year all such proper reserves in accordance with GAAP. The
Borrower shall account for the Transfer to it from the Transferor of any
Portfolio Asset under each Portfolio Asset Assignment as a Transfer of such
Portfolio Asset in its books and Records.
(s)Satisfaction of Obligations. The Borrower shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves with respect thereto have been provided on the books of the
Borrower.
(t)Payment of Taxes. The Borrower shall pay and discharge all income and other
material Taxes, levies, Liens and other charges on it or its assets and on the
Collateral that, with respect to the Borrower, in each case, in any manner would
create any Lien or charge upon such Collateral, except for any Permitted Liens
or as would not reasonably be expected to have a Material Adverse Effect.
        -73-

--------------------------------------------------------------------------------



(u)Tax Treatment. The Borrower and the Lenders shall treat the Advances advanced
hereunder as indebtedness of the Borrower (or, so long as the Borrower is
treated as a disregarded entity for U.S. federal income tax purposes, as
indebtedness of the entity of which it is considered to be a part) for U.S.
federal income tax purposes and to file any and all tax forms in a manner
consistent therewith.
(v)Notification Forms. After the occurrence and during the continuance of an
Event of Default, the Borrower shall furnish the Calculation Agent and
Administrative Agent with an appropriate power of attorney to send (at the
direction of the Majority Lenders to the Administrative Agent) notification
forms to the Obligors or any agent, administrative agent, Counterparty Lender or
Underlying Agent of the Administrative Agent’s interest in the Collateral and
the obligation to make payments as directed by the Administrative Agent.
(w)Disregarded Entity. The Borrower will be disregarded as an entity separate
from its owner pursuant to Treasury Regulation Section 301.7701-3(b), and
neither the Borrower nor any other Person on its behalf shall make an election
to be, or take any other action that is reasonably likely to result in the
Borrower being, treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).
(x)Access to Records. From time to time and, prior the occurrence and
continuance of an Unmatured Event of Default or Event of Default, upon not less
than five (5) Business Days advance notice, permit the Administrative Agent or
any Person designated by the Administrative Agent and at the sole cost and
expense of the Borrower, to, during normal hours, visit and inspect at
reasonable intervals its and any Person to which it delegates any of its duties
under the Transaction Documents books, records and accounts relating to its
business, financial condition, operations, assets and its performance under the
Transaction Documents, and to make copies thereof or abstracts therefrom, and to
discuss the foregoing with its and such Person’s officers, partners, employees
and accountants, all as often as the Administrative Agent may reasonably
request; provided that (i) the Administrative Agent shall use all reasonable
efforts to coordinate their inspections and (ii) so long as an Event of Default
has not occurred or is continuing, the Borrower shall be responsible for the
cost and expense of no more than one site visit in any calendar year.
(y)Anti-Money Laundering and International Trade Laws. The Borrower shall
maintain in effect policies and procedures designed to promote compliance by
such Borrower and its directors, managers, officers, employees, and agents with
applicable Anti-Money Laundering Laws, Anti-Terrorism Laws and Sanctions, and
Anti-Corruption Laws.
(z)Financial Reporting. The Borrower will furnish to the Administrative Agent,
the Calculation Agent and each Lender, as soon as available, and in any event
within 120 days after the end of each fiscal year of the Fund, the audited
consolidated balance sheet of each of the Fund and the Borrower at the end of
such fiscal year and, in each case, the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, results of operations, shareholders’ equity and cash flows of the
Fund and the Borrower, as applicable, on a consolidated basis in accordance with
GAAP consistently applied.
(aa)Post-Closing Covenant. On or before June 30, 2020 (or such later date as may
be agreed by the Initial Lender in its reasonable discretion), the Borrower
shall have taken commercially reasonable efforts to provide (or cause to be
provided) copies of state‐level tax and judgment lien
        -74-

--------------------------------------------------------------------------------



search results from the applicable offices in the State of New York to the
Administrative Agent and the Initial Lender, which shall not disclose any Lien
not permitted under the Transaction Documents.
SECTION 5.02 Negative Covenants of the Borrower. From the Closing Date until the
Facility Termination Date:
(a)Requirements for Material Actions. The Borrower shall at all times maintain
at least one Independent Director and shall not fail to provide (and at all
times the Borrower’s organizational documents shall reflect) that the unanimous
consent of all members (including the consent of the Independent Director) is
required for the Borrower to (i) dissolve or liquidate, in whole or part, or
institute proceedings to be adjudicated bankrupt or insolvent, (ii) institute or
consent to the institution of bankruptcy or insolvency proceedings against it,
(iii) file a petition seeking or consent to reorganization or relief under any
applicable federal or State law relating to bankruptcy or insolvency, (iv) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Borrower, (v) make any
assignment for the benefit of the Borrower’s creditors or (vi) admit in writing
its inability to pay its debts generally as they become due.
(b)Protection of Title. Except as otherwise permitted under this Agreement, the
Borrower shall not take any action which would directly or indirectly materially
impair or adversely affect the Borrower’s title to the Collateral.
(c)Transfer Limitations. Except as permitted pursuant to Section 2.10, the
Borrower shall not transfer, assign, convey, grant, bargain, sell, set over,
deliver or otherwise dispose of, or pledge or hypothecate, directly or
indirectly, any interest in the Collateral to any Person other than the
Administrative Agent for the benefit of the Secured Parties or in connection
with Permitted Liens, or engage in financing transactions or similar
transactions with respect to the Collateral with any Person other than pursuant
to this Agreement.
(d)Indebtedness; Liens. The Borrower shall not create, incur, assume or suffer
to exist any Indebtedness other than the Obligations. The Borrower shall not
create, incur or permit to exist any Lien in or on any of the Collateral subject
to the Lien granted by the Borrower pursuant to this Agreement, other than
Permitted Liens.
(e)Organizational Documents. The Borrower shall not modify or terminate any of
the organizational or operational documents of the Borrower in any manner that
would materially and adversely affect the interests of the Lenders without the
prior written consent of the Majority Lenders.
(f)Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation or Sale (other than pursuant to Section 2.10), or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) in any manner that would materially and adversely affect the
interests of the Lenders without the prior written consent of the Majority
Lenders.
(g)Use of Proceeds. The Borrower shall not use the proceeds of the Advances
other than to (i) finance the Borrower’s origination and/or purchase of Eligible
Portfolio Assets, (ii) pay fees and expenses (excluding interest payments due
hereunder) due and payable hereunder and with respect to Eligible Portfolio
Assets and (iii) to make Restricted Junior Payments permitted in accordance with
Section 5.02(k). The Borrower shall not, directly or indirectly, use the
proceeds of the Advances in any
        -75-

--------------------------------------------------------------------------------



other manner that would result in a violation of any Anti-Terrorism Laws and
Sanctions or Anti-Corruption Laws by any Person.
(h)Limited Assets. The Borrower shall not hold or own any assets other than Loan
Assets and Portfolio Assets or as otherwise contemplated by Section 5.01(a).
(i)Tax Treatment. Neither Borrower nor any other Person on Borrower’s behalf
shall make an election to be, or take any other action that is reasonably likely
to result in the Borrower being treated as a corporation for U.S. federal income
tax purposes and the Borrower shall take all steps necessary to avoid being
treated as a corporation for U.S. federal income tax purposes.
(j)Portfolio Asset Assignments. The Borrower will not amend, modify, waive or
terminate any provision of any Portfolio Asset Assignment in any manner that
would materially and adversely affect the interests of the Lenders without the
prior written consent of the Majority Lenders.
(k)Restricted Junior Payments. The Borrower shall not make (i) any Restricted
Junior Payment, except (A) as expressly permitted under Sections 2.08 and 2.10
and (B) any Restricted Junior Payments so long as no Event of Default has
occurred or would result therefrom and pro forma LTV is equal to or less than
65%, or (ii) distributions of Portfolio Assets except as expressly contemplated
under Section 2.10.
(l)ERISA Matters. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrower will not (i) fail to meet the minimum
funding standards set forth in Sections 302(a) and 303 of ERISA and
Sections 412(a) and 430 of the Code with respect to any Pension Plan, (ii) fail
to make any payments to a Multiemployer Plan that the Borrower may be required
to make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (iii) terminate any Pension Plan so as to result, directly
or indirectly in any liability to the Borrower or (iv) permit to exist any
occurrence of any Reportable Event with respect to any Pension Plan. The
Borrower will at no time hold “plan assets” as such term is defined by Section
3(42) of ERISA.
(m)Instructions Regarding Payments. The Borrower will not make any change, or
permit the Portfolio Asset Servicer to make any change, in its instructions to
the Obligors or any agent, administrative agent, Counterparty Lender or
Underlying Agent, as applicable, regarding payments to be made with respect to
the related Portfolio Asset to the Collection Account, as applicable, unless the
Majority Lenders have directed, or otherwise has consented in writing to, such
change (such consent not to be unreasonably withheld, delayed or conditioned).
(n)Change of Jurisdiction, Location, Names or Location of Loan Asset Files. The
Borrower shall not change the jurisdiction of its formation, change the location
of its principal place of business and chief executive office or make any change
to its name or use any tradenames, fictitious names, assumed names, “doing
business as” names or other names unless, prior to the effective date of any
such change in the jurisdiction of its formation, change in location or name
change or use, the Borrower provides at least 10 days prior written notice
thereof and delivers to the Administrative Agent such financing statements as
the Administrative Agent may request to reflect such change in the jurisdiction
of its formation, change in location or name change or use, together any other
documents and instruments as the Administrative Agent may reasonably request in
connection therewith. The Borrower shall not move, or consent to the Collateral
Custodian moving, the Loan Asset Files from the location thereof on the Closing
Date or applicable Advance Date, unless the Administrative Agent shall
        -76-

--------------------------------------------------------------------------------



consent to such move in writing (such consent not to be unreasonably withheld,
delayed or conditioned).
SECTION 5.03 Affirmative Covenants of the Applicable Servicer. From the Closing
Date until the Facility Termination Date:
(a)Compliance with Applicable Law. Each Applicable Servicer will comply in all
material respects with all Applicable Law.
(b)Preservation of Existence. Each Applicable Servicer will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.
SECTION 5.04 Negative Covenants of the Calculation Agent. From the Closing Date
until the Facility Termination Date:
(a)Required Loan Documents. The Calculation Agent will not dispose of any
documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Calculation Agent
pursuant to this Agreement and will not dispose of any Collateral except, in
each case, as contemplated by this Agreement or as is consistent with the
Servicing Standard.
(b)No Changes in Calculation Agent Fees. The Calculation Agent will not make any
changes to the Calculation Agent Fees or amend, restate, supplement or otherwise
modify the Calculation Agent Fee Letter in any material respect without the
prior written approval of the Lenders.
SECTION 5.05 Affirmative Covenants of the Collateral Custodian. From the Closing
Date until the Facility Termination Date:
(a)Compliance with Applicable Law. The Collateral Custodian will comply in all
material respects with all Applicable Law.
(b)Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.
(c)Location of Loan Asset Files. Subject to Article IX, the Required Loan
Documents and any other Loan Asset Files held by the Collateral Custodian shall
remain at all times in the possession of the Collateral Custodian at its offices
located at 1719 Otis Way, Florence, South Carolina 29501 unless notice of a
different address is given in accordance with the terms hereof or unless the
Required Loan Documents and any other Loan Asset Files held by the Collateral
Custodian are released to the Calculation Agent on a temporary basis in
accordance with the terms hereof, except as such Required Loan Documents and any
other Loan Asset Files may be released pursuant to the terms of this Agreement.
SECTION 5.06 Negative Covenants of the Collateral Custodian. From the Closing
Date until the Facility Termination Date:
        -77-

--------------------------------------------------------------------------------



(a)Loan Asset File. The Collateral Custodian will not dispose of any documents
constituting the Loan Asset File in any manner that is inconsistent with the
performance of its obligations as the Collateral Custodian pursuant to this
Agreement and will not dispose of any item of the Collateral except as
contemplated by this Agreement.
(b)No Changes in Collateral Custodian Fees. The Collateral Custodian will not
make any changes to the Collateral Custodian Fees or amend, restate, supplement
or otherwise modify the Collateral Custodian Fee Letter without the prior
written approval of the Lenders and the Borrower.
SECTION 5.07 Affirmative Covenants of Holdings. From the Closing Date until the
Facility Termination Date:
(a)Preservation of Company Existence. Holdings will preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its formation and will promptly obtain and thereafter maintain qualifications to
do business as a foreign limited partnership in any other State in which it does
business and in which it is required to so qualify under Applicable Law unless
the failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect.
(b)Protection of Security Interest. Holdings shall take all action that the
Calculation Agent or the Administrative Agent may reasonably request to perfect,
protect and more fully evidence the first priority (subject to Permitted Liens)
perfected security interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Pledged Equity, or to enable the Administrative Agent to
exercise or enforce any of its rights hereunder.
(c)Liens. Holdings will promptly notify the Administrative Agent of the
existence of any Lien on the Pledged Equity known to Holdings (other than
Permitted Liens) and Holdings shall defend the right, title and interest of the
Administrative Agent, for the benefit of the Secured Parties, in and to the
Pledged Equity against all claims of third parties to the extent commercially
reasonable to do so (as determined by Holdings in its reasonable discretion),
other than with respect to Permitted Liens.
(d)Compliance with Applicable Law. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings shall at all times comply with all Applicable Law (including
Environmental Laws, and all federal securities laws).
SECTION 5.08 Negative Covenants of Holdings. From the Closing Date until the
Facility Termination Date:
(a)Protection of Title. Except as otherwise permitted under this Agreement,
Holdings shall not take any action which would directly or indirectly materially
impair or adversely affect Holdings’ title to the Pledged Equity.
(b)Transfer Limitations. Holdings shall not transfer, assign, convey, grant,
bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Pledged Equity to any
Person other than the Administrative Agent for the benefit of the Secured
Parties, other than Permitted Liens, or engage in financing transactions or
similar transactions with respect to the Pledged Equity with any Person other
than the Administrative Agent.
(c)Liens. Holdings shall not create, incur or permit to exist any Lien in or on
any of the Pledged Equity, other than Permitted Liens.
        -78-

--------------------------------------------------------------------------------



(d)Organizational Documents. Holdings shall not modify or terminate any of the
organizational or operational documents of Holdings in any manner that would
materially and adversely affect the Administrative Agent’s security interest in
the Pledged Equity.
(e)[Reserved].
(f)Change of Jurisdiction, Location or Names. Holdings shall not change the
jurisdiction of its incorporation, change the location of its principal place of
business and chief executive office or make any change to its name, prior to the
effective date of any such change in the jurisdiction of its formation, change
in location or name change or use, Holdings provides at least 10 days prior
written notice thereof and delivers to the Administrative Agent such financing
statements as the Administrative Agent (acting at the direction of the Majority
Lenders) may request to reflect such change in the jurisdiction of its
formation, change in location or name change or use, together any other
documents and instruments as the Administrative Agent (acting at the direction
of the Majority Lenders) may reasonably request in connection therewith.
ARTICLE VI. EVENTS OF DEFAULT
SECTION 6.01 Events of Default. If any of the following events (each, an “Event
of Default”) occurs:
(a)the Borrower fails to make any payment of (i) any Obligation (other than the
payment of any amount upon the Maturity Date) when due and such failure is not
cured within five (5) Business Days or (ii) any Obligation on the Maturity Date;
(b)the Borrower defaults in making any payment required to be made under one or
more agreements for borrowed money to which it is a party in an aggregate
principal amount in excess of $5,000,000 and any such failure continues
unremedied for 15 Business Days, or an event of default is declared under any
such agreement, in each case, and such default is not cured or remedied within
the applicable cure period, if any, provided for under such agreement;
(c)any failure on the part of the Borrower or Holdings duly to observe or
perform any of its covenants or agreements set forth in this Agreement or the
other Transaction Documents to which it is a party (other than covenants or
agreements with respect to which another clause of this Section 6.01 expressly
relates, which shall not, on its own, constitute an Event of Default under this
clause (c)) and the same continues unremedied for a period of 30 days (if such
failure can be remedied) after the earlier to occur of (i) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Borrower by the Administrative Agent or any Lender and (ii) the
date on which a Responsible Officer of the Borrower acquires actual knowledge
thereof;
(d)the occurrence of a Bankruptcy Event relating to the Borrower or Holdings;
(e)the rendering of one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction against the Borrower or Holdings for the
payment of money in excess of $5,000,000 in the aggregate (unless such judgment
is covered by third party insurance as to which the insurer has been notified of
such judgment, decree or order and has not denied or failed to acknowledge
coverage) where the Borrower or Holdings, as applicable, shall not have either
(i) discharged or provided for the discharge of any such judgment, decree or
order in accordance with its terms or (ii) perfected a timely appeal, decree or
order and caused the execution of the same to be stayed during the pendency of
the appeal;
        -79-

--------------------------------------------------------------------------------



(f)the breach by the Borrower of the covenants set forth in Section 5.01(b) or
any failure on the part of the Borrower duly to observe or perform any covenants
or agreements of the Borrower set forth in Section 5.01(c) (solely with respect
to existence) or any failure on the part of Holdings duly to observe any of the
covenants or agreements of Holdings set forth in Section 5.08;
(g)(i) any Transaction Document, or any Lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower or Holdings; provided that, there shall
be no Event of Default under this clause (g)(i) to the extent such Event of
Default arises solely from the action (or inaction) of the Account Bank, the
Calculation Agent the Collateral Custodian, the Administrative Agent or a
Lender, (ii) the Borrower, Holdings, the Equityholder or any of their Affiliates
shall, directly or indirectly, contest in writing in any manner the
effectiveness, validity, binding nature or enforceability of any Transaction
Document or any Lien or security interest thereunder or (iii) any security
interest securing any obligation under any Transaction Document shall, in whole
or in part, cease to be a first priority perfected security interest (subject to
Permitted Liens) except as otherwise expressly permitted to be released in
accordance with the applicable Transaction Document; provided that there shall
be no Event of Default under this clause (g)(iii) to the extent such Event of
Default arises from the action (or inaction) of the Account Bank, the
Calculation Agent, the Collateral Custodian, the Administrative Agent or a
Lender;
(h)any Change of Control shall occur;
(i)any representation, warranty or certification made by the Borrower or
Holdings in any Transaction Document or in any agreement, instrument,
certificate or other document delivered pursuant to any Transaction Document
shall prove to have been incorrect in any material respect when made; or
(j)the failure of the Borrower to maintain at least one Independent Director;
then the Administrative Agent at the direction of the Majority Lenders, may, by
written notice to the Borrower, declare the Maturity Date to have occurred;
provided, that, in the case of any event described in Section 6.01(d), the
Maturity Date is deemed to have occurred automatically upon the occurrence of
such event. Upon the occurrence and during the continuation of any Event of
Default, (i) Lenders may decline to make any Advance hereunder or terminate its
commitment to make Advances hereunder, (ii) the Administrative Agent at the
direction of the Majority Lenders may declare the Advances to be immediately due
and payable in full (without presentment, demand, protest or notice of any kind
all of which are hereby waived by the Borrower) and any other Obligations to be
immediately due and payable; provided that, in the case of any event described
in Section 6.01(d), the Advances and other Obligations become immediately due
and payable in full (without presentment, demand, protest or notice of any kind
all of which are hereby waived by the Borrower) without the need of any notice
to the Borrower upon the occurrence of such event and (ii) all amounts on
deposit in the Collection Account shall be distributed by the Account Bank,
acting at the direction of the Administrative Agent as described in
Section 2.08(c) (provided that the Borrower shall in any event remain liable to
pay such Advances and all such amounts and Obligations immediately in accordance
with Section 2.08(c)). In addition, upon the occurrence and during the
continuation of any Event of Default, the Lenders and the Administrative Agent,
on behalf of the Secured Parties, shall have, in addition to all other rights
and remedies under this Agreement, the other Transaction Documents or otherwise,
all other rights and remedies provided under the UCC of the applicable
jurisdiction and other Applicable Law, which rights shall be cumulative.
        -80-

--------------------------------------------------------------------------------



SECTION 6.02 Pledged Equity.
(a)Except as otherwise set forth in Section 6.02(b) or 6.02(c):
(i) Holdings shall be entitled to exercise any and all voting or other
consensual rights and powers inuring to an owner of Pledged Equity or any part
thereof and Holdings agrees that it shall exercise such rights for purposes not
in contravention of the terms of this Agreement and the other Transaction
Documents.
(ii) Holdings shall be entitled to receive and retain any and all dividends and
other distributions paid on or distributed in respect of the Pledged Equity
(without any obligation to contribute such amounts to the Collection Account),
to the extent and only to the extent that such dividends and other distributions
are not prohibited by the terms and conditions of this Agreement and Applicable
Law; provided that any noncash dividends or other distributions that would
constitute Pledged Equity, shall be and become part of the Pledged Equity, and,
if received by Holdings, shall not be commingled by Holdings with any of its
other property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Administrative Agent and the Secured Parties and
Holdings shall promptly take all steps reasonably necessary to ensure the
validity, perfection and priority (subject to Permitted Liens), including
promptly delivering the same to the Administrative Agent in the same form as so
received (with any necessary endorsement reasonably requested by the
Administrative Agent). So long as no Event of Default has occurred and is
continuing, the Administrative Agent shall cooperate with Holdings with respect
to making exchanges of Pledged Equity in connection with any exchange or
redemption of such Pledged Equity not prohibited by this Agreement, which such
cooperation shall include delivery of any such Pledged Equity in exchange for
replacement Pledged Equity. For the avoidance of doubt, the Borrower agrees to
reimburse the Administrative Agent for any costs or expenses incurred due to the
provisions of this Section 6.02(a)(ii).
(b)Upon the occurrence and during the continuance of an Event of Default (and
after the delivery of written notice to Holdings) or upon the occurrence of any
event described in Section 6.01(d) (without notice), all rights of Holdings to
dividends or other distributions that Holdings is authorized to receive pursuant
to Section 6.02(a)(ii) shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends or other distributions.
All dividends or other distributions received by Holdings contrary to the
provisions of this Section 6.02(b) shall be held in trust for the benefit of the
Administrative Agent, shall be segregated from other property or funds of
Holdings and shall be promptly delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement reasonably requested by the
Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this Section
6.02(b) shall be retained by the Administrative Agent in the Collection Account
and shall be applied in accordance with the terms of this Agreement. After all
Events of Default have been waived or are no longer continuing, the
Administrative Agent shall promptly repay to Holdings (without interest) all
dividends or other distributions that Holdings would otherwise be permitted to
retain pursuant to the terms of Section 6.02(a)(ii) and that remain in such
account.
(c)Upon the occurrence and during the continuance of an Event of Default (and
after the delivery of written notice to Holdings) or upon the occurrence of any
event described in Section 6.01(d) (without notice), then (i) all rights of
Holdings to exercise the voting and consensual rights and powers it
        -81-

--------------------------------------------------------------------------------



is entitled to exercise pursuant to Section 6.02(a)(i) shall cease, and all such
rights shall thereupon become vested in the Administrative Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided, that, unless otherwise directed by the
Majority Lenders, the Administrative Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit
Holdings to exercise such rights and (ii) in order to permit the Administrative
Agent to exercise the voting and other consensual rights which it may be
entitled to exercise pursuant hereto and to receive all dividends and other
distributions which it may be entitled to receive hereunder, Holdings shall
promptly execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies, dividend payment orders and other instruments
as the Administrative Agent may from time to time reasonably request. After all
Events of Default have been waived or are no longer continuing, Holdings shall
have the exclusive right to exercise the voting or consensual rights and powers
that Holdings would otherwise be entitled to exercise pursuant to the terms of
Section 6.02(a)(i).
(d)Any notice given by the Administrative Agent to the Borrower under this
Section 6.02 shall be given in writing.
SECTION 6.03 Additional Remedies.
(a)Upon the occurrence and during the continuation of an Event of Default, and
without limiting the remedies provided in this Article VI, the Administrative
Agent shall, at the direction of the Majority Lenders, (i) sell or otherwise
dispose of any of the Collateral or the Pledged Equity at public or private
sales and take possession of the proceeds of any such sale or disposition,
(ii) instruct the obligor or obligors on any account, agreement, instrument or
other obligation constituting Collateral or Pledged Equity to make any payment
required by the terms of such account, agreement, instrument or other obligation
to or at the direction of the Administrative Agent (iii) give notice of sole
control or any other instruction under the Account Control Agreement and take
any action therein with respect to Collateral subject thereto, (iv) in
accordance with Section 6.02, transfer and register in its name or in the name
of its nominee the whole or any part of the Pledged Equity, exchange
certificates or instruments representing or evidencing Pledged Equity for
certificates or instruments of smaller or larger denominations, exercise the
voting and all other rights as a holder with respect thereto, including
exchange, subscription or any other rights, privileges or options pertaining to
any Pledged Equity, and otherwise act with respect to the Pledged Equity as
though the Administrative Agent was the absolute owner thereof and (v) in
accordance with Section 6.02, collect and receive all cash dividends, interest,
principal and other distributions made on any Pledged Equity.
(b)Any Collateral or Pledged Equity to be sold or otherwise disposed of pursuant
to this Article VI may be sold or disposed of in one or more parcels at public
or private sale or sales, which sales may be adjourned or continued from time to
time with or without notice upon such terms and conditions as the Administrative
Agent may deem commercially reasonable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. Any sale or disposition of Collateral or Pledged Equity may be made
without the Administrative Agent giving warranties of any kind with respect to
such sale or disposition and the Administrative Agent may specifically disclaim
any warranties of title or the like. The Administrative Agent may comply with
any applicable State or federal law requirements in connection with a sale or
disposition of the Collateral or Pledged Equity and compliance will not be
considered to adversely affect the commercial reasonableness of any such sale or
disposition. If any notice of a proposed sale or disposition of the Collateral
or Pledged Equity is required by law, such notice is deemed commercially
reasonable and proper if given at least ten (10) days before such sale or
disposition. The Administrative Agent has the
        -82-

--------------------------------------------------------------------------------



right upon any public sale of Collateral or Pledged Equity and, to the extent
permitted by law, upon any such private sale of Collateral or Pledged Equity, to
purchase the whole or any part of the Collateral or Pledged Equity so sold or
disposed of free of any right of equity redemption, which equity redemption the
Borrower hereby waives. Upon any sale or disposition of Collateral or Pledged
Equity, the Administrative Agent has the right to deliver and transfer to the
purchaser or transferee thereof the Collateral or Pledged Equity so sold or
disposed of.
(c)For the avoidance of doubt, this Agreement (including this Article VI) shall
be subject to the special servicing activities provisions in Section 8.05.
(d)Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may (and at the direction of the Majority Lenders shall)
direct the Borrower to (and the Borrower shall promptly comply or cause the
Portfolio Asset Servicer to comply with such direction) instruct any
Counterparty Lender to elevate the loan participation interest in respect of any
Portfolio Asset that is a loan participation or transfer the underlying loan to
the Administrative Agent or a designee of the Administrative Agent.
ARTICLE VII. THE ADMINISTRATIVE AGENT
SECTION 7.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints U.S. Bank National Association to act on its behalf as the
Administrative Agent hereunder and under the other Transaction Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VII are solely for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties,
neither the Borrower nor Holdings shall have rights as a third-party beneficiary
of any of such provisions (except Section 7.06(a)). It is understood and agreed
that the use of the term “agent” herein or in any other Transaction Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law, whether before or after an
Event of Default. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
SECTION 7.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender (to
the extent it is also a Lender) as any other Lender and may exercise the same as
though it were not the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its capacity as Lender, if applicable. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower, Holdings or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
SECTION 7.03 Exculpatory Provisions.
(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Transaction Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
        -83-

--------------------------------------------------------------------------------



(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default or Unmatured Event of Default has occurred and is
continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Transaction Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Transaction Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Transaction Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Bankruptcy Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Bankruptcy Law; and
(iii) shall not, except as expressly set forth herein and in the other
Transaction Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower, Holdings or
any of their respective Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VI and Section 11.01), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Event of
Default or Unmatured Event of Default unless and until notice describing such
Event of Default or Unmatured Event of Default is given to the Administrative
Agent in writing by the Borrower, Holdings or a Lender.
(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Transaction Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default or Unmatured
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Transaction Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
(d)Anything herein to the contrary notwithstanding, whenever reference is made
in this Agreement or the other Transaction Documents to any action by, consent,
designation, specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Administrative Agent or to any
election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion, rights or remedies to be made (or
not to be made) by the Administrative Agent, it is understood that in all cases
the Administrative Agent shall be acting, giving, withholding, suffering,
        -84-

--------------------------------------------------------------------------------



omitting, taking or otherwise undertaking and exercising the same (or shall not
be undertaking and exercising the same) as directed by the Majority Lenders.
This provision is intended solely for the benefit of the Administrative Agent
and its successors and permitted assigns and is not intended to and will not
entitle the other parties hereto to any defense, claim or counterclaim, or
confer any rights or benefits on any party hereto.
(e)The Administrative Agent shall be fully justified in failing or refusing to
take any action under this Agreement or any other Transaction Document in its
reasonable discretion unless it shall first receive such advice or concurrence
of the Majority Lenders as it deems appropriate.
(f)No provision of this Agreement or any other Transaction Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby shall require the Administrative Agent to (i)
expend or risk its own funds or provide indemnities in the performance of any of
its duties hereunder or the exercise of any of its rights or power or (ii)
otherwise incur any financial liability in the performance of its duties or the
exercise of any of its rights or powers unless, in each case, the Administrative
Agent has reasonable assurances that it will be reimbursed for such expenditures
or incurrences.
(g)The Administrative Agent shall not incur any liability for not performing any
act or fulfilling any duty, obligation or responsibility hereunder or under any
other Transaction Document by reason of any occurrence of any act or provision
of any present or future law or regulation or governmental authority, any act of
God or war, civil unrest, local or national disturbance or disaster, any act of
terrorism, or the unavailability of the Federal Reserve Bank wire or facsimile
or other wire or communication facility.
SECTION 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely conclusively upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, opinion, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of an Advance that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Advance. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower or Holdings), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice or opinion of any
such counsel, accountants or experts.
SECTION 7.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Transaction Document by or through any one or more agents, sub-agents or
attorneys appointed by the Administrative Agent. The Administrative Agent and
any such agents, sub-agent or attorneys may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
party and to the Related Parties of the Administrative Agent and any such party.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, sub-agents or attorney appointed by it with due care.
Notwithstanding
        -85-

--------------------------------------------------------------------------------



anything to the contrary herein, the Administrative Agent shall not appoint any
Competitor as a sub-agent.
SECTION 7.06 Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Initial Lender shall have the right to appoint a successor (with the consent
of the Borrower, such consent not to be unreasonably withheld, conditioned or
delayed) to the extent no Event of Default is continuing. If no such successor
shall have been so appointed by the Initial Lender and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Initial
Lender) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, petition a
court of competent jurisdiction for the appointment of a successor
Administrative Agent. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date. Notwithstanding anything to the contrary contained
herein, no Competitor or Defaulting Lender shall be appointed as a successor to
the Administrative Agent.
(b)With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents and (ii) except for any
fees, expenses and indemnity payments owed to the retiring Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Initial Lender appoints a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to fees, expenses and
indemnity payments owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Transaction Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation or removal
hereunder and under the other Transaction Documents, the provisions of this
Article VII and Section 11.07 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its subagents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
SECTION 7.07 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Transaction Document or any related agreement or any document
furnished hereunder or thereunder.
SECTION 7.08 Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Article X or
Section 11.07 to be paid by it to the
        -86-

--------------------------------------------------------------------------------



Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Pro Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s Pro Rata Share at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders to make payments
pursuant to Section 7.08 are several and not joint. The failure of any Lender to
make any such payment on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its payment
under Section 7.08.
SECTION 7.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Bankruptcy Relief Law or any other judicial
proceeding relative to the Borrower or Holdings, the Administrative Agent
(irrespective of whether the principal of any Advance shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties under Section 11.07) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.07.
SECTION 7.10 Collateral Matters.
(a)Each Lender authorizes the Administrative Agent to release any Lien on any
collateral granted to or held by the Administrative Agent, for the benefit of
the Secured Parties, under this Agreement or any other Transaction Document
including, without limitation, the Collateral and Pledged Equity (i) as provided
in Section 2.11 or (ii) if approved, authorized or ratified in writing in
accordance with Section 11.01. Upon request by the Administrative Agent at any
time, the Majority Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property. In
each case as specified in this Section 7.10, the Administrative Agent will, at
the Borrower’s expense, execute and deliver to the Calculation Agent such
documents as the Calculation Agent may reasonably request to evidence the
release of such item of Collateral and Pledged Equity
        -87-

--------------------------------------------------------------------------------



from the assignment and security interest granted under this Agreement or the
other Transaction Documents in accordance with the terms of the Transaction
Documents and this Section 7.10.
(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower or the Applicable Servicer in connection therewith, nor
shall the Administrative Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.
(c)It is understood and agreed that the Administrative Agent (i) shall have no
responsibility with respect to the determination of whether any Pledged Equity
is certificated or uncertificated and (ii) the Administrative Agent shall only
be responsible for holding Pledged Equity to the extent actually received.
ARTICLE VIII. ADMINISTRATION AND SERVICING OF COLLATERAL
SECTION 8.01 Appointment and Designation of the Applicable Servicer.
(a)Initial Applicable Servicer.
(i) The Borrower and the Lenders hereby appoint TCG BDC II, Inc., pursuant to
the terms and conditions of this Agreement, as Portfolio Asset Servicer, with
the authority to service, administer and exercise rights and remedies, on behalf
of the Borrower, in respect of the Collateral and to take the actions required
of it hereunder and under the other Transaction Documents. TCG BDC II, Inc.
hereby accepts such appointment and agrees to perform the duties and
responsibilities of the Portfolio Asset Servicer pursuant to the terms hereof
until such time as it resigns or is removed as Portfolio Asset Servicer pursuant
to the terms hereof. The Portfolio Asset Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Portfolio Asset
Servicer hereunder.
(ii) The Borrower and the Lenders hereby appoint [], pursuant to the terms and
conditions of this Agreement, as Calculation Agent, with the authority to take
the actions required of it hereunder and under the other Transaction Documents.
[] hereby accepts such appointment and agrees to perform the duties and
responsibilities of the Calculation Agent pursuant to the terms hereof until
such time as it resigns or is removed as Calculation Agent pursuant to the terms
hereof. The Calculation Agent and the Borrower hereby acknowledge that the
Administrative Agent and the Secured Parties are third party beneficiaries of
the obligations undertaken by the Calculation Agent hereunder.
(b)Servicer Termination Notice. The Borrower, each Applicable Servicer and the
Administrative Agent hereby agree that, upon the occurrence of a Servicer
Termination Event with respect to such Applicable Servicer, the Administrative
Agent, by written notice to the Applicable Servicer (a “Servicer Termination
Notice”), may (and shall, upon the direction of the Majority Lenders) terminate
all of the rights, obligations, power and authority of the Applicable Servicer
under this Agreement. On and after the receipt by the Applicable Servicer of a
Servicer Termination Notice pursuant to this Section 8.01(b), the Applicable
Servicer shall continue to perform all servicing functions under this Agreement
until the date that is 30 days after the date of such notice or until a date
mutually
        -88-

--------------------------------------------------------------------------------



agreed upon by the Applicable Servicer and the Administrative Agent or the
Majority Lenders. The Calculation Agent shall be entitled to receive, to the
extent of funds available therefor pursuant to Section 2.08, the Calculation
Agent Fees accrued until such termination date as well as any other fees,
amounts, expenses or indemnities it is entitled to pursuant to the provisions of
this Agreement and any Fee Letter (collectively, the “Servicer Termination
Expenses”). To the extent amounts held in the Collection Account of the Borrower
and paid in accordance with Section 2.08 are insufficient to pay the Servicer
Termination Expenses, the Borrower (and to the extent the Borrower fails to so
pay, the Lenders based on their Pro Rata Share) agrees to pay the Servicer
Termination Expenses within 10 Business Days of receipt of an invoice therefor.
After the earlier of (i) the termination date specified in the applicable
Servicer Termination Notice and (ii) 30 days thereafter as provided above, the
Applicable Servicer agrees that it will terminate its activities as Calculation
Agent or Portfolio Asset Servicer, as applicable, hereunder in a manner that the
Administrative Agent reasonably believes will facilitate the transition of the
performance of such activities to a Replacement Servicer, and the Replacement
Servicer shall assume each and all of the Applicable Servicer’s obligations
under this Agreement and the other Transaction Documents, on the terms and
subject to the conditions herein set forth, and the Applicable Servicer shall
use its commercially reasonable efforts to assist the Replacement Servicer in
assuming such obligations.
(c)Appointment of Replacement Calculation Agent. At any time following the
delivery of a Servicer Termination Notice or receipt of any notice of
resignation under Section 8.09, the Administrative Agent (acting at the
direction of the Majority Lenders) may, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed and such consent not being
required if an Event of Default has occurred and is continuing), appoint a new
Calculation Agent (if such Servicer Termination Notice relates to the
Calculation Agent) or Portfolio Asset Servicer (if such Servicer Termination
Notice relates to the Portfolio Asset Servicer) (the “Replacement Servicer”),
which appointment shall take effect upon the Replacement Servicer accepting such
appointment by a written assumption in a form satisfactory to the Administrative
Agent (acting at the direction of the Majority Lenders) and, if no Event of
Default has occurred and is continuing at such time, the Borrower (such consent
not to be unreasonably withheld or delayed). Any Replacement Servicer shall be
an established financial institution or registered investment advisory firm,
having a net worth of not less than $50,000,000 and whose regular business
includes the servicing of assets similar to the Collateral. Notwithstanding
anything to the contrary herein, no Competitor shall be appointed as a
Replacement Servicer.
(d)Liabilities and Obligations of Replacement Servicer. Upon its appointment,
any Replacement Servicer shall be the successor in all respects to the
Applicable Servicer it is replacing with respect to servicing functions under
this Agreement of the Applicable Servicer and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the
Applicable Servicer by the terms and provisions hereof, and all references in
this Agreement to the Calculation Agent or Portfolio Asset Servicer, as
applicable, shall be deemed to refer to the Replacement Servicer; provided that
any Replacement Servicer shall have (i) no liability with respect to any action
performed by the prior Applicable Servicer prior to the date that the
Replacement Servicer becomes the successor to the Applicable Servicer or any
claim of a third party based on any alleged action or inaction of the prior
Applicable Servicer, (ii) no obligation with respect to any Taxes on behalf of
the Borrower, except for any payment made out of the Collection Account as
provided in Section 2.13, (iii) no obligation to pay any of the fees and
expenses of any other party to the transactions contemplated hereby and (iv) no
liability or obligation with respect to any Calculation Agent indemnification
obligations of any prior Calculation Agent. The indemnification obligations of
the Replacement Servicer upon becoming a Calculation Agent or Portfolio Asset
Servicer, as applicable, are expressly limited to those arising on account of
its gross
        -89-

--------------------------------------------------------------------------------



negligence or willful misconduct or the failure to perform materially in
accordance with its duties and obligations set forth in this Agreement. In
addition, the Replacement Servicer shall have no liability relating to the
representations of the prior Applicable Servicer contained in Section 4.03.
(e)Authority and Power. All authority and power granted to the Applicable
Servicer under this Agreement shall automatically cease and terminate on the
Facility Termination Date and shall pass to and be vested in the Borrower
thereafter and, without limitation, the Borrower is hereby authorized and
empowered to execute and deliver, on behalf of the Applicable Servicer, as
attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights. The Applicable Servicer agrees to
cooperate with the Borrower in effecting the termination of the responsibilities
and rights of the Portfolio Asset Servicer to conduct servicing of the
Collateral.
(f)Subcontracts. The Portfolio Asset Servicer may subcontract with any other
Person for servicing, administering or collecting the Collateral; provided that
(A) the Portfolio Asset Servicer shall select any such Person with reasonable
care and shall be solely responsible for the fees and expenses payable to any
such Person, (B) the Portfolio Asset Servicer shall not be relieved of, and
shall remain liable for, the performance of the duties and obligations of the
Portfolio Asset Servicer pursuant to the terms hereof without regard to any
subcontracting arrangement and (C) any such subcontract shall be terminable upon
the occurrence of a Servicer Termination Event with respect to the Portfolio
Asset Servicer.
(g)Waiver. The Borrower acknowledges that the Administrative Agent or any of its
Affiliates may act as a Replacement Servicer, and the Borrower waives any and
all claims against the Administrative Agent, each Lender or any of their
respective Affiliates and the Calculation Agent (other than claims relating to
such party’s gross negligence or willful misconduct as determined in a final
decision by a court of competent jurisdiction) relating in any way to the
custodial or collateral administration functions having been performed by the
Administrative Agent or any of its Affiliates in accordance with the terms and
provisions (including the standard of care) set forth in the Transaction
Documents.
SECTION 8.02 Duties of the Applicable Servicer.
(a)Duties. The Portfolio Asset Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to service, administer and collect on
the Collateral from time to time, all in accordance with Applicable Law and the
Servicing Standard and to take the actions of the Portfolio Asset Servicer under
this Agreement and the other Transaction Documents. Prior to the occurrence of a
Servicer Termination Event with respect to the Portfolio Asset Servicer, but
subject to the terms of this Agreement (including Section 8.04), the Portfolio
Asset Servicer has the sole and exclusive authority to make any and all
decisions on behalf of the Borrower with respect to the Collateral and take or
refrain from taking any and all actions with respect to the Collateral. Without
limiting the foregoing, the duties of the Portfolio Asset Servicer shall include
the following, without duplication of any actions taken by the Underlying Agent:
(i) maintaining all necessary servicing records with respect to the Collateral
received from the Underlying Agents and providing such records to the
Administrative Agent and each Lender (with a copy to the Collateral Custodian
and the Calculation Agent) together with such other information with respect to
the Collateral (including information relating to the Portfolio Asset
        -90-

--------------------------------------------------------------------------------



Servicer’s performance under this Agreement) as may be required hereunder or as
the Administrative Agent or the Majority Lenders may reasonably request;
(ii) maintaining and implementing administrative and operating procedures
(including an ability to recreate servicing records received from the Underlying
Agents or received by it pursuant to this Agreement evidencing the Collateral in
the event of the destruction of the originals thereof) and keeping and
maintaining all documents, books, records and other information received from
the Underlying Agents or pursuant to this Agreement reasonably necessary or
advisable for the collection of the Collateral;
(iii) promptly delivering to the Administrative Agent, the Calculation Agent or
the Collateral Custodian, from time to time, such information and servicing
records (to the extent received by the Portfolio Asset Servicer), including
information relating to the Portfolio Asset Servicer’s performance under this
Agreement, as the Administrative Agent, the Calculation Agent or the Collateral
Custodian may from time to time reasonably request;
(iv) identifying each Portfolio Asset clearly and unambiguously in its servicing
records to reflect that such Portfolio Asset has been Transferred and is owned
by the Borrower and that the Borrower is granting a security interest therein to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
this Agreement;
(v) notifying the Administrative Agent and the Calculation Agent of any material
action, suit, proceeding, dispute, offset, deduction, defense or counterclaim
that is or is threatened to be asserted by an Obligor with respect to any
Portfolio Asset (or portion thereof) of which it has knowledge or has received
notice;
(vi) maintaining the perfected first priority security interest (subject to
Permitted Liens) of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral to the extent required by the Transaction Documents;
(vii) [reserved];
(viii) [reserved];
(ix) [reserved];
(x) directing the sale of Collateral in accordance with Section 2.10;
(xi) providing assistance to the Borrower with respect to the purchase and Sale
of and payment for the Portfolio Assets;
(xii) as provided in Section 8.04(d), instructing the Counterparty Lender,
Obligors and Underlying Agents, as applicable, on the Portfolio Assets to make
payments with respect to the related Portfolio Asset directly into the
Collection Account;
(xiii) [reserved];
(xiv) [reserved];
        -91-

--------------------------------------------------------------------------------



(xv) monitoring and recording in the records for the Collateral any interest
rate adjustments in connection with the Underlying Agreements to the extent
notice thereof is provided by the applicable Underlying Agents;
(xvi) [reserved];
(xvii) [reserved];
(xviii) monitoring any casualty losses or condemnation proceedings in respect of
any related Underlying Collateral and administering any Proceeds related thereto
in accordance with the applicable Underlying Agreements or Participation
Agreements, in each case to the extent such information is provided to the
Portfolio Asset Servicer; provided that if such Underlying Agreements or
Participation Agreements provide for any decision or discretion with respect to
application of such Proceeds, the Portfolio Asset Servicer shall seek written
instructions from the Borrower with respect to such application;
(xix) monitoring all payments made with respect to the Portfolio Assets; and
(xx) identifying Collections as Principal Collections, Current Income
Collections or Excluded Amounts and preparing statements with respect to
Collections and segregating Collections, all as required by this Agreement.
(b)The Applicable Servicer may execute any of its duties and exercise its rights
and powers under this Agreement or any other Transaction Document by or through
sub-agents or attorneys in fact appointed by the Applicable Servicer and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Applicable Servicer shall not be responsible for the negligence or
misconduct of any sub-agent or attorney in fact that it selects with reasonable
care.
(c)Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent and the Secured Parties of their rights hereunder shall
not release the Portfolio Asset Servicer or the Borrower from any of their
duties or responsibilities with respect to the Collateral. The Secured Parties
and the Administrative Agent shall not have any obligation or liability with
respect to any Collateral, nor shall any of them be obligated to perform any of
the obligations of the Portfolio Asset Servicer or the Borrower hereunder.
(d)Any payment by an Obligor or a Counterparty Lender in respect of any
Indebtedness or Underlying Loan Obligation owed by it to the Borrower shall,
except as otherwise specified by such Obligor or the applicable Participation
Agreement or otherwise required by contract or law and unless otherwise
instructed by the Administrative Agent (acting at the direction of the Initial
Lender), be applied as a collection of a payment by such Obligor or Counterparty
Lender to the extent of any amounts then due and payable thereunder (starting
with the oldest such outstanding payment due) before being applied to any other
receivable or other obligation of such Obligor or Counterparty Lender.
(e)The Applicable Servicer is not required to take any action under this
Agreement or any other Transaction Document that, in its opinion or the opinion
of its counsel, may expose the Portfolio Asset Servicer to liability or that is
contrary to any Required Loan Document or Applicable Law. The Applicable
Servicer shall not be liable for any action taken or not taken by it under this
Agreement or any other Transaction Document with the consent or at the request
of the Borrower or the Majority Lenders (or all Lenders, as applicable and as
set forth in Sections 6.01 and 11.01). In the event the Applicable Servicer
requests the consent of a Lender pursuant to the foregoing provisions and the
Applicable
        -92-

--------------------------------------------------------------------------------



Servicer does not receive a response (either positive or negative) from such
Person within ten (10) Business Days of such Person’s receipt of such request,
then such Lender shall be deemed to have provided its consent to the relevant
action. For all purposes of this Agreement and the other Transaction Documents,
the Borrower and the Lenders, as the case may be, shall direct the
Administrative Agent, the Calculation Agent, the Collateral Custodian, and the
Account Bank, as applicable, as to what lender consent is required thereunder
for a particular amendment, waiver or consent.
(f)The Applicable Servicer shall not be liable for any action taken or omitted
to be taken by it under or in connection with this Agreement or any of the other
Transaction Documents in the absence of its own gross negligence or willful
misconduct as determined in a final decision by a court of competent
jurisdiction. Without limiting the foregoing, the Applicable Servicer (i) may
consult with legal counsel (including counsel for the Borrower, the
Administrative Agent, the Portfolio Asset Servicer or the Calculation Agent),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (ii) shall
not be responsible for or have any duty to ascertain or inquire into (A) any
statement, warranty or representation made in or in connection with this
Agreement or any other Transaction Document, (B) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith (other than by the Applicable Servicer), (C)
except as otherwise expressly provided herein, the performance or observance by
any party (other than the Applicable Servicer) of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Event of Default or Unmatured Event of Default, (D) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Transaction Document or any other agreement, instrument or document or (E)
the satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Applicable Servicer (if any) and (iii) shall incur no liability under or in
respect of this Agreement or any of the other Transaction Documents for relying
on any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper Person.
(g)As directed by the Portfolio Asset Servicer or the Borrower (with at least
two (2) Business Days’ prior written notice to the Calculation Agent), the
Collateral Custodian shall invest or cause the investment of available funds on
deposit in the Collection Account or the Expense Reserve Account, as applicable,
of the Borrower in Eligible Investments maturing on or before the Business Day
prior to the next Payment Date. If the Collateral Custodian has not received
investment instructions from the Portfolio Asset Servicer or the Borrower (which
may be a standing direction), the Collateral Custodian shall seek instructions
from the Portfolio Asset Servicer within three (3) Business Days after transfer
of funds to the Collection Account or the Expense Reserve Account, as
applicable. If the Collateral Custodian does not thereupon receive instructions
from the Borrower or the Portfolio Asset Servicer within five (5) Business Days
after transfer of such funds to the Collection Account or the Expense Reserve
Account, as applicable, it shall invest the funds held in the Collection Account
of the Borrower in Eligible Investments of the type described in clause (d) of
the definition thereof.
SECTION 8.03 Authorization of the Portfolio Asset Servicer.
(a)Each of the Borrower, the Administrative Agent and each Lender hereby
authorizes the Applicable Servicer (including any successor thereto) to take any
and all reasonable steps in its name and on its behalf necessary or desirable in
the determination of the Applicable Servicer and not inconsistent with the
security interest of the Administrative Agent, for the benefit of the Secured
Parties, in the
        -93-

--------------------------------------------------------------------------------



Collateral, to, in the case of the Portfolio Asset Servicer, collect all amounts
due under the Collateral, including endorsing any of their names on checks and
other instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Collateral
and, after the delinquency of any Portfolio Asset, and to the extent permitted
under and in compliance with Applicable Law, to commence proceedings with
respect to enforcing payment thereof. Borrower and the Administrative Agent on
behalf of the Secured Parties shall furnish the Applicable Servicer (and any
successors thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Applicable Servicer to carry out its servicing and
administrative duties hereunder, and shall cooperate with the Applicable
Servicer to the fullest extent in order to facilitate the collectability of the
Collateral. In no event shall the Applicable Servicer be entitled to make the
Secured Parties, the Administrative Agent, the Borrower or any Lender a party to
any litigation without such party’s express prior written consent. In the
performance of its obligations hereunder, the Applicable Servicer shall not be
obligated to take, or to refrain from taking, any action which the Borrower or
any Lender requests that the Applicable Servicer take or refrain from taking to
the extent that the Applicable Servicer determines in its reasonable and good
faith judgment that such action or inaction (i) may cause a violation of
Applicable Laws, regulations, codes, ordinances, court orders or restrictive
covenants with respect to any Portfolio Asset, the Borrower or any Obligor, (ii)
may cause a violation of any provision of this Agreement, a Fee Letter or a
Required Loan Document or any other Transaction Document or (iii) may be a
violation of the Servicing Standard.
(b)After the declaration of the Maturity Date, at the direction of the
Administrative Agent (acting at the direction of the Majority Lenders), the
Portfolio Asset Servicer shall take such action as the Administrative Agent may
deem necessary or advisable to enforce collection of the Portfolio Assets;
provided that the Administrative Agent may (at the direction of the Majority
Lenders), at any time that an Event of Default has occurred and is continuing,
notify the Obligor, Counterparty Lender or Underlying Agent, as applicable, with
respect to any Portfolio Asset of the assignment of such Portfolio Asset to the
Administrative Agent for the benefit of the Secured Parties and direct that
payments of all amounts due or to become due thereunder be made directly to the
Administrative Agent or any servicer, collection agent or account designated by
the Administrative Agent and, upon such notification and at the expense of the
Borrower, the Administrative Agent (acting at the direction of the Majority
Lenders) may enforce collection of any such Portfolio Asset, and adjust, settle
or compromise the amount or payment thereof.
SECTION 8.04 Collection of Payments; Accounts.
(a)Collection Efforts, Modification of Collateral. The Portfolio Asset Servicer
will collect or use commercially reasonable efforts to cause to be collected,
all payments called for under the terms and provisions of the Portfolio Assets
included in the Collateral as and when the same become due, all in accordance
with the Servicing Standard. The Portfolio Asset Servicer may not waive, modify
or otherwise vary any provision of a Portfolio Asset in a manner that would
impair the collectability of such Portfolio Asset contrary to the Servicing
Standard.
(b)Acceleration. If consistent with the Servicing Standard (and, if applicable
the relevant Participation Agreement), the Portfolio Asset Servicer, if directed
by the Borrower, shall accelerate or vote to accelerate, as applicable, the
maturity of all or any Scheduled Payments and other amounts due under any
Portfolio Asset promptly after such Portfolio Asset owned by, or Underlying Loan
Obligation with respect to, the Borrower, as applicable, becomes defaulted.
        -94-

--------------------------------------------------------------------------------



(c)Taxes and other Amounts. The Portfolio Asset Servicer will use its
commercially reasonable efforts to collect all payments with respect to amounts
due for Taxes, assessments and insurance premiums relating to each Portfolio
Asset or Underlying Loan Obligation, as applicable, to the extent required to be
paid to the Borrower or related Counterparty Lender or Underlying Agent, as
applicable, for such application under the applicable Underlying Agreement and
remit such amounts to the appropriate Governmental Authority or insurer as
required by the Underlying Agreements.
(d)Payments to Collection Account. On or before the Cut-Off Date for each
Portfolio Asset, the Portfolio Asset Servicer shall have instructed (i) any
Obligor, agent or administrative agent for any Portfolio Asset that is not a
loan participation interest (except for such Portfolio Assets that are actively
cash managed or have a separate lockbox for payments pursuant to the terms of
the related Portfolio Asset documents) to make all payments in respect of such
Portfolio Asset to the Collection Account and (ii) any Counterparty Lender to
cause the Obligor (or, to the extent applicable, such Counterparty Lender or the
Underlying Agent) for any Portfolio Asset that is a loan participation interest
to make all payments in respect of such Portfolio Asset to the Collection
Account.
(e)Collection Account. Each of the parties hereto hereby agrees that (i) the
Collection Account is intended to be a “securities account” within the meaning
of the UCC and (ii) only the Administrative Agent and the Borrower (or the
Portfolio Asset Servicer on its behalf) shall be entitled to exercise the rights
with respect to the Collection Account and have the right to direct the
disposition of funds in the Collection Account in accordance with Section 2.08.
Each of the parties hereto hereby agrees to cause the Account Bank to agree with
the parties hereto that regardless of any provision in any other agreement, for
purposes of the UCC, with respect to the Collection Account, New York shall be
deemed to be the Securities Intermediary’s jurisdiction or the Account Bank’s
jurisdiction, as applicable (within the meaning of Section 8-110 or 9-305 of the
UCC, respectively).
(f)Expense Reserve Accounts and Unfunded Exposure Account. Each of the parties
hereto hereby agrees that (i) the Expense Reserve Account is intended to be a
“securities account” within the meaning of the UCC and (ii) only the
Administrative Agent and, solely to the extent provided in Section 2.08(f), the
Borrower (or Portfolio Asset Servicer on the Borrower’s behalf) shall be
entitled to exercise the rights with respect to the Expense Reserve Account and
have the right to direct the disposition of funds in the Expense Reserve Account
in accordance with Section 2.08 (provided the Borrower has the right to direct
the investment of funds maintained in the Expense Reserve Account in accordance
with Section 8.02(g)). The Borrower hereby agrees to cause the Account Bank in
respect to the Expense Reserve Account to agree with the parties hereto that
regardless of any provision in any other agreement, for purposes of the UCC,
with respect to the Expense Reserve Account, New York shall be deemed to be the
Securities Intermediary’s jurisdiction or the Account Bank’s jurisdiction, as
applicable (within the meaning of Section 8-110 or 9-305 of the UCC,
respectively). Each of the parties hereto hereby agrees that the Borrower (or
the Portfolio Asset Servicer on the Borrower’s behalf) shall be entitled to
exercise the rights with respect to the Unfunded Exposure Account and have the
right to direct the disposition of funds in the Unfunded Exposure Account in
accordance with the terms hereof.
(g)Loan and Participation Agreements. Notwithstanding any term hereof to the
contrary, none of the Administrative Agent or the Collateral Custodian shall be
under any duty or obligation in connection with the acquisition by the Borrower
of, or the grant of a security interest by the Borrower to the Administrative
Agent in, any Portfolio Asset to examine or evaluate the sufficiency of the
documents or instruments delivered to it by or on behalf of the Borrower under
the related Loan Agreements or Participation Agreements, or otherwise to examine
the Loan Agreements and Participation Agreements, in order to determine or
compel compliance with any applicable requirements of or restrictions on
        -95-

--------------------------------------------------------------------------------



transfer (including any necessary consents). The Collateral Custodian shall hold
any instrument delivered to it evidencing any Portfolio Asset granted to the
Administrative Agent hereunder as custodial agent for the Administrative Agent
in accordance with the terms of this Agreement.
(h)Adjustments. If (i) the Portfolio Asset Servicer makes a deposit into the
Collection Account in respect of a Current Income Collection or Principal
Collection of a Portfolio Asset and such Current Income Collection or Principal
Collection was received by the Portfolio Asset Servicer in the form of a check
that is not honored for any reason or (ii) the Portfolio Asset Servicer makes a
mistake with respect to the amount of any Current Income Collection or Principal
Collection and deposits an amount that is less than or more than the actual
amount of such Current Income Collection or Principal Collection, the Portfolio
Asset Servicer with notice to the Administrative Agent shall appropriately
adjust the amount subsequently deposited the Collection Account to reflect such
dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.
SECTION 8.05 Realization Upon Portfolio Assets.
(a)The Portfolio Asset Servicer will use commercially reasonable efforts
consistent with the Servicing Standard to foreclose upon or repossess, as
applicable, or otherwise comparably convert the ownership of any Underlying
Collateral relating to a defaulted Portfolio Asset of the Borrower as to which
no satisfactory arrangements can be made for collection of delinquent payments,
and may, consistent with the Servicing Standard and exercising its reasonably
good faith judgment to maximize value, hold for value, sell or transfer any
equity or other securities shall have received in connection with a default,
workout, restructuring or plan of reorganization with respect to such Portfolio
Asset. The Portfolio Asset Servicer will comply with the Servicing Standard and
Applicable Law in realizing upon such Underlying Collateral, and employ
practices and procedures including commercially reasonable efforts consistent
with the Servicing Standard to enforce all obligations of Obligors by
foreclosing upon, repossessing and causing the sale of such Underlying
Collateral at public or private sale in circumstances other than those described
in the preceding sentence. Without limiting the generality of the foregoing,
unless the Administrative Agent (acting at the direction of the Majority
Lenders) or, to the extent no Event of Default is then continuing, the Borrower
has specifically given instruction to the contrary, the Portfolio Asset Servicer
may cause the sale of any such Underlying Collateral to the Portfolio Asset
Servicer or its Affiliates for a purchase price equal to the then fair value
thereof, any such sale to be evidenced by a certificate of a Responsible Officer
of the Portfolio Asset Servicer delivered to the Administrative Agent and the
Borrower setting forth the Portfolio Asset, the Underlying Collateral, the sale
price of the Underlying Collateral and certifying that such sale price is the
fair value of such Underlying Collateral. In any case in which any such
Underlying Collateral has suffered damage, the Portfolio Asset Servicer will
have no obligation to expend funds in connection with any repair or toward the
foreclosure or repossession of such Underlying Collateral. The Portfolio Asset
Servicer will remit to the Collection Account, the Recoveries received in
connection with the sale or disposition of Underlying Collateral relating to a
defaulted Portfolio Asset.
(b)Consistent with the Servicing Standard and the applicable Participation
Agreement or Underlying Agreement, the Portfolio Asset Servicer will monitor
efforts of each Counterparty Lender or Underlying Agent with respect to any
Portfolio Asset as to which no satisfactory arrangements can be made for
collection of delinquent payments, and any analysis by such Counterparty Lender
or Underlying Agent proposing a course of action to maximize value with respect
to any related Underlying Collateral, including whether to hold for value, sell
or transfer any equity or other securities it has received in connection with a
default, workout, restructuring or plan of reorganization with respect to
        -96-

--------------------------------------------------------------------------------



the related Underlying Loan Obligations. After the occurrence and during the
continuance of an Event of Default, the Portfolio Asset Servicer will comply
with the Servicing Standard, the applicable Participation Agreement or
Underlying Agreement and Applicable Law in directing a Counterparty Lender or
Underlying Agent to realize upon Underlying Collateral, and employ practices and
procedures, including commercially reasonable efforts consistent with the
Servicing Standard to enforce all obligations of such Counterparty Lender under
such Participation Agreement, to direct the related Underlying Agent to enforce
the obligations of Obligors by foreclosing upon, repossessing and causing the
sale of such Underlying Collateral at public or private sale.
(c)Notwithstanding anything to the contrary herein, the Administrative Agent and
the Calculation Agent shall not take any action with respect to the Collateral,
nor shall it be required to take any actions, relating to any special servicing
activities (it being understood and agreed that the Calculation Agent or the
Administrative Agent shall determine whether any obligations or actions of the
Calculation Agent or the Administrative Agent expressly set forth in this
Agreement or the other Transaction Documents shall constitute special servicing
activities), except to the extent (i) agreed to between the Borrower, the
Lenders, the Calculation Agent and the Administrative Agent, pursuant to a
separate fee letter agreement and (ii) the parties to such fee agreement agree
to address any conflicts presented by such performance of special servicing
activities reasonably requested by the Calculation Agent and the Administrative
Agent including the following provisions: (A) if the Administrative Agent agrees
to perform such special servicing activities on behalf of the Lenders, the
Portfolio Asset Servicer shall not be required to take any direction or
instruction from, or provide any workout or other information determined by the
Administrative Agent to, the Borrower; or (B) if the Calculation Agent agrees to
perform such special servicing activities on behalf of the Borrower, the
Administrative Agent shall not be required to take any direction or instruction
from, or provide any workout or other information determined by the Calculation
Agent to, the Lenders.
SECTION 8.06 Calculation Agent Compensation. As compensation for its Calculation
Agent activities hereunder, the Calculation Agent shall be entitled to the
Calculation Agent Fees from the Borrower, payable pursuant to the extent of
funds available therefor pursuant to the provisions of Section 2.08, provided
that if such amounts are insufficient then Sections 8.10 and 11.07 shall be
applicable. The Calculation Agent’s entitlement to receive the Calculation Agent
Fees shall cease on the earlier to occur of (i) its removal as Calculation Agent
as provided in Section 8.01(b), (ii) its resignation as Calculation Agent as
provided in Section 8.09 or (iii) the termination of this Agreement; provided
that the Calculation Agent shall be entitled to any fees accrued and payable up
to such date to the extent not previously paid.
SECTION 8.07 Payment of Certain Expenses by Portfolio Asset Servicer. The
Borrower (or the Portfolio Asset Servicer on its behalf to the extent amounts
are available in the Collection Account and the Expense Reserve Account of the
Borrower), will be required to pay all reasonable and documented fees and
expenses owing to the Account Bank in connection with the maintenance of such
Collection Account of the Borrower. The Applicable Servicer shall be reimbursed
for any reasonable and documented out-of-pocket expenses incurred hereunder
(including reasonable and documented out-of-pocket expenses paid by the
Applicable Servicer on behalf of the Borrower), subject to the availability of
funds pursuant to Section 2.08; provided that, to the extent funds are not
available for such reimbursement, the Applicable Servicer shall be entitled to
repayment of such expenses from the Borrower and if the Borrower fails to so
reimburse the Applicable Servicer, the Applicable Servicer shall be entitled to
be reimbursed by the Lenders (and each Lender hereby agrees to so reimburse the
Applicable Servicer as provided herein) within 10 Business Days of receipt of an
invoice therefor.
        -97-

--------------------------------------------------------------------------------



SECTION 8.08 Reports to the Administrative Agent Account Statements; Servicing
Information.
(a)Notice of Borrowing. On each Advance Date, the Borrower will provide a Notice
of Borrowing and a Borrowing Base Certificate, each updated as of such date, to
the Administrative Agent.
(b)Servicing Report.
(i) On each Reporting Date, the Portfolio Asset Servicer will provide to the
Borrower, the Administrative Agent, the Calculation Agent and the Account Bank a
quarterly statement including (A) a summary prepared with respect to each
Obligor and with respect to each Portfolio Asset for such Obligor prepared as of
the most recent Determination Date and substantially in the form of Exhibit G
(such quarterly statement, together with the amounts set forth in clauses (C)
through (F) below, collectively, a “Servicing Report”), (B) each amendment,
restatement, supplement, waiver or other modification to a Portfolio Asset or
the Underlying Loan Obligations relating to a Portfolio Asset of the Borrower
entered into since the Closing Date for the initial Servicing Report or the
Determination Date for the last Servicing Report in all other cases (for this
clause (B), all to the extent received by the Portfolio Asset Servicer), (C) the
Outstanding Principal Balance of all Eligible Portfolio Assets of the Borrower
as of the Determination Date for such Reporting Date, (D) the identification of
any Principal Collections, Current Income Collections and Excluded Amounts,
received since the Closing Date for the initial Servicing Report or the
Determination Date for the last Servicing Report in all other cases and (E)
whether a Market Trigger Event has occurred and is continuing.
(ii) Five (5) Business Days (or, if there are less than ten (10) Business Days
between the 1st and 15th calendar day of the month in which such Proposed
Payment Date Report is delivered, four (4) Business Days) after each
Determination Date immediately preceding a Payment Date, the Portfolio Asset
Servicer will provide to the Borrower, the Administrative Agent and the Account
Bank a report (the “Proposed Payment Date Report”) that includes (A) the amounts
to be remitted pursuant to Section 2.08 to the applicable parties on such
Payment Date (which shall include any applicable wiring instructions of the
parties receiving payment) with respect to the related Payment Date (B) the
identification of any Excluded Amounts, (C) whether a Notice of Exclusive
Control has been delivered and (D) the amount of any distributions to be made to
the Borrower or Fund under Section 2.08(a)(i)(e), Sections 2.08(a)(ii)(d) or
Section 2.08(a)(iii)(g). The Calculation Agent shall promptly (and in any event,
not later than two (2) Business Days after receiving a Proposed Payment Date
Report) either consent to such Proposed Payment Date Report or incorporate
changes thereto after consultation with the Portfolio Asset Servicer (such
Proposed Payment Date Report as consented to or changed by the Calculation
Agent, and as acknowledged by the Calculation Agent in writing, a “Payment Date
Report”). A Payment Date Report acknowledged by the Calculation Agent in writing
shall constitute instructions to the Account Bank to make disbursements in
accordance with such Payment Date Report pursuant to Section 2.08.
(c)Obligor Financial Statements; Valuation Reports; Other Reports.
Notwithstanding anything to the contrary herein, the Portfolio Asset Servicer
(or the Borrower in connection with the delivery of a Borrowing Notice) shall
and shall only be required to provide to the Administrative Agent and the
Calculation Agent, with respect to each Obligor, the information periodically
provided to the Borrower or the limited partners of the Fund in respect of such
Portfolio Asset with the same frequency and the Borrower agrees to promptly (and
in any event within ten (10) Business Days) deliver such information to the
Portfolio Asset Servicer upon receipt by the Borrower or the limited partners of
the
        -98-

--------------------------------------------------------------------------------



Fund. The Portfolio Asset Servicer will promptly deliver to the Administrative
Agent and the Calculation Agent, upon reasonable request and to the extent
received by the Borrower or the Portfolio Asset Servicer, all other documents
and information required to be delivered by the Obligors to the Borrower with
respect to any Portfolio Asset included in the Borrower’s Collateral.
(d)Amendments to Portfolio Assets. The Portfolio Asset Servicer will deliver to
the Administrative Agent, the Calculation Agent and the Collateral Custodian a
copy of any amendment, restatement, supplement, waiver or other modification to
the Underlying Agreement of any Portfolio Asset (along with any internal
documents that are not privileged prepared by its investment committee (or
prepared by the Counterparty Lender or Underlying Agent and provided to the
Counterparty Lender’s investment committee) in connection with such amendment,
restatement, supplement, waiver or other modification) within 45 days after the
end of each quarter (in each case, to the extent received by the Portfolio Asset
Servicer). The Applicable Servicer shall also deliver to the Lenders any notice
or other correspondence that it receives hereunder or with respect to any
Portfolio Asset, in each case, to the extent it deems such material in
accordance with the Servicing Standard, promptly upon receipt thereof.
(e)Delivery Methods. Notwithstanding anything to the contrary contained herein,
information required to be delivered or submitted to any Secured Party pursuant
to this Agreement shall be deemed to have been delivered on the date upon which
such information is received through e-mail or another delivery method
reasonably acceptable to the Administrative Agent.
SECTION 8.09 The Applicable Servicer Not to Resign. The Applicable Servicer
shall not resign from the obligations and duties hereby imposed on it except (a)
upon the Applicable Servicer’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Applicable Servicer could take to make the
performance of its duties hereunder permissible under Applicable Law or (b) TCG
BDC II, Inc., as initial Portfolio Asset Servicer hereunder, may resign as
Portfolio Asset Servicer and [], as initial Calculation Agent hereunder, may
resign as Calculation Agent, in each case upon prior notice to the other parties
hereto upon the selection of a Replacement Servicer for such Applicable Servicer
or (c) upon at least 60 days’ prior notice to the other parties hereto. If no
successor servicer shall have been appointed and an instrument of acceptance by
a successor Applicable Servicer shall not have been delivered to the Applicable
Servicer within 30 days after the giving of such notice of resignation, the
resigning Applicable Servicer may petition any court of competent jurisdiction
for the appointment of a successor Applicable Servicer. No such resignation
shall become effective until a Replacement Servicer shall have assumed the
responsibilities and obligations of the Applicable Servicer in accordance with
Section 8.02. In the case of the Calculation Agent, any Fees then due and owing
to the Calculation Agent and accrued through such date, including any expenses
or indemnities it is entitled to pursuant to the provisions of this Agreement
and any Fee Letter, shall be due and payable on such discharge date and shall be
paid from amounts in the Collection Account in accordance with Section 2.08 and
if such amounts are insufficient to pay such amounts then due and owing, shall
be paid by the Borrower (or the Lenders if the Borrower fails to so pay such
amounts) within 10 Business Days of receipt of an invoice therefor.
SECTION 8.10 Indemnification of the Calculation Agent. Each Lender agrees to
indemnify the Calculation Agent from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Calculation Agent in any way relating
to or arising out of this Agreement or any of the other Transaction Documents,
or any action taken or omitted by the Calculation Agent hereunder or thereunder;
provided that (a) the Lenders shall not be liable for any
        -99-

--------------------------------------------------------------------------------



portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Calculation Agent’s gross negligence or willful misconduct as determined in a
final decision by a court of competent jurisdiction and (b) no action taken in
accordance with the directions of the Majority Lenders, Lenders or the Borrower
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Article VIII. Without limitation of the foregoing, each Lender
agrees to reimburse the Calculation Agent, promptly upon demand, for any Fees
due to it hereunder, out-of-pocket expenses (including counsel fees) incurred by
the Calculation Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that such
expenses are incurred in the interests of or otherwise in respect of the
Calculation Agent or Lenders hereunder or thereunder and to the extent that the
Calculation Agent is not reimbursed for such expenses by the Borrower under
Section 2.08.
SECTION 8.11 Rights as a Lender. The Person serving as the Calculation Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Calculation
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Calculation Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower and Holdings, or any
Subsidiary or other Affiliate thereof as if such Person were not the Calculation
Agent hereunder and without any duty to account therefor to the Lenders.
ARTICLE IX. COLLATERAL CUSTODIAN
SECTION 9.01 Designation of Collateral Custodian.
(a)Initial Collateral Custodian. The role of Collateral Custodian with respect
to the Required Loan Documents shall be conducted by the Person designated as
Collateral Custodian hereunder from time to time in accordance with this
Section 9.01. Each of the Borrower and the Administrative Agent hereby designate
and appoint the Collateral Custodian to act as its agent and hereby authorizes
the Collateral Custodian to take such actions on its behalf and to exercise such
powers and perform such duties as are expressly granted to the Collateral
Custodian by this Agreement. The Collateral Custodian hereby accepts such agency
appointment to act as Collateral Custodian pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Custodian pursuant to
the terms hereof.
(b)Successor Collateral Custodian. Upon the Collateral Custodian’s receipt of a
Collateral Custodian Termination Notice from the Administrative Agent of the
designation of a successor Collateral Custodian pursuant to the provisions of
Section 9.05, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.
SECTION 9.02 Duties of Collateral Custodian.
(a)Appointment. The Borrower and the Lenders hereby appoint U.S. Bank National
Association to act as Collateral Custodian, for the benefit of the Secured
Parties. The Collateral Custodian hereby accepts such appointment and agrees to
perform the duties and obligations with respect thereto set forth herein.
        -100-

--------------------------------------------------------------------------------



(b)Duties. The Collateral Custodian shall perform, on behalf of the
Administrative Agent, the following duties and obligations:
(i) The Collateral Custodian shall take and retain custody of the Required Loan
Documents delivered by each Borrower pursuant to Section 5.01(f) in accordance
with the terms and conditions of this Agreement, all for the benefit of the
Administrative Agent on behalf of the Secured Parties. Within ten (10) Business
Days of its receipt of the Required Loan Documents for any Portfolio Asset, the
Loan Asset Schedule and the related Loan Asset Checklist, the Collateral
Custodian shall review such Required Loan Documents to confirm that (A) all
Required Loan Documents for such Loan Asset File have been executed (either an
original or a copy, as indicated on the related Loan Asset Checklist) and have
no mutilated pages, (B) filed stamped copies of the UCC and other filings
identified on the related Loan Asset Checklist are included, (C) if listed on
the related Loan Asset Checklist, a copy of an Insurance Policy or insurance
certificate with respect to any real or personal property constituting the
Underlying Collateral for such Portfolio Asset is included and (D) the stated
balance, Portfolio Asset number and Obligor name, as applicable, with respect to
such Portfolio Asset is referenced on the Loan Asset Schedule (such items in
clauses (A) through (D) above, collectively, the “Review Criteria”). In order to
facilitate the foregoing review by the Collateral Custodian, in connection with
each delivery of Required Loan Documents hereunder to the Collateral Custodian,
the Portfolio Asset Servicer shall provide to the Collateral Custodian a hard
copy or an electronic copy of the related Loan Asset Checklist which contains
the Portfolio Asset information with respect to the Required Loan Documents
being delivered, identification number and the name of the Obligor with respect
to such Portfolio Asset. Notwithstanding anything herein to the contrary, the
Collateral Custodian’s obligation to review the Required Loan Documents for any
Loan Asset shall be limited to reviewing such Required Loan Documents based on
the information provided on the related Loan Asset Checklist. If, at the
conclusion of such review, the Collateral Custodian shall determine that (1) the
stated balance of the Loan Asset with respect to which it has received the
Required Loan Documents is as set forth on the Loan Asset Schedule, the
Collateral Custodian shall notify the Administrative Agent, the Calculation
Agent and the Portfolio Asset Servicer of such discrepancy within one Business
Day or (2) any Review Criteria is not satisfied, the Collateral Custodian shall
within one Business Day notify the Portfolio Asset Servicer, the Calculation
Agent and the Administrative Agent of such determination and provide the
Portfolio Asset Servicer with a list of the non-complying Portfolio Assets and
the applicable Review Criteria that they fail to satisfy, which the Portfolio
Asset Servicer shall promptly provide to the Borrower upon receipt of such. The
Borrower shall have five (5) Business Days after notice or knowledge thereof to
correct any non-compliance with any Review Criteria. In addition, if requested
in writing (in the form of Exhibit E) by the Portfolio Asset Servicer and
approved by the Administrative Agent within 10 Business Days of the Collateral
Custodian’s delivery of such report, the Collateral Custodian shall return any
Required Loan Documents which fails to satisfy a Review Criteria to the
Borrower. Other than the foregoing, the Collateral Custodian shall not have any
responsibility for reviewing any Loan Asset File.
(ii) In taking and retaining custody of the Required Loan Documents and any
other Loan Asset Files, the Collateral Custodian shall be deemed to be acting as
the agent of and on behalf of the Secured Parties; provided that (A) the
Collateral Custodian makes no representations as to the existence, perfection or
priority of any Lien on the Loan Asset Files or the instruments therein and (B)
the Collateral Custodian’s duties shall be limited to those expressly
contemplated herein.
        -101-

--------------------------------------------------------------------------------



(iii) All Required Loan Documents and any other Loan Asset Files delivered to
the Collateral Custodian shall be kept in fire resistant vaults, rooms or
cabinets at the locations specified on the address of the Collateral Custodian
in Schedule III hereto, or at such other office as shall be specified to the
Administrative Agent and the Portfolio Asset Servicer by the Collateral
Custodian in a written notice delivered at least 30 days prior to such change.
All Required Loan Documents and any other Loan Asset Files delivered to the
Collateral Custodian shall be placed together with an appropriate identifying
label and maintained in such a manner so as to permit retrieval and access. The
Collateral Custodian shall segregate the Required Loan Documents and any other
Loan Asset Files delivered to the Collateral Custodian on its inventory system
and will not commingle the physical Required Loan Documents and any other Loan
Asset Files delivered to the Collateral Custodian with any other files of the
Collateral Custodian; provided the Collateral Custodian shall segregate any
commingled files upon written request of the Administrative Agent.
(iv) On the 12th calendar day of every month (or if such day is not a Business
Day, the next succeeding Business Day), the Collateral Custodian shall provide a
written report to the Administrative Agent, the Borrower and the Calculation
Agent (in a form mutually agreeable to the Administrative Agent and the
Collateral Custodian) identifying each Loan Asset for which it holds a Loan
Asset File and the applicable Review Criteria that any Loan Asset File fails to
satisfy.
(v) Notwithstanding any provision to the contrary elsewhere in the Transaction
Documents, the Collateral Custodian shall not have any fiduciary relationship
with any party hereto or any Secured Party in its capacity as such, and no
implied covenants, functions, obligations or responsibilities shall be read into
this Agreement, the other Transaction Documents or otherwise exist against the
Collateral Custodian. Without limiting the generality of the foregoing, it is
hereby expressly agreed and stipulated by the other parties hereto that the
Collateral Custodian shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.
(c)Collateral Matters.
(i) The Collateral Custodian agrees to cooperate with the Administrative Agent,
the Calculation Agent and the Portfolio Asset Servicer and deliver any Required
Loan Documents and any other Loan Asset Files delivered to the Collateral
Custodian to the Portfolio Asset Servicer, the Calculation Agent or the
Administrative Agent (pursuant to a written request in the form of Exhibit E),
as applicable, as requested in order to take any action that the Administrative
Agent or the Calculation Agent deems necessary or reasonably desirable in order
to perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder or under any Transaction Document, including any
rights arising with respect to Article VI. In the event the Collateral Custodian
receives instructions from the Applicable Servicer which conflict with any
instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.
(ii) The Administrative Agent may direct the Collateral Custodian to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the
        -102-

--------------------------------------------------------------------------------



Administrative Agent; provided that the Collateral Custodian shall not be
required to take any action hereunder at the request of the Administrative
Agent, any Secured Party or otherwise if the taking of such action, in the
reasonable determination of the Collateral Custodian, (A) shall be in violation
of any Applicable Law or contrary to any provisions of this Agreement or (B)
shall expose the Collateral Custodian to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Custodian requests the
consent of the Administrative Agent and the Collateral Custodian does not
receive a consent (either positive or negative) from the Administrative Agent
within 10 Business Days of its receipt of such request, then the Administrative
Agent shall be deemed to have declined to consent to the relevant action.
(iii) The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.
SECTION 9.03 Merger or Consolidation. Any Person (a) into which the Collateral
Custodian may be merged or consolidated, (b) that may result from any merger or
consolidation to which the Collateral Custodian shall be a party or (c) that may
succeed to the properties and assets of the Collateral Custodian substantially
as a whole, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Collateral Custodian hereunder,
shall be the successor to the Collateral Custodian under this Agreement without
further act of any of the parties to this Agreement.
SECTION 9.04 Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to the Collateral Custodian Fees from the Borrower as set forth in the
Collateral Custodian Fee Letter, payable pursuant to the extent of funds
available therefor pursuant to the provisions of Section 2.08; provided that if
such amounts are insufficient then Sections 9.12 and 11.07 shall be applicable.
The Collateral Custodian’s entitlement to receive the Collateral Custodian Fees
shall cease on the earlier to occur of (i) its removal as Collateral Custodian
pursuant to Section 9.05, (ii) its resignation as Collateral Custodian pursuant
to Section 9.07 of this Agreement or (iii) the termination of this Agreement;
provided that the Collateral Custodian shall be entitled to any Fees accrued and
payable up to such date to the extent not previously paid.
SECTION 9.05 Collateral Custodian Removal. The Administrative Agent may (upon
the direction of the Majority Lenders), and to the extent an Event of Default is
not continuing, with the written consent of the Borrower, and by written notice
to the Collateral Custodian (the “Collateral Custodian Termination Notice”)
terminate all of the rights, obligations, power and authority of the Collateral
Custodian under this Agreement. On and after the receipt by the Collateral
Custodian of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until the date specified in the
Collateral Custodian Termination Notice (such date not to exceed 30 days after
the date of such notice) or otherwise specified by the Administrative Agent or
the Majority Lenders in writing or, if no such date is specified in such
Collateral Custodian Termination Notice or otherwise specified by the
Administrative Agent or the Majority Lenders, until a date mutually agreed upon
by the Collateral Custodian and the Administrative Agent or the Majority
Lenders. Upon any such removal, the Borrower and the Majority Lenders acting
jointly shall appoint a successor Collateral Custodian (provided that the
        -103-

--------------------------------------------------------------------------------



consent of the Borrower shall not be required after the occurrence, and during
the continuance, of an Event of Default). If no successor Collateral Custodian
shall have been appointed and an instrument of acceptance by a successor
Collateral Custodian shall not have been delivered to the Initial Lender and the
Borrower within 30 days after the giving of such notice of resignation, the
resigning Collateral Custodian may petition any court of competent jurisdiction
for the appointment of a successor Collateral Custodian. No such resignation
shall become effective until a successor Collateral Custodian shall have assumed
the responsibilities and obligations of the Collateral Custodian in accordance
with Section 9.05. The Collateral Custodian shall be entitled to receive, to the
extent of funds available therefor pursuant to Section 2.08, any Fees accrued
until such termination date as well as any other fees, amounts, expenses or
indemnities it is entitled to pursuant to the provisions of this Agreement and
any Fee Letter (the “Collateral Custodian Termination Expenses”). To the extent
amounts held in the Collection Account and paid in accordance with Section 2.08
are insufficient to pay the Collateral Custodian Termination Expenses, the
Borrower (and to the extent the Borrower fails to so pay, the Lenders) agree to
pay the Collateral Custodian Termination Expenses within 10 Business Days of
receipt of an invoice therefor. After the earlier of (a) the termination date
specified in the applicable Collateral Custodian Termination Notice and (b) 30
days thereafter as provided above, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder in a manner that the
Administrative Agent believes will facilitate the transition of the performance
of such activities to a successor Collateral Custodian, and the successor
Collateral Custodian shall assume each and all of the Collateral Custodian’s
obligations under this Agreement, on the terms and subject to the conditions
herein set forth, and the Collateral Custodian shall use its commercially
reasonable efforts to assist the successor Collateral Custodian in assuming such
obligations. Notwithstanding anything to the contrary herein, no Competitor
shall be appointed as a successor Collateral Custodian.
SECTION 9.06 Limitation on Liability.
(a)The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Custodian may rely conclusively on and shall be fully protected in
acting upon (i) the written instructions of any designated officer of the
Administrative Agent or (ii) the verbal instructions of the Administrative
Agent.
(b)The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.
(c)The Collateral Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith, except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.
(d)The Collateral Custodian makes no warranty or representation (except as
expressly set forth in this Agreement) and shall have no responsibility (except
as expressly set forth in this Agreement) as to the content, enforceability,
completeness, validity, sufficiency, value, genuineness, ownership or
transferability of any Loan Asset File, and will not be required to and will not
make any representations as to the validity or value (except as expressly set
forth in this Agreement) of any of the Portfolio Assets. The Collateral
Custodian shall not be obligated to take any legal action hereunder that might
in its
        -104-

--------------------------------------------------------------------------------



judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.
(e)The Collateral Custodian shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.
(f)The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder.
(g)It is expressly agreed and acknowledged that the Collateral Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to a Portfolio Asset.
(h)Subject in all cases to Section 9.02(c), in case any reasonable question
arises as to its duties hereunder, the Collateral Custodian may, prior to the
occurrence of an Event of Default, request instructions from the Borrower and
may, after the occurrence of an Event of Default, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Borrower or the
Administrative Agent, as applicable. The Collateral Custodian shall in all
events have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Custodian be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.
(i)In no event shall the Collateral Custodian be responsible or liable for any
failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action (including any laws, ordinances, regulations) or the like that
delay, restrict or prohibit the providing of services by the Collateral
Custodian as contemplated by this Agreement.
(j)The Collateral Custodian shall have no responsibility and shall have no
liability for (i) preparing, recording, filing, re-recording or re-filing any
financing statement, continuation statement, document, instrument or other
notice in any public office at any time or times, (ii) the correctness of any
such financing statement, continuation statement, document or instrument or
other such notice, (iii) taking any action to perfect or maintain the perfection
of any security interest granted to it hereunder or otherwise or (iv) the
validity or perfection of any such lien or security interest.
SECTION 9.07 Collateral Custodian Resignation.
(a)The Collateral Custodian shall not resign from the obligations and duties
hereby imposed on it except (i) upon the Collateral Custodian’s determination
that (A) the performance of its duties hereunder is or becomes impermissible
under Applicable Law and (B) there is no reasonable action that the Collateral
Custodian could take to make the performance of its duties hereunder permissible
under Applicable Law or (ii) upon at least 90 days’ prior notice to the other
parties hereto. Upon any such resignation, the Borrower and the Majority Lenders
acting jointly shall appoint a successor Collateral Custodian (provided that the
consent of the Borrower shall not be required after the occurrence, and during
the continuance, of an Event of Default). If no successor Collateral Custodian
shall have been appointed and an instrument of acceptance by a successor
Collateral Custodian shall not
        -105-

--------------------------------------------------------------------------------



have been delivered to the Collateral Custodian within 45 days after the giving
of such notice of resignation, the resigning Collateral Custodian may petition
any court of competent jurisdiction for the appointment of a successor
Collateral Custodian. No such resignation shall become effective until a
successor Collateral Custodian shall have assumed the responsibilities and
obligations of the Collateral Custodian. Notwithstanding anything to the
contrary herein, no Competitor shall be appointed as a successor Collateral
Custodian.
(b)Upon the effective date of such resignation, or if the Administrative Agent
gives Collateral Custodian written notice of an earlier termination hereof, the
Collateral Custodian shall (i) be reimbursed for any costs, fees and expenses
that the Collateral Custodian shall incur in connection with the termination of
its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit E;
provided that the Borrower consents to any successor Collateral Custodian
appointed by the Administrative Agent at the direction of the Majority Lenders
(such consent not to be unreasonably withheld).
SECTION 9.08 Release of Documents.
(a)Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any Portfolio Asset, the Collateral Custodian is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent during the continuation of an Event of Default), upon
written receipt from the Portfolio Asset Servicer of a request for release of
documents and receipt in the form of Exhibit E, to release to the Portfolio
Asset Servicer within two (2) Business Days of receipt of such request, the
related Required Loan Documents and any other Loan Asset File held by the
Collateral Custodian or the documents set forth in such request. All documents
so released to the Portfolio Asset Servicer shall be held by the Portfolio Asset
Servicer in trust for the benefit of the Administrative Agent, on behalf of the
Secured Parties, in accordance with the terms of this Agreement. The Portfolio
Asset Servicer shall return to the Collateral Custodian such Required Loan
Documents and any other Loan Asset Files held by the Collateral Custodian or
other such documents (i) promptly upon the request of the Administrative Agent
during the continuation of an Event of Default or (ii) when the Portfolio Asset
Servicer’s need therefor in connection with such enforcement or servicing no
longer exists, unless the related Portfolio Asset is liquidated, in which case,
the Portfolio Asset Servicer shall deliver an additional request for release of
documents to the Collateral Custodian and receipt certifying such liquidation
from the Portfolio Asset Servicer to the Administrative Agent, all in the form
of Exhibit E.
(b)Limitation on Release. Promptly after delivery to the Collateral Custodian of
any request for release of documents, the Portfolio Asset Servicer shall provide
notice of the same to the Administrative Agent. During the continuation of an
Event of Default, any additional Required Loan Documents or documents requested
to be released by the Portfolio Asset Servicer may be released only upon written
authorization of the Administrative Agent. The limitations of this Section
9.08(b) shall not apply to the release of Required Loan Documents and any other
Loan Asset Files held by the Collateral Custodian to the Portfolio Asset
Servicer pursuant to Section 9.08(a).
SECTION 9.09 Return of Loan Asset Files. The Borrower may, with the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed), or the Portfolio Asset Servicer may require
that the Collateral Custodian return each Loan Asset File (a) delivered to the
Collateral Custodian in error or (b) released from the Lien of the
Administrative Agent
        -106-

--------------------------------------------------------------------------------



hereunder pursuant to Section 2.11, in each case by submitting to the Collateral
Custodian a written request in the form of Exhibit E (signed by the Borrower
with respect to the Portfolio Assets and, during the continuation of an Event of
Default, the Administrative Agent) specifying the Loan Asset File to be so
returned and reciting that the conditions to such release have been met (and
specifying the Section or Sections of this Agreement being relied upon for such
release). For the avoidance of doubt, unless an Event of Default is the
continuing, no consent of the Administrative Agent shall be required in
connection with any such release of a Loan Asset File in accordance with this
Section. The Collateral Custodian shall upon its receipt of each such request
for return executed by the Borrower and the Portfolio Asset Servicer or, during
the continuation of an Event of Default, Administrative Agent promptly, but in
any event within five (5) Business Days, return the Loan Asset File so requested
to the Borrower or the Portfolio Asset Servicer, as applicable.
SECTION 9.10 Access to Certain Documentation and Information Regarding the
Collateral; Audits of Portfolio Asset Servicer. The Collateral Custodian shall
provide to the Administrative Agent, the Portfolio Asset Servicer and the
Calculation Agent access to the Loan Asset Files held by the Collateral
Custodian and all other documentation regarding the Collateral including in such
cases where the Administrative Agent, the Portfolio Asset Servicer or
Calculation Agent is required in connection with the enforcement of the rights
or interests of the Secured Parties, or by applicable statutes or regulations,
to review such documentation, such access being afforded without charge but only
(a) upon four Business Days prior written request, (b) during normal business
hours and (c) subject to the Collateral Custodian’s normal security and
confidentiality procedures. Periodically on and after the Closing Date, the
Administrative Agent may review the Portfolio Asset Servicer’s collection and
administration of the Loan Asset Files in order to assess compliance by the
Portfolio Asset Servicer with the Servicing Standard, as well as with this
Agreement and may conduct an audit of the Loan Asset Files in conjunction with
such a review. Such review shall be reasonable in scope and shall be completed
in a reasonable period of time; provided that, if no Event of Default is
continuing, the Administrative Agent shall be allowed one such review per
calendar year. Without limiting the foregoing provisions of this Section 9.10,
from time to time (and, in any case, a minimum of three times during each
calendar year) upon reasonable notice to the Administrative Agent, the
Collateral Custodian shall permit independent public accountants or other
auditors appointed by the Portfolio Asset Servicer to conduct, at the expense of
the Borrower, a review of the Loan Asset Files and all other documentation
regarding the Collateral.
SECTION 9.11 Bailment. The Collateral Custodian agrees that, with respect to any
Loan Asset File at any time or times in its possession or held in its name, the
Collateral Custodian is the agent and bailee of the Administrative Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Administrative Agent’s security interest in the
Collateral and for the purpose of ensuring that such security interest is
entitled to first priority status under the UCC.
SECTION 9.12 Indemnification of the Collateral Custodian. Each Lender agrees to
indemnify the Collateral Custodian from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Collateral Custodian in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted by the Collateral Custodian hereunder
or thereunder; provided that (a) the Lenders shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Collateral
Custodian’s gross negligence or willful misconduct as determined in a final
decision by a court of competent jurisdiction and (b) no action taken in
accordance with the directions of the Majority Lenders, the Lenders or the
Borrower shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Article IX.
        -107-

--------------------------------------------------------------------------------



ARTICLE X. INDEMNIFICATION
SECTION 10.01 Indemnities by the Borrower.
(a)Without limiting any other rights which the Secured Parties or any of their
respective Affiliates may have hereunder or under Applicable Law, the Borrower
shall indemnify the Secured Parties and each of their respective Affiliates,
assigns, officers, directors, employees and agents (each, an “Indemnified Party”
for purposes of this Article X) from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable and
documented attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”), incurred by or asserted such
Indemnified Party arising out of or as a result of (i) this Agreement or the
other Transaction Documents or in respect of any of the Collateral, (ii) any
Advance or the use or proposed use of the proceeds therefrom or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnified Party is a party thereto, excluding, however, Indemnified Amounts to
the extent resulting from gross negligence, bad faith or willful misconduct on
the part of any Indemnified Party as determined in a final decision by a court
of competent jurisdiction. This Section 10.01 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(b)Any amounts subject to the indemnification provisions of this Section 10.01
shall be paid by the Borrower to the applicable Indemnified Party within thirty
days following receipt by the Borrower of the written demand therefor on behalf
of the applicable Indemnified Party. Any request for indemnification under this
Section 10.01 shall be in the form of a notice setting forth in reasonable
detail the basis for and the computations of the Indemnified Amounts with
respect to which such indemnification is requested.
(c)If for any reason the indemnification provided above in this Section 10.01 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless in respect of any losses, claims, damages or liabilities (in each
case, other than as a result of the express limitations set forth therein), then
the Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.
(d)If the Borrower has made any payments in respect of Indemnified Amounts to
the Indemnified Party pursuant to this Section 10.01 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party will
promptly repay such amounts collected to the Borrower in an amount equal to the
amount it has collected from others in respect of such Indemnified Amounts,
without interest.
(e)The obligations of the Borrower under this Section 10.01 shall survive the
resignation or removal of the Administrative Agent, the Calculation Agent, the
Portfolio Asset Servicer or the Collateral Custodian or the termination of this
Agreement.
SECTION 10.02 Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against
        -108-

--------------------------------------------------------------------------------



whom it seeks indemnification (the “Indemnifying Party”) in writing of the
nature and particulars of the Action; provided that its failure to do so shall
not relieve the Indemnifying Party of its obligations hereunder except to the
extent such failure has a material adverse effect on the Indemnifying Party.
Upon written notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action, the Indemnifying Party may assume the defense of the
Action at its expense with counsel reasonably acceptable to the Indemnified
Party, but shall not settle or compromise such Action without the written
consent of the Indemnified Party. The Indemnified Party shall have the right to
retain separate counsel in connection with the Action, and the Indemnifying
Party shall not be liable for the legal fees and expenses of the Indemnified
Party after the Indemnifying Party has done so; provided that if the Indemnified
Party determines in good faith that there may be a conflict between the
positions of the Indemnified Party and the Indemnifying Party in connection with
the Action, the reasonable and documented out-of-pocket legal fees and expenses
of the Indemnified Party shall be paid by the Indemnifying Party. If the
Indemnifying Party elects to assume the defense of the Action, it shall have
full control over the conduct of such defense; provided that the Indemnifying
Party and its counsel shall, as reasonably requested by the Indemnified Party or
its counsel, consult with and keep them informed with respect to the conduct of
such defense. The Indemnifying Party shall not settle an Action without the
prior written approval of the Indemnified Party unless such settlement provides
for the full and unconditional release of the Indemnified Party from all
liability in connection with the Action. The Indemnified Party shall reasonably
cooperate with the Indemnifying Party in connection with the defense of the
Action. Each applicable Indemnified Party shall deliver to the Indemnifying
Party within a reasonable time after such Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by such
Indemnified Party relating to the claim giving rise to the Indemnified Amounts.
ARTICLE XI. MISCELLANEOUS
SECTION 11.01 Amendments and Waivers.
(a)Except as set forth herein, (i) no amendment or modification of any provision
of this Agreement or any other Transaction Document shall be effective without
the written agreement of the Borrower and the Majority Lenders and, solely if
such amendment or modification would adversely affect the rights or obligations
of the Administrative Agent, the Calculation Agent or the Collateral Custodian,
the written agreement of the Administrative Agent, the Calculation Agent or the
Collateral Custodian, as applicable, and (ii) no termination or waiver of any
provision of this Agreement or any other Transaction Document or consent to any
departure therefrom by the Borrower or the Calculation Agent shall be effective
without the written concurrence of the Administrative Agent and the Majority
Lenders. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
(b)Notwithstanding the provisions of Section 11.01(a), the written consent of
all of the Lenders shall be required for any amendment, modification or waiver
(i) reducing (without payment thereon) the principal amount due and owing under
any outstanding Advance or the interest thereon, (ii) postponing any date for
any payment of any Advance or the interest thereon, (iii) modifying the
provisions of this Section 11.01 or the definition of Majority Lenders or any
other provision specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights or make any determination or grant
any consent, (iv) extending the Stated Maturity Date or Revolving Period, (v) of
any provision of Section 2.08(a) through (d), (vi) extend or increase any
Commitment of any Lender, (vii) change Section 11.15 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly and adversely affected thereby, (viii) waive
        -109-

--------------------------------------------------------------------------------



any condition set forth in Section 3.02 or (viii) consent to the Borrower’s
assignment or transfer of its rights and obligations under this Agreement or any
other Transaction Document or release all or substantially all of the Collateral
except as expressly authorized in this Agreement.
(c)Notwithstanding anything herein to the contrary, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent that by its terms requires the
consent of all the Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(A) the Commitment of any Defaulting Lender may not be increased or extended, or
the maturity of any of its Advances may not be extended, the rate of interest on
any of its Advances may not be reduced and the principal amount of any of its
Advances may not be forgiven, in each case without the consent of such
Defaulting Lender and (B) any amendment, waiver or consent requiring the consent
of all the Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than the other affected Lenders shall require
the consent of such Defaulting Lender.
SECTION 11.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth on Schedule III or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. Notices and communications by facsimile and e-mail
shall be effective when sent (and shall be followed by hard copy sent by regular
mail), and notices and communications sent by other means shall be effective
when received.
SECTION 11.03 No Waiver Remedies. No failure on the part of the Administrative
Agent or any Lender to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 11.04 Binding Effect; Assignability; Multiple Lenders.
(a)This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Calculation Agent, the Portfolio Asset Servicer, the
Administrative Agent, each Lender, the Collateral Custodian and their respective
successors and permitted assigns. Each Lender and their respective successors
and assigns may assign, or grant a security interest in, (i) this Agreement and
such Lender’s rights and obligations hereunder and interest herein in whole or
in part or (ii) any Advance (or portion thereof) to any Eligible Assignee;
provided that unless an Event of Default has occurred and is continuing, the
consent of the Borrower (such consent not to be unreasonably withheld) shall be
required for a Lender to assign to any Person that is not an Affiliate of such
Lender; provided, further, that in no circumstance (including, for the avoidance
of doubt, after the occurrence and during the continuation of an Event of
Default) may any Lender assign, or grant a security interest in (i) this
Agreement and such Lender’s rights and obligations hereunder and interest herein
in whole or in part or (ii) any Advance (or portion thereof), to a Competitor.
Any such assignee shall execute and deliver to the Calculation Agent, the
Borrower and the Administrative Agent a fully-executed Assignment and Assumption
Agreement. The parties to any such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in its books and records,
such agreement or document as may be satisfactory to such parties and the
Administrative Agent. Neither the Borrower nor the Applicable Servicer may
assign, or permit any Lien to exist upon, any of its rights or obligations
hereunder or under any Transaction Document or any interest herein or in any
Transaction Document
        -110-

--------------------------------------------------------------------------------



without the prior written consent of the Majority Lenders unless otherwise
contemplated hereby. Each Lender may sell a participation in its interests
hereunder as provided in Section 11.04(d). No assignment or sale of a
participation under this Section 11.04 shall be effective unless and until
properly recorded in the Register or Participant Register, as applicable,
pursuant to Section 2.03.
(b)Notwithstanding any other provision of this Section 11.04, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including rights to payment of principal and interest) under this Agreement to
secure obligations of such Lender to a Federal Reserve Bank (a “Liquidity
Agreement”), without notice to or consent of the Borrower or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder or under such
Liquidity Agreement, or substitute any such pledgee or grantee for such Lender
as a party hereto or to such Liquidity Agreement, as the case may be.
(c)Each Indemnified Party shall be an express third party beneficiary of this
Agreement.
(d)Any Lender may at any time, without the consent of, or notice to the Borrower
or without the consent of, but with notice to, the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, or the Borrower or any of the Borrower’s Affiliates that
in each case is not a Competitor) (each, a “Participant”) in all or a portion of
such Lender’s rights or obligations under this Agreement (including all or a
portion of its Commitment or the Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent
and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall register such participation in its Participation Register
pursuant to Section 2.03(c). Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Section 11.01(b) that affects such Participant.
SECTION 11.05 Term of This Agreement. This Agreement, including the Borrower’s
representations and covenants set forth in Articles IV and V, Holdings’
representations and covenants set forth in Articles IV and V, the Applicable
Servicer’s representations, covenants and duties set forth in Articles IV, V and
VIII and the Collateral Custodian’s representations, covenants and duties set
forth in Articles IV, V, and IX shall remain in full force and effect until this
Agreement has been terminated by the Borrower and the Facility Termination Date
has occurred; provided that any representation made or deemed made hereunder
survive the execution and delivery hereof and the provisions of Section 2.06,
Section 2.12, Section 2.13, Section 11.07, Section 11.08 and Article VII,
Article VIII, Article IX and Article X shall be continuing and shall survive any
termination of this Agreement.
SECTION 11.06 GOVERNING LAW; JURY WAIVER. THIS AGREEMENT IS GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.
SECTION 11.07 Costs, Expenses and Taxes.
        -111-

--------------------------------------------------------------------------------



(a)In addition to the rights of indemnification hereunder, the Borrower shall
pay on demand (i) all reasonable and documented out-of-pocket costs and expenses
of the Administrative Agent, the Calculation Agent, the Portfolio Asset Servicer
and the Collateral Custodian incurred in connection with the pre-closing due
diligence, preparation, execution, delivery, administration, syndication,
renewal, amendment or modification of, any waiver or consent issued in
connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including the
reasonable fees, disbursements and other charges of rating agency and accounting
costs and fees, the reasonable and documented out-of-pocket fees and expenses of
counsel for the Administrative Agent, the Lenders, the Calculation Agent, the
Portfolio Asset Servicer and the Collateral Custodian with respect thereto and
with respect to advising the Administrative Agent, the Calculation Agent, the
Portfolio Asset Servicer, the Lenders and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith; provided that the aggregate
costs and expenses of the Lenders that are payable under this Section
11.07(a)(i) shall not exceed $200,000 in connection with the closing of the
transactions contemplated by this Agreement and the other Transaction Documents,
and up to $100,000 in connection with the initial rating of the Advances by a
Nationally Recognized Statistical Ratings Organization and up to $100,000 per
annum thereafter during the term of this Agreement in connection with the
maintenance of such rating, and (ii) all reasonable and documented out-of-pocket
costs and expenses, if any (including reasonable and documented out-of-pocket
counsel fees and expenses), incurred by the Administrative Agent, the Lenders,
the Calculation Agent, the Portfolio Asset Servicer or the Collateral Custodian
in connection with the enforcement or potential enforcement of its rights under
this Agreement or any other Transaction Document and the other documents to be
delivered hereunder or in connection herewith or in connection with the Advances
made hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances.
(b)The Borrower shall pay promptly in accordance with Applicable Law any and all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes payable or determined to be payable to any Governmental Authority
in connection with the execution, delivery, performance, enforcement or
registration of, receipt or perfection of a security interest under, filing and
recording of this Agreement, or any other Transaction Documents, or otherwise in
connection with this agreement or any Transaction Document, except any such
Taxes or fees that are imposed as the result of any present or former connection
between any Recipient and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Transaction Document, or sold or assigned an interest in any
loan made pursuant to this Agreement) with respect to an assignment (“Other
Taxes”).
SECTION 11.08 Recourse Against Certain Parties; Non-Petition.
(a)No recourse under or with respect to any obligation, covenant or agreement
(including the payment of any fees or any other obligations) of the Calculation
Agent, the Portfolio Asset Servicer, the Collateral Custodian, the
Administrative Agent, the Lenders or any Secured Party as contained in this
Agreement or any other agreement, instrument or document entered into by the
Calculation Agent, the Portfolio Asset Servicer, the Collateral Custodian, the
Administrative Agent, the Lenders or any Secured Party pursuant hereto or in
connection herewith shall be held against any administrator of the Calculation
Agent, the Portfolio Asset Servicer, the Collateral Custodian, the
Administrative Agent, the Lenders or any Secured Party or any incorporator,
Affiliate, stockholder, officer, employee or director of
        -112-

--------------------------------------------------------------------------------



the Calculation Agent, the Portfolio Asset Servicer, the Collateral Custodian,
the Administrative Agent, the Lenders or any Secured Party or of any such
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of each party hereto contained in this
Agreement and all of the other agreements, instruments and documents entered
into by the Calculation Agent, the Portfolio Asset Servicer, the Collateral
Custodian, the Administrative Agent, the Lenders or any Secured Party pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such party (and nothing in this Section 11.08 shall be construed
to diminish in any way such corporate obligations of such party), and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of the Administrative Agent, the Lenders or any Secured Party or
any incorporator, stockholder, Affiliate, officer, employee or director of the
Lenders, the Calculation Agent, the Portfolio Asset Servicer, the Collateral
Custodian or the Administrative Agent or of any such administrator, as such, or
any of them, under or by reason of any of the obligations, covenants or
agreements of the Calculation Agent, the Portfolio Asset Servicer, the
Collateral Custodian, the Administrative Agent, the Lenders or any Secured Party
contained in this Agreement or in any other such instruments, documents or
agreements, or are implied therefrom, and that any and all personal liability of
every such administrator of the Calculation Agent, the Portfolio Asset Servicer,
the Collateral Custodian, the Administrative Agent, the Lenders or any Secured
Party and each incorporator, stockholder, Affiliate, officer, employee or
director of the Calculation Agent, the Portfolio Asset Servicer, the Collateral
Custodian, the Administrative Agent, the Lenders or any Secured Party or of any
such administrator, or any of them, for breaches by the Calculation Agent, the
Portfolio Asset Servicer, the Collateral Custodian, the Administrative Agent,
the Lenders or any Secured Party of any such obligations, covenants or
agreements, which liability may arise either at common law or in equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement.
(b)Notwithstanding any contrary provision set forth herein, no claim may be made
by any Person against the Borrower, the Calculation Agent, the Portfolio Asset
Servicer, the Collateral Custodian, the Administrative Agent, the Lenders, or
any Secured Party or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect to any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and the parties hereto hereby waive, release, and agree not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected.
(c)No obligation or liability to any Obligor under any of the Portfolio Assets
is intended to be assumed by the Calculation Agent, the Portfolio Asset
Servicer, the Collateral Custodian, the Administrative Agent, the Lenders or any
Secured Party under or as a result of this Agreement and the transactions
contemplated hereby.
(d)The provisions of this Section 11.08 survive the termination of this
Agreement.
SECTION 11.09 Execution in Counterparts; Severability; Integration.
(a)This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Each of the parties hereto consents
to the use of electronic signatures and electronic contracts in connection with
this Agreement, any other Transaction Document and the transactions contemplated
hereby and
        -113-

--------------------------------------------------------------------------------



thereby, but expressly excluding each Revolving Loan Note. Delivery of an
executed counterparty of a signature page to this Agreement or any other
Transaction Documents (other than any Revolving Loan Note) by emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement or such other Transaction Document.  The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include electronic signatures approved by
the Loan Parties, the Calculation Agent, the Portfolio Asset Servicer, the
Collateral Custodian and the Administrative Agent (and, for the avoidance of
doubt, electronic signatures utilizing the DocuSign platform shall be deemed
approved), or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require any party hereto to accept electronic signatures in any form or format
without its prior written consent (not to be unreasonably withheld, conditioned
or delayed).
(b)For the avoidance of doubt, the parties hereto hereby agree that this Section
11.09 shall apply in equal force and have the same enforceability, validity and
admissibility to each other Transaction Document and any amendment, restatement,
modification, reaffirmation, assignment and acceptance or other document related
to this Agreement or such other Transaction Document whether or not expressly
stated therein. Even though the parties hereto agree that such electronic
signatures are legally enforceable and intended to be effective for all
purposes, the signing parties agree if requested by any party hereto to promptly
deliver to such party the original document bearing an original manual
signature, in order to reduce the risk of fraud, comply with potentially
applicable regulations, or for other operational or risk management purposes.
(c)In the event that any provision in or obligation under this Agreement shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including Fee Letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any Fee Letter delivered by the
Calculation Agent to the Administrative Agent prior to the Closing Date.
SECTION 11.10 Consent to Jurisdiction; Service of Process.
(a)Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
        -114-

--------------------------------------------------------------------------------



(b)Each of the Borrower, the Portfolio Asset Servicer and the Calculation Agent
agrees that service of process may be effected by mailing a copy thereof by
registered or certified mail, postage prepaid, to the Borrower, the Portfolio
Asset Servicer or the Calculation Agent, as applicable, at its address specified
in Schedule III hereto or at such other address as the Administrative Agent
shall have been notified in accordance herewith. Nothing in this Section 11.10
shall affect the right of the Lenders or the Administrative Agent to serve legal
process in any other manner permitted by law.
SECTION 11.11 Confidentiality.
(a)Each of the Administrative Agent, the Lenders, the Calculation Agent and the
Collateral Custodian shall maintain and shall cause each of its Affiliates,
employees, officers, directors and agents to maintain the confidentiality of all
Information (as defined below), including all Information regarding the business
of the Obligors, the Borrower, the Calculation Agent and the Portfolio Asset
Servicer and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein or the Portfolio Assets, except that Information may be disclosed (i) to
its Affiliates, investors (including the direct or indirect limited partners of
the Fund), accountants, investigators, auditors, attorneys or other agents,
including any rating agency or valuation firm engaged by such party in
connection with any due diligence or comparable activities with respect to the
transactions and Portfolio Assets contemplated herein, and the agents of such
Persons, taxing authorities and governmental agencies (“Excepted Persons”);
provided that each Excepted Person is informed of the confidential nature of
such Information and instructed to keep such Information confidential or
otherwise is subject to a binding contractual requirement of confidentiality,
(ii) as is required by Applicable Law, (iii) in accordance with the Servicing
Standard, (iv) when required by any law, regulation, ordinance, court order or
subpoena, (v) to the extent the Portfolio Asset Servicer is disseminating
general statistical information relating to the loans being serviced by the
Portfolio Asset Servicer (including the Portfolio Assets) under any Underlying
Agreement so long as the Portfolio Asset Servicer does not identify the
Obligors, (vi) to the extent the Calculation Agent is disseminating general
statistical information relating to the loans being serviced by the Calculation
Agent hereunder so long as the Calculation Agent does not identify the Borrower
or any Lender or (vii) in connection with the exercise of any remedies hereunder
or under any other Required Loan Document or any Action or proceeding relating
to this Agreement or any other Required Loan Document or the enforcement of
rights hereunder or thereunder. Notwithstanding the foregoing provisions of this
Section 11.11(a), the Applicable Servicer may, subject to Applicable Law and the
terms of any Underlying Agreements, make available copies of the documents in
the Loan Asset Files and such other documents it holds in its capacity as
Portfolio Asset Servicer or Calculation Agent, as applicable, pursuant to the
terms of this Agreement, to any of its creditors.
(b)Anything herein to the contrary notwithstanding, the Borrower hereby consents
to the disclosure of any Information with respect to it (i) to the
Administrative Agent, the Lenders, the Calculation Agent, the Portfolio Asset
Servicer or the Collateral Custodian by each other, (ii) by the Administrative
Agent, the Lenders, the Calculation Agent, the Portfolio Asset Servicer and the
Collateral Custodian to any prospective or actual assignee or participant of any
of them (other than a Competitor) provided such Person agrees to hold such
information confidential or (iii) by the Administrative Agent, the Lenders, the
Calculation Agent and the Collateral Custodian to any rating agency, commercial
paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to any Lender or any Person providing financing to, or holding
Equity Interests in, any Lender, as applicable, and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person is informed of the confidential nature of such information. In
addition, the Lenders, the Administrative Agent, the Calculation Agent, the
Portfolio Asset Servicer and the Collateral Custodian
        -115-

--------------------------------------------------------------------------------



may disclose any such Information as required pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).
(c)Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all Information that is or
becomes publicly known, (ii) disclosure of any and all Information (A) if
required to do so by any applicable statute, law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any aspects of the Lenders’, the Administrative Agent’s, the Calculation
Agent’s, the Portfolio Asset Servicer’s or the Collateral Custodian’s business
or that of their Affiliates, (C) pursuant to any subpoena, civil investigative
demand or similar demand or request of any court, regulatory authority,
arbitrator or arbitration to which the Administrative Agent, any Lender, the
Collateral Custodian, the Portfolio Asset Servicer or the Calculation Agent or
an officer, director, employer, shareholder or Affiliate of any of the foregoing
is a party or (D) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Borrower,
(iii) any other disclosure authorized by the Borrower or (iv) disclosure of any
and all Information that becomes available to the Administrative Agent, any
Lender, the Calculation Agent, the Portfolio Asset Servicer or the Collateral
Custodian on a nonconfidential basis from a source other than the Borrower who
did not acquire such information as a result of a breach of this Section 11.11.
(d)The parties hereto may disclose the existence of the Agreement, but not the
financial terms hereof, including all fees and other pricing terms, all Events
of Default, Servicer Termination Events, and priority of payment provisions, in
each case except in compliance with this Section 11.11.
(e)“Information” means all information received from the Borrower, its
Affiliates or agents relating to the Borrower, Holdings, its Affiliates or its
businesses, other than any such information that is available to the
Administrative Agent, the Calculation Agent, the Portfolio Asset Servicer,
Collateral Custodian or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower, its Affiliates or agents after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 11.12 Non-Confidentiality of Tax Treatment. All parties hereto agree
that each of them and each of their employees, representatives, and other agents
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to any of them
relating to such tax treatment and tax structure. “Tax treatment” and “tax
structure” shall have the same meaning as such terms have for purposes of
Treasury Regulation Section 1.6011-4; provided that with respect to any document
or similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, the
provisions of this Section 11.12 shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the transactions contemplated hereby.
SECTION 11.13 Waiver of Set Off. If an Event of Default has occurred and is
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever
        -116-

--------------------------------------------------------------------------------



currency) at any time owing, by such Lender or any such Affiliate, to or for the
credit or the account of the Borrower against any and all of the Obligations,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Transaction Document and although such
Obligations may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender different from the branch office or Affiliate holding
such deposit or obligated on such indebtedness. Each Lender shall notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 11.14 Headings, Schedules and Exhibits. The headings herein are for
purposes of references only and shall not otherwise affect the meaning or
interpretation of any provision hereof. The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.
SECTION 11.15 Ratable Payments. If any Lender, whether by setoff or otherwise,
shall obtain any payment (whether voluntary, involuntary, through the exercise
of any right of setoff, or otherwise) on account of Advances owing to it (other
than pursuant to Section 2.12 or Section 2.13) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided that, if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (a) the amount of such Lender’s required repayment to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.
SECTION 11.16 Failure of Borrower to Perform Certain Obligations. If the
Borrower fails to perform any of its agreements or obligations under
Section 5.01(r), the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Borrower promptly upon the Administrative Agent’s demand
therefore.
SECTION 11.17 Power of Attorney.
(a)Each of the Borrower and Holdings irrevocably authorizes the Calculation
Agent and the Administrative Agent and appoints the Calculation Agent and the
Administrative Agent, as applicable, as its attorney-in-fact (each of the
Administrative Agent and the Calculation Agent, in such capacities, an
“Attorney”), to act on its behalf with respect to the actions described in
paragraph (c) of this Section 11.17.
(b)No person shall inquire into or seek confirmation from the Borrower or
Holdings, as applicable, as to the authority of Attorney to take any action
described in this Section 11.17, or as to the existence of or fulfillment of any
condition, which is intended to grant to Attorney unconditionally the authority
to take and perform the actions contemplated herein, and the Borrower and
Holdings, as applicable, irrevocably waives any claim against any person or
entity that acts in reliance upon or acknowledges the authority granted under
this Section 11.17. The power of attorney granted hereby is coupled with an
interest and may not be revoked or canceled by either the Borrower or Holdings
until the Facility Termination Date.
        -117-

--------------------------------------------------------------------------------



(c)With effect after the occurrence and during the continuance of an Event of
Default, both the Borrower and Holdings, hereby irrevocably constitute and
appoint Attorney (and all officers, employees or agents designated by Attorney),
solely in connection with the enforcement of the rights and remedies of the
Administrative Agent (on behalf of the Secured Parties), the Lenders and the
other Secured Parties under this Agreement and the other Transaction Documents,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the Borrower’s and Holding’s, as
applicable, place and stead and at the Borrower’s and Holding’s, as applicable,
expense and in the Borrower’s and Holding’s, as applicable, name or in
Attorney’s own name, from time to time in Attorney’s discretion, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Agreement and the other Transaction Documents, and, without limiting the
generality of the foregoing, hereby grants to (i) in the case of clauses (a),
(b), (c), (g), (j) and (k) below, the Calculation Agent and (ii) in the case of
clauses (d), (e), (f), (h), (i) and (l), each Attorney, the power and right, on
its behalf, without notice to or assent by it, to do the following, but only
after the occurrence and during the continuance of an Event of Default, each in
accordance with this Agreement and the other Transaction Documents: (a) open
mail for the Borrower’s and Holding’s, as applicable, and ask, demand, collect,
give acquittances and receipts for, take possession of, or endorse and receive
payment of, any checks, drafts, notes, acceptances, or other instruments for the
payment of moneys due, and sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, and notices; (b) effect any repairs to any of the
Borrower’s and Holding’s, as applicable, assets, or continue or obtain any
insurance and pay all or any part of the premiums therefor and costs thereof,
and make, settle and adjust all claims under such policies of insurance, and
make all determinations and decisions with respect to such policies; (c) pay or
discharge any taxes, Liens, or other encumbrances levied or placed on or
threatened against the Borrower and Holding, as applicable, or the Borrower’s
and Holding’s, as applicable, property; (d) to the extent related to the
Collateral and the transactions contemplated by the Transaction Documents,
defend any suit, action or proceeding brought against the Borrower and Holding,
as applicable, if the Borrower and Holding, as applicable, does not defend such
suit, action or proceeding or if Attorney reasonably believes that it is not
pursuing such defense in a manner that will maximize the recovery to Attorney,
and settle, compromise or adjust any suit, action, or proceeding described above
and, in connection therewith, give such discharges or releases as Attorney may
deem appropriate; (e) to the extent related to any Collateral, file or prosecute
any claim, litigation, suit or proceeding in any court of competent jurisdiction
or before any arbitrator, or take any other action otherwise deemed appropriate
by Attorney for the purpose of collecting any and all such moneys due to the
Borrower and Holding, as applicable, whenever payable and to enforce any other
right in respect of the Borrower’s and Holding’s, as applicable, property; (f)
to the extent related to any Collateral, sell, transfer, pledge, make any
agreement with respect to, or otherwise deal with, any of the Borrower’s and
Holding’s, as applicable, property, and execute, in connection with such sale or
action, any endorsements, assignments or other instruments of conveyance or
transfer in connection therewith; (g) to give any necessary receipts or
acquittance for amounts collected or received under this Agreement; (h) to make
all necessary transfers of the Collateral in connection with any such sale or
other disposition made pursuant to this Agreement; (i) to execute and deliver
for value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition of the
Collateral, the Borrower and Holding, as applicable, hereby ratifying and
confirming all that such Attorney (or any substitute) shall lawfully do or cause
to be done hereunder and pursuant hereto; (j) to send such notification forms as
the Attorney deems appropriate to give notice to Obligors of the Secured
Parties’ interest in the Collateral; (k) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document; (l) to
cause the certified public accountants then engaged by the Borrower and Holding,
as applicable, to prepare and deliver to the Calculation Agent at any time and
from time to
        -118-

--------------------------------------------------------------------------------



time, promptly upon the Calculation Agent’s request, any reports required to be
prepared by or on behalf of the Borrower and Holding, as applicable, under the
Transaction Documents, all as though the Calculation Agent were the absolute
owner of the Borrower’s and Holding’s, as applicable, property for all purposes,
and (m) to do, at Attorney’s option and the Borrower’s and Holding’s, as
applicable, expense, at any time or from time to time, all acts and other things
that Attorney reasonably deems necessary or desirable (as determined by the
Administrative Agent acting at the direction of the Majority Lenders) to perfect
and maintain the perfection of and the priority of the interest of the
Administrative Agent, for the benefit of the Secured Parties, in the Collateral,
or realize upon the Collateral and the Liens of the Administrative Agent, for
the benefit of the Secured Parties, thereon (including without limitation the
execution and filing of UCC financing statements and continuation statements as
provided by the terms of this Agreement or any other Transaction Document), all
as fully and effectively as the Borrower and Holding, as applicable, might do.
This appointment is coupled with an interest and is irrevocable.
SECTION 11.18 Delivery of Termination Statements, Releases, etc. Upon the
occurrence of the Facility Termination Date, the Administrative Agent shall
execute and deliver to the Calculation Agent termination statements,
reconveyances, releases and other documents and instruments of release as are
necessary or appropriate to evidence the termination of the Liens securing the
Obligations, all at the expense of the Borrower.
SECTION 11.19 Performance Conditions. The obligations of the Calculation Agent
to effect the transactions contemplated hereby shall be subject to the following
conditions:
(a)The Calculation Agent shall have (i) completed its due diligence with respect
to the Borrower and each Lender in order to satisfy compliance with laws and
regulations applicable to financial institutions in connection with this
transaction (e.g., the USA PATRIOT Act, OFAC and related regulations) and (ii)
been satisfied with the results of such due diligence in its sole discretion.
(b)Contemporaneously with the execution of this Agreement and from time to time
as necessary during the term of this Agreement, Holdings and the Borrower shall
deliver to the Calculation Agent evidence satisfactory to the Calculation Agent
substantiating that it is not a Non-Exempt Person and that the Calculation Agent
is not obligated under Applicable Law to withhold Taxes on sums paid to it with
respect to the Portfolio Assets or otherwise under this Agreement. Without
limiting the effect of the foregoing, (i) if Holdings or the Borrower, as
applicable, is created or organized under the laws of the United States, any
State thereof or the District of Columbia, it shall satisfy the requirements of
the preceding sentence by furnishing to the Calculation Agent an Internal
Revenue Service Form W9 and (ii) if Holdings or the Borrower is not created or
organized under the laws of the United States, any State thereof or the District
of Columbia, and if the payment of interest or other amounts by Holdings or the
Borrower is treated for United States income tax purposes as derived in whole or
part from sources within the United States, Holdings or the Borrower, as
applicable, shall satisfy the requirements of the preceding sentence by
furnishing to the Calculation Agent an Internal Revenue Service Form W8ECI,
Form W8EXP, Form W8IMY (with appropriate attachments) or Form W8BEN or
W-8BEN-E, or successor forms, as may be required from time to time, duly
executed by Holdings or the Borrower, as applicable, as evidence of such party’s
exemption from the withholding of United States tax with respect thereto. The
Calculation Agent shall not be obligated to make any payment hereunder to
Holdings or the Borrower until Holdings or the Borrower shall have furnished to
the Calculation Agent the requested forms, certificates, statements or
documents.
        -119-

--------------------------------------------------------------------------------



(c)In each and every case of a Holdings AML and International Trade Default,
Borrower AML and International Trade Default or a Lender Event of Default, the
Calculation Agent may, by notice in writing to Borrower and the Lenders, in
addition to whatever rights the Calculation Agent may have at law or in equity,
including injunctive relief and specific performance, immediately resign as
Calculation Agent and Collateral Custodian (notwithstanding any provision in
Sections 8.09, 9.07 or otherwise in this Agreement, but subject to the
provisions set forth in this Section 11.19(c)), without the Calculation Agent
incurring any penalty or fee of any kind whatsoever in connection therewith.
Except as otherwise expressly provided in this Agreement, no remedy provided for
by this Agreement shall be exclusive of any other remedy, and each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Holdings AML and International Trade
Default, Borrower AML and International Trade Default or Lender Event of
Default. On or after the receipt by Holdings or the Borrower and any Lender of a
written notice of resignation from the Calculation Agent pursuant to this
Section 11.19(c), (i) all payments communications, determinations and other
obligations provided to be made by, to or through the Calculation Agent shall
instead be made by, to or through each Lender until such time as a successor to
the Calculation Agent has been appointed as provided by this Agreement and (ii)
the Calculation Agent’s obligations under this Agreement shall terminate. After
the receipt by Holdings or the Borrower and any Lender of a written notice of
resignation from the Calculation Agent pursuant to this Section 11.19(c), the
Collateral Custodian shall deliver all Loan Asset Files in its possession to the
Administrative Agent or such other Person as the Administrative Agent designates
in writing, in all cases at the sole cost and expense of the Borrower.
Notwithstanding the foregoing, upon any such termination, the Calculation Agent
will be entitled to receive all accrued Fees, indemnities and expenses through
the date of termination.
(d)AML and International Trade Covenants. The obligations of the Calculation
Agent to effect any transaction contemplated hereby shall be subject to (i)
Holdings’ compliance with all Applicable Laws, including Anti-Terrorism Laws and
Sanctions, and the continued truthfulness and completeness of Holdings’
representations found in Section 4.06(l), (ii) the Borrower’s compliance with
all Applicable Laws, including Anti-Terrorism Laws and Sanctions and
Anti-Corruption Laws, and the continued truthfulness and completeness of the
Borrower’s representations found in Section 4.01(bb) and (iii) each Lender’s
compliance with Anti-Terrorism Laws and Sanctions and Anti-Corruption Laws, and
the continued truthfulness and completeness of each Lender’s representations
found in Section 4.04(b).
(e)AML and International Trade Defaults. Upon discovery by Holdings of any
Holdings AML and International Trade Default, by the Borrower of the Borrower
AML and International Trade Default or by any Lender, with respect to itself, of
any Lender Event of Default (but, in each case, regardless of whether any notice
has been given as provided in this Agreement or any cure period provided herein
has expired), Holdings, the Borrower or any such Lender, as applicable, shall
give prompt written notice thereof to the Calculation Agent.
SECTION 11.20 Post-Closing Performance Conditions. The parties hereto agree to
cooperate with reasonable requests made by any other party hereto after signing
this Agreement to the extent reasonably necessary for such party to comply with
laws and regulations applicable to financial institutions in connection with
this transaction (e.g., the USA PATRIOT Act, OFAC and related regulations).
SECTION 11.21 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due to any Secured Party in any
currency (the “Original Currency”) into
        -120-

--------------------------------------------------------------------------------



another currency (the “Other Currency”), the parties agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, such Secured Party
could purchase the Original Currency with the Other Currency on the Business Day
preceding the day on which final judgment is given or, if permitted by
Applicable Law, at such Secured Party’s election, on the day on which the
judgment is paid or satisfied. The obligations of the obligated party in respect
of any sum due in the Original Currency from it to any Secured Party under any
of the Transaction Documents shall, notwithstanding any judgment in any Other
Currency, be discharged only to the extent that on the Business Day following
receipt by such Secured Party of any sum adjudged to be so due in the Other
Currency, such Secured Party may, in accordance with normal banking procedures,
purchase the Original Currency with such Other Currency. If the amount of the
Original Currency so purchased is less than the sum originally due to the
applicable Secured Party in the Original Currency, the obligated party agrees,
as a separate obligation and notwithstanding the judgment, to indemnify such
Secured Party, against any loss, and, if the amount of the Original Currency so
purchased exceeds the sum originally due to the Lender in the Original Currency,
such Secured Party shall remit such excess to the applicable obligated party.


[Signature Pages Follow]


        -121-


--------------------------------------------------------------------------------



Executed as of the date first above written.
The Borrower:
TCG BDC II SPV 2 LLC
By: 
Name:
Title:
Holdings:
TCG BDC II, INC.
By: 
Name:
Title:


[Signature Page to Loan and Servicing Agreement]




--------------------------------------------------------------------------------



The Initial Lender:
[]
By: 
Name:
Title:


[Signature Page to Loan and Servicing Agreement]




--------------------------------------------------------------------------------



The Administrative Agent:
U.S. BANK NATIONAL ASSOCIATION
in its capacity as Administrative Agent
By: 
Name: Victor Yip
Title: Vice President
[Signature Page to Loan and Servicing Agreement]




--------------------------------------------------------------------------------



The Calculation Agent:
[], in its capacity as Calculation Agent
By: 
Name:
Title:


[Signature Page to Loan and Servicing Agreement]




--------------------------------------------------------------------------------



The Portfolio Asset Servicer:
TCG BDC II, INC., in its capacity as Portfolio Asset Servicer
By: 
Name:
Title:


[Signature Page to Loan and Servicing Agreement]




--------------------------------------------------------------------------------



The Collateral Custodian:
U.S. BANK NATIONAL ASSOCIATION, in its capacity as Collateral Custodian
By: 
Name:
Title:


[Signature Page to Loan and Servicing Agreement]




--------------------------------------------------------------------------------



Schedule I
Loan Asset Schedule


Attached.






--------------------------------------------------------------------------------



Schedule II
Condition Precedent Documents
As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Administrative Agent and the Initial Lenders prior to the
effectiveness of the Agreement:
i.a copy of this Agreement and the Account Control Agreement duly executed by
each of the parties hereto and thereto;
ii.a certificate of an officer of the Borrower and Holdings, dated the date of
the Agreement, certifying (i) the names and true signatures of the incumbent
officers of the Borrower and Holdings authorized to sign on behalf of the
Borrower each of the Transaction Documents to which it is a party (on which
certificate the Administrative Agent, the Lenders and the Collateral Custodian
may conclusively rely until such time as the Administrative Agent has receives
from the Borrower and Holdings a revised certificate meeting the requirements of
this paragraph (b)(i)), (ii) that the copy of the certificate of formation and
the limited liability company agreement or limited partnership agreement, as
applicable, of the Borrower and Holdings, as applicable, is a complete and
correct copy and that such certificate of formation and limited liability
company agreement or limited partnership agreement, as applicable, have not been
amended, modified or supplemented and are in full force and effect and (iii) the
authorization document of the managing member or general partner, as applicable,
approving and authorizing the execution, delivery and performance by such Person
of the Transaction Documents to which it is a party;
iii.a good standing certificate, dated as of a recent date for each of the
Borrower and Holdings issued by the Secretary of State of the State of Delaware
or Maryland, as applicable;
iv.financing statements describing the Collateral and the Pledged Equity and
(i) naming the Borrower and Holdings as debtor and the Administrative Agent, on
behalf of the Secured Parties, as secured party and (ii) other, similar
instruments or documents, as may be necessary or, in the opinion of the
Administrative Agent, desirable under the UCC of all appropriate jurisdictions
or any comparable law to perfect the Administrative Agent’s, on behalf of the
Secured Parties, interests in the Collateral and the Pledged Equity;
v.with respect to any certificated Pledged Equity, delivery of stock powers duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Administrative Agent;
vi.copies of tax, judgment and lien searches in all jurisdictions reasonably
requested by the Administrative Agent and requests for information (or a similar
UCC search report certified by a party acceptable to the Administrative Agent),
dated a date reasonably near to the Closing Date, and with respect to such
requests for information or UCC searches, listing all effective financing
statements which name the Borrower and Holdings (under its present name and any
previous name) as debtor(s) and which are filed in the State of Delaware or
Maryland, as applicable, together with copies of such financing statements (none
of which shall cover the Collateral);
vii.one or more favorable opinions of counsel to the Borrower and Holdings,
reasonably acceptable to the Majority Lenders and the Administrative Agent and
addressed to the Administrative Agent, the Collateral Custodian and the Lenders;
viii.a copy of each of the other Transaction Documents duly executed by the
parties thereto; and



--------------------------------------------------------------------------------



ix.such other documents as the Administrative Agent or any Lender may reasonably
request.






--------------------------------------------------------------------------------



Schedule III
Notice Information
If to the Borrower or Holdings:
520 Madison Avenue, 40th Floor,
New York, New York, 10022
Email: Tom.Hennigan@carlyle.com; peter.gaunt@carlyle.com
Attention: Tom Hennigan; Peter Gaunt
If to the Initial Lenders:
[]
and
[]
If to the Administrative Agent:
U.S. Bank National Association
8 Greenway Plaza, Suite 1100
Houston, TX 77046
Email: Carlyle.Team@usbank.com
Attention: Global Corporate Trust – TCG BDC II, Inc.


If to the Calculation Agent:


[]


If to the Portfolio Asset Servicer:
TCG BDC II, Inc.
520 Madison Avenue, 40th Floor,
New York, New York, 10022
Email: Tom.Hennigan@carlyle.com; peter.gaunt@carlyle.com
Attention: Tom Hennigan; Peter Gaunt





















--------------------------------------------------------------------------------



If to the Collateral Custodian:
With respect to all related delivery of the Loan Asset Checklist, Loan Asset
File, Loan Asset Schedule and Required Loan Documents:
U.S. Bank National Association
1719 Otis Way
Florence, South Carolina 29501
Email: Carlyle.Team@usbank.com
Attention: Global Corporate Trust – TCG BDC II, Inc.
and otherwise to:
U.S. Bank National Association
Rankin Building
113 Rankin Street, Suite 100
St. Paul, MN 55116
Email: Carlyle.Team@usbank.com
Attention: Global Corporate Trust – TCG BDC II, Inc.


If to any Lender other than the Initial Lender:
As set forth in the Assignment and Assumption Agreement for such Lender






--------------------------------------------------------------------------------



Schedule IV
Competitors
Angelo Gordon
Antares
Apax Partners
Apollo Advisors
Ares Capital Corp.
Bain Capital
Blackrock/Tannenbaum
The Blackstone Group/GSO
Centerbridge
Elliot Management
Goldentree
Goldman Sachs Asset Management
Golub Capital BDC LLC
Hellmen and Friedman
Highbridge (HPS)
Kohlberg, Kravis, Roberts & Co.
Madison Dearborn Partners
Oaktree Finance, LLC
Owl Rock and PennantPark
Permira
Prospect Capital Corp.
Providence Equity Partners
Silver Lake Partners
Solar Capital Ltd.
Thomas H. Lee Partners
TPG Sixth Street
Warburg Pincus

